 



Exhibit 10.146

CREDIT AGREEMENT

by and among

TIFFANY & CO.,

TIFFANY AND COMPANY,
TIFFANY & CO. INTERNATIONAL,
THE OTHER BORROWERS PARTY HERETO,

THE LENDERS PARTY HERETO,

BANK OF AMERICA, N.A.,
JPMORGAN CHASE BANK, N.A., and
MIZUHO CORPORATE BANK, LTD.,
as Co-Syndication Agents,

and

THE BANK OF NEW YORK,
as Administrative Agent



 

Dated as of July 20, 2005



 

BNY CAPITAL MARKETS, INC.,
as Sole Lead Arranger and Book Runner

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

             
ARTICLE 1.
  DEFINITIONS AND PRINCIPLES OF CONSTRUCTION     1  
 
           
Section 1.1
  Definitions     1  
Section 1.2
  Principles of Construction     22  
 
           
ARTICLE 2.
  AMOUNT AND TERMS OF LOANS AND LETTERS OF CREDIT     23  
 
           
Section 2.1
  Loans     23  
Section 2.2
  Minimum Amount of Each Borrowing     25  
Section 2.3
  Notice of Borrowing     26  
Section 2.4
  Disbursement of Funds     27  
Section 2.5
  Payments     29  
Section 2.6
  Pro Rata Borrowings     31  
Section 2.7
  Termination, Reduction or Increase of Aggregate Core Currency Commitments,
Swing Line Commitment and Letter of Credit Commitment; Reallocation of Core
Currency Commitments and Individual Currency Commitments     31  
Section 2.8
  Prepayments of the Loans     36  
Section 2.9
  Bid Loans; Procedure     37  
Section 2.10
  Letters of Credit     39  
Section 2.11
  Borrower Addenda     43  
Section 2.12
  Records     44  
 
           
ARTICLE 3.
  INTEREST, FEES, YIELD PROTECTIONS, ETC     45  
 
           
Section 3.1
  Interest     45  
Section 3.2
  Conversions     47  
Section 3.3
  Fees     48  
Section 3.4
  Increased Costs, Illegality, etc.     49  
Section 3.5
  Compensation     53  
Section 3.6
  Taxes     53  
Section 3.7
  Change of Applicable Lending Office and Applicable Payment Office     57  
Section 3.8
  Replacement of Lender     57  
Section 3.9
  Conversion of Alternate Currency Loans to Dollar Loans     58  
Section 3.10
  Market Conventions Relating to Alternate Currencies     59  
 
           
ARTICLE 4.
  REPRESENTATIONS AND WARRANTIES     59  
 
           
Section 4.1
  Subsidiaries; Capital Stock     59  
Section 4.2
  Existence and Power     60  
Section 4.3
  Authority     60  
Section 4.4
  Binding Agreement     60  
Section 4.5
  Litigation     60  
Section 4.6
  Governmental Approvals; No Conflicts     61  
Section 4.7
  Taxes     61  
Section 4.8
  Compliance with Applicable Laws; Filings     61  
Section 4.9
  Investment and Holding Company Status     62  



 



--------------------------------------------------------------------------------



 



             
Section 4.10
  Property     62  
Section 4.11
  Federal Reserve Regulations; Use of Loan Proceeds     62  
Section 4.12
  No Misrepresentation     62  
Section 4.13
  ERISA     63  
Section 4.14
  Financial Statements     63  
Section 4.15
  Franchises, Intellectual Property, Etc.     64  
Section 4.16
  Labor Relations     64  
 
           
ARTICLE 5.
  CONDITIONS OF EFFECTIVENESS     64  
 
           
Section 5.1
  Evidence of Corporate Action     64  
Section 5.2
  Guaranty     64  
Section 5.3
  Opinion of Counsel to the Borrowers and the Parent     65  
Section 5.4
  Existing Credit Agreement     65  
Section 5.5
  Payment of Fees     65  
Section 5.6
  Closing Fixed Charge Coverage Ratio     65  
Section 5.7
  Other Documents     65  
 
           
ARTICLE 6.
  CONDITIONS OF LENDING - ALL LOANS AND LETTERS OF CREDIT     65  
 
           
Section 6.1
  Compliance     66  
Section 6.2
  Loan Closings     66  
Section 6.3
  Borrowing or Letter of Credit Request     66  
Section 6.4
  Other Documents     66  
 
           
ARTICLE 7.
  AFFIRMATIVE AND FINANCIAL COVENANTS     66  
 
           
Section 7.1
  Legal Existence     66  
Section 7.2
  Taxes     67  
Section 7.3
  Insurance     67  
Section 7.4
  Performance of Obligations     67  
Section 7.5
  Condition of Property     68  
Section 7.6
  Observance of Legal Requirements     68  
Section 7.7
  Financial Statements and Other Information     68  
Section 7.8
  Inspection     70  
Section 7.9
  Authorizations     71  
Section 7.10
  Borrowers and Guarantors     71  
Section 7.11
  Leverage Ratio     71  
Section 7.12
  Fixed Charge Coverage Ratio     71  
Section 7.13
  Additional Guarantors     71  
Section 7.14
  Use of Proceeds     71  
Section 7.15
  Environmental Compliance     71  
 
           
ARTICLE 8.
  NEGATIVE COVENANTS     72  
 
           
Section 8.1
  Indebtedness     72  
Section 8.2
  Interest Rate Protection Arrangements and Other Hedging Arrangements     72  
Section 8.3
  Liens     73  
Section 8.4
  Dispositions     74  

ii



--------------------------------------------------------------------------------



 



             
Section 8.5
  Merger or Consolidation, Etc.     74  
Section 8.6
  Acquisitions     74  
Section 8.7
  Investments     74  
Section 8.8
  Restricted Payments     75  
Section 8.9
  Restrictive Agreements     75  
Section 8.10
  Transactions with Affiliates     76  
Section 8.11
  Line of Business     76  
 
           
ARTICLE 9.
  DEFAULT     76  
 
           
ARTICLE 10.
  THE ADMINISTRATIVE AGENT     79  
 
           
ARTICLE 11.
  OTHER PROVISIONS     81  
 
           
Section 11.1
  Amendments and Waivers     81  
Section 11.2
  Notices     83  
Section 11.3
  Expenses; Indemnity; Damage Waiver     84  
Section 11.4
  Survival     85  
Section 11.5
  Determination of Dollar Equivalent     85  
Section 11.6
  Successors and Assigns     86  
Section 11.7
  Counterparts; Integration     88  
Section 11.8
  Severability     88  
Section 11.9
  Right of Setoff     89  
Section 11.10
  Governing Law; Jurisdiction; Consent to Service of Process     89  
Section 11.11
  WAIVER OF JURY TRIAL     90  
Section 11.12
  Headings     90  
Section 11.13
  Judgment Currency     90  
Section 11.14
  Confidentiality     91  
Section 11.15
  Patriot Act     91  

iii



--------------------------------------------------------------------------------



 



SCHEDULES:

     
Interest Pricing Schedule
  Defined Terms and Procedures Relating to Interest
Schedule 4.1
  List of Subsidiaries; Capitalization
Schedule 4.16
  List of Existing Labor Relations
Schedule 5.1
  List of Jurisdictions
Schedule 8.1
  List of Existing Indebtedness
Schedule 8.3
  List of Existing Liens
Schedule 8.7
  List of Existing Investments
Schedule 8.9
  List of Restrictive Agreements

EXHIBITS:

     
Exhibit A-1
  List of Core Currency Commitments
Exhibit A-2
  List of Individual Currency Commitments
Exhibit B
  Form of Borrower Addendum
Exhibit C
  Form of Notice of Borrowing
Exhibit D
  Form of Assignment and Acceptance Agreement
Exhibit E
  Form of Notice of Conversion
Exhibit F
  Form of Bid Request
Exhibit G
  Form of Invitation to Bid
Exhibit H
  Form of Bid
Exhibit I
  Form of Bid Accept/Reject Letter
Exhibit J
  Form of Bid Loan Confirmation
Exhibit K
  Form of Letter of Credit Request
Exhibit L
  Form of Compliance Certificate
Exhibit M
  Form of Guaranty
Exhibit N-1
  Form of Opinion of Counsel to the Parent and the Borrowers
Exhibit N-2
  Form of Opinion of Local Foreign Counsel to the Borrowers
Exhibit O
  List of Administrative Agent’s Applicable Payment Offices
Exhibit P
  List of Parent’s and Borrowers’ Addresses for Notices
Exhibit Q
  List of Payment Accounts for Borrowers

iv



--------------------------------------------------------------------------------



 



     CREDIT AGREEMENT, dated as of July 20, 2005, by and among TIFFANY & CO., a
Delaware corporation (the “Parent”), TIFFANY AND COMPANY, a New York corporation
(“Tiffany”), TIFFANY & CO. INTERNATIONAL, a Delaware corporation (“Tiffany
International”), each other Subsidiary of the Parent that is a Borrower and is a
signatory hereto or becomes a Borrower pursuant to the provisions of
Section 2.11, the Lenders party hereto, and THE BANK OF NEW YORK (“BNY”), as
Administrative Agent (in such capacity, the “Administrative Agent”).



ARTICLE 1. DEFINITIONS AND PRINCIPLES OF CONSTRUCTION



     Section 1.1 Definitions

          When used herein, each of the following terms shall have the meaning
ascribed thereto unless the context hereof otherwise specifically requires:

          “ABR Advances”: the Loans (or any portions thereof) at such time as
they (or such portions) are made and/or being maintained at a rate of interest
based upon the Alternate Base Rate; each an “ABR Advance”.

          “Accountants”: PricewaterhouseCoopers LLC, or such other firm of
independent certified public accountants of recognized national standing as
shall be selected by the Parent and reasonably satisfactory to the
Administrative Agent.

          “Acquisition”: with respect to any Person, the purchase or other
acquisition by such Person, by any means whatsoever (including by devise,
bequest, gift, through a dividend or otherwise), of (a) Stock of, or other
equity securities of, any other Person if, immediately thereafter, such other
Person would be either a consolidated subsidiary of such Person or otherwise
under the control of such Person, (b) any business, going concern or division or
segment thereof, or (c) the Property of any other Person other than in the
ordinary course of business, provided that no acquisition of substantially all
of the assets, or any division or segment, of such other Person shall be deemed
to be in the ordinary course of business.

          “Administrative Questionnaire”: an Administrative Questionnaire in a
form supplied by the Administrative Agent.

          “Advance”: an ABR Advance, a Core Currency Advance or a Swing Line
Negotiated Rate Advance, as the case may be.

          “Adverse Tax Position”: as defined in Section 3.6(g).

          “Affiliate”: with respect to any Person at any time and from time to
time, any other Person (other than a consolidated subsidiary of such Person)
which, at such time (a) controls such Person, or (b) is under common control
with such Person. The term “control”, as used in this definition with respect to
any Person, means the power, whether direct, or indirect through one or more
intermediaries, to direct or cause the direction of the management and policies
of such Person, whether through the ownership of voting securities or other
interests, by contract or otherwise.

 



--------------------------------------------------------------------------------



 



          “Aggregate Commitments”: at any time, the sum of the Aggregate Core
Currency Commitments and the Aggregate Individual Currency Commitments at such
time. The initial amount of the Aggregate Commitments on the Agreement Date is
$300,000,000.

          “Aggregate Commitment Percentage”: as to any Lender, the percentage
set forth opposite the name of such Lender in Exhibit A-1 under the heading
“Aggregate Commitment Percentage”, as such percentage may be (x) adjusted
pursuant to Section 2.7 or (y) adjusted as a result of assignments to or from
such Lender of its Core Currency Commitment or Individual Currency Commitment(s)
pursuant to Section 11.6.

          “Aggregate Core Currency Commitments”: at any time, the sum of all
Core Currency Commitments at such time. The initial amount of the Aggregate Core
Currency Commitments on the Agreement Date is $223,500,000.

          “Aggregate Core Currency Credit Exposure”: as of any time of
determination, the sum of (i) the outstanding principal amount (determined on
the basis of the Dollar Equivalent for each outstanding Alternate Currency Loan)
of the Revolving Loans of all Lenders at such time plus (ii) an amount equal to
the SL/LC Credit Exposure at such time.

          “Aggregate Credit Exposure”: as of any time of determination, the sum
of (i) the outstanding principal amount (determined on the basis of the Dollar
Equivalent for each outstanding Alternate Currency Loan) of the Loans of all
Lenders at such time plus (ii) an amount equal to the LC Exposure at such time.

          “Aggregate Individual Currency Commitments”: at any time, the sum of
all Individual Currency Commitments at such time. The initial amount of the
Aggregate Individual Currency Commitments on the Agreement Date is $76,500,000.

          “Aggregate Individual Currency Credit Exposure”: as of any time of
determination, the sum of the outstanding principal amount (determined on the
basis of the Dollar Equivalent for each outstanding Alternate Currency Loan) of
the Individual Currency Loans of all Lenders at such time.

          “Agreement”: this Credit Agreement, as the same may be amended,
supplemented or otherwise modified from time to time.

          “Agreement Date”: the first date appearing in this Agreement.

          “Alternate Base Rate”: on any date, a rate of interest per annum equal
to the higher of (i) the Federal Funds Rate in effect on such date plus 1/2 of
1% or (ii) the BNY Rate in effect on such date.

          “Alternate Core Currency Revolving Loan”: each Revolving Loan
denominated in a Core Currency (other than Dollars).

          “Alternate Core Currency Swing Line Loan”: each Swing Line Loan
denominated in a Core Currency (other than Dollars).

2



--------------------------------------------------------------------------------



 



          “Alternate Currency”: any Core Currency (other than Dollars) or
Non-Core Currency.

          “Alternate Currency Bid Loan”: each Bid Loan denominated in an
Alternate Currency.

          “Alternate Currency Equivalent”: with respect to any Alternate
Currency, on any date of determination thereof, the amount of such Alternate
Currency which could be purchased with the amount of Dollars involved in such
computation at the spot rate at which such Alternate Currency may be exchanged
into Dollars as set forth on such date on (i) the applicable Reuters pages, or
(ii), if such rate is not set forth on such Reuters pages, on the applicable
Telerate Service pages, or (iii) if such rate does not appear on such Reuters or
Telerate Service pages, at the spot exchange rate therefor as determined by the
Administrative Agent, in each case as of 11:00 A.M. (London time or such other
local time as the Administrative Agent shall deem appropriate) on such date of
determination thereof.

          “Alternate Currency Loan”: any Alternate Core Currency Revolving Loan,
Alternate Currency Bid Loan, Alternate Core Currency Swing Line Loan or
Individual Currency Loan.

          “Applicable Lending Office”:

                    (i) as to any Lender, with respect to Revolving Loans in any
Core Currency, initially, the office, branch or affiliate of such Lender
designated as such Lender’s lending office for Revolving Loans in such Core
Currency in its Administrative Questionnaire, and thereafter, such other office,
branch or affiliate of such Lender through which it shall be making or
maintaining Revolving Loans in such Core Currency, as reported by such Lender to
the Administrative Agent and the Parent;

                    (ii) as to the Swing Line Lender, with respect to Swing Line
Loans in any Core Currency, initially, the office, branch or affiliate of the
Swing Line Lender designated by the Swing Line Lender to the Administrative
Agent as its lending office for such Swing Line Loans in such Core Currency, and
thereafter, such other office, branch or affiliate of the Swing Line Lender
through which it shall be making or maintaining Swing Line Loans in such Core
Currency, as reported by the Swing Line Lender to the Administrative Agent and
the Parent;

                    (iii) as to any Lender, with respect to any Bid Loan, the
lending office, branch or affiliate of such Lender designated as such Lender’s
lending office for such Bid Loan in its Bid for such Bid Loan; and

                    (iv) as to any Lender, with respect to Individual Currency
Loans in any Non-Core Currency, initially, the office, branch or affiliate of
such Lender designated as such Lender’s lending office for such Individual
Currency Loans in such Non-Core Currency in its Administrative Questionnaire,
and thereafter, such other office, branch or affiliate of such Lender through
which it shall be making or maintaining Individual Currency Loans in such
Non-Core Currency, as reported by such Lender to the Administrative Agent and
the Parent.

3



--------------------------------------------------------------------------------



 



          “Applicable Margin”: (i) with respect to the unpaid principal amount
of Core Currency Advances and Individual Currency Loans, the applicable
percentage set forth below in the column entitled “Applicable Margin for Core
Currency Advances/Individual Currency Loans”, (ii) with respect to Facility Fees
payable under Section 3.3(a), the applicable percentage set forth below in the
column entitled “Facility Fee”, and (iii) with respect to Utilization Fees
payable under Section 3.3(c), the applicable percentage set forth below in the
column entitled “Utilization Fee”:

When the Fixed Charge Coverage Ratio is:

                              Applicable Margin for                   Core
Currency           greater than or       Advances/ Individual       Utilization
equal to   and less than   Currency Loans   Facility Fee   Fee
4.00:1.00
      0.225%   0.075%     0.100 %
3.25:1.00
  4.00:1.00   0.290%   0.085%     0.100 %
2.75:1.00
  3.25:1.00   0.400%   0.100%     0.100 %
2.25:1.00
  2.75:1.00   0.615%   0.135%     0.125 %
 
  2.25:1.00   0.840%   0.160%     0.125 %

          Changes in the Applicable Margin resulting from a change in the Fixed
Charge Coverage Ratio shall be based upon the Compliance Certificate most
recently delivered under Section 7.7(f) and shall become effective three
Business Days after the later to occur of (a) the date such Compliance
Certificate is delivered to the Administrative Agent, and (b) 120 days after the
fiscal year end, or 60 days after the fiscal quarter end, in either case in
respect of which such Compliance Certificate shall have been delivered.
Notwithstanding anything to the contrary in this definition, if the Parent shall
fail to deliver to the Administrative Agent a Compliance Certificate on or prior
to any date required hereby, the Fixed Charge Coverage Ratio for purposes of
this defined term only shall be deemed to be less than 2.25:1.00 from and
including such date to the third Business Day following the date of delivery to
the Administrative Agent of such Compliance Certificate.

          “Applicable Payment Office”: in the case of:

                    (i) the Administrative Agent, (x) in respect of all Loans
(other than Alternate Currency Loans), Letters of Credit denominated in Dollars,
fees and other amounts owing under this Agreement, the office of the
Administrative Agent listed in Exhibit O as its “Domestic Payment Office”, and
(y) in respect of Alternate Currency Loans and Letters of Credit denominated in
Alternate Currencies, the office of the Administrative Agent listed in Exhibit O
as its payment office for the applicable Alternate Currency, or such other
office or offices as the Administrative Agent may from time to time hereafter
designate in writing as such to the Parent, each Lender and each Borrower;

                    (ii) the Swing Line Lender, in respect of each Swing Line
Loan, the office of the Swing Line Lender designated by the Swing Line Lender to
the Administrative Agent as its payment office for the applicable Core Currency
in which such Swing Line Loan is made or such other office or offices as the
Swing Line Lender may from time to time hereafter

4



--------------------------------------------------------------------------------



 



designate in writing as such to the Administrative Agent, the Parent and each
applicable Borrower;

                    (iii) any other Lender, (x) in respect of each Revolving
Loan, the office of such Lender listed in its Administrative Questionnaire as
its payment office for the applicable Core Currency or such other office or
offices as such Lender may from time to time hereafter designate in writing as
such to the Administrative Agent, the Parent and each Borrower, (y) in respect
of each Individual Currency Loan, the office of such Lender listed in its
Administrative Questionnaire as its payment office for the applicable Non-Core
Currency or such other office or offices as such Lender may from time to time
hereafter designate in writing as such to the Administrative Agent, the Parent
and each Borrower, and (z) in respect of each Bid Loan, the office of such
Lender listed in such Lender’s Bid for such Bid Loan; and

                    (iv) the Issuing Bank, in respect of each Letter of Credit,
the office of the Issuing Bank designated by the Issuing Bank to the
Administrative Agent as its payment office for the applicable Currency in which
such Letter of Credit is issued or such other office or offices as the Issuing
Bank may from time to time hereafter designate in writing as such to the
Administrative Agent and the Parent.

          “Approved Fund”: with respect to any Lender that is a fund that
invests in commercial loans, any other fund that invests in commercial loans and
is managed or advised by the same investment advisor as such Lender or by an
Affiliate of such investment advisor.

          “Assignment and Acceptance Agreement”: an assignment and acceptance
agreement entered into by a Lender and an assignee (with the consent of any
party whose consent is required by Section 11.6), and accepted by the
Administrative Agent, substantially in the form of Exhibit D or any other form
approved by the Administrative Agent.

          “Associated Costs” as defined in the Interest Pricing Schedule.

          “Bid”: an offer by a Lender to a Borrower, in the form of Exhibit H,
to make a Bid Loan.

          “Bid Accept/Reject Letter”: a notification made by the applicable
Borrower pursuant to Section 2.9 in the form of Exhibit I.

          “Bid Loan”: each loan from a Lender to a Borrower pursuant to
Section 2.9.

          “Bid Loan Confirmation”: a confirmation by the Administrative Agent to
a Lender of the acceptance by the applicable Borrower of any Bid (or Portion
thereof) made by such Lender, substantially in the form of Exhibit J.

          “Bid Rate”: as defined in Section 2.9(b).

          “Bid Request”: a request by a Borrower, in the form of Exhibit F, for
Bids.

          “Bid Submission Deadline”: as defined in Section 2.9(b).

5



--------------------------------------------------------------------------------



 



          “BNY Rate”: a rate of interest per annum equal to the rate of interest
publicly announced in New York City by BNY from time to time as its prime
commercial lending rate, such rate to be adjusted automatically (without notice)
on the effective date of any change in such publicly announced rate.

          “Borrower Addendum”: an Addendum to this Agreement in the form of
Exhibit B pursuant to which a Subsidiary of the Parent may become a Borrower
pursuant to the provisions of Section 2.11.

          “Borrowers”: collectively, the Parent, Tiffany, Tiffany International,
each other Subsidiary of the Parent that is a signatory to this Agreement, and
each other wholly-owned Subsidiary of the Parent which becomes a party to this
Agreement by the execution of a Borrower Addendum pursuant to Section 2.11; each
a “Borrower”.

          “Borrowing Date”: (i) in respect of Revolving Loans, any Business Day
on which the Lenders shall make Revolving Loans to a Borrower pursuant to a
Notice of Borrowing or pursuant to a Mandatory Borrowing, (ii) in respect of Bid
Loans, any Business Day on which a Lender shall make a Bid Loan to a Borrower
pursuant to a Bid Request, (iii) in respect of Swing Line Loans, any Business
Day on which the Swing Line Lender shall make a Swing Line Loan to a Borrower
pursuant to a Notice of Borrowing, (iv) in respect of Individual Currency Loans,
any Business Day on which a Lender shall make an Individual Currency Loan to a
Borrower pursuant to a Notice of Borrowing, and (v) in respect of Letters of
Credit, any Business Day on which the Issuing Bank issues a Letter of Credit to
a Letter of Credit Applicant pursuant to a Letter of Credit Request.

          “Business Day”:

                    (i) for all purposes (other than as covered by clauses (ii),
(iii) and (iv) below), any day except Saturday, Sunday or a day which in New
York City is a legal holiday or a day on which banking institutions are
authorized or required by law or other government action to close,

                    (ii) with respect to all notices and determinations in
connection with, and payments of principal and interest on, a Core Currency
Advance or an Alternate Core Currency Swing Line Loan, any day which is
described in clause (i) above, is a day for trading by and between banks in the
London interbank market and which, in the case of a Core Currency Advance in a
Core Currency other than Dollars or an Alternate Core Currency Swing Line Loan,
is not a legal holiday or a day on which banking institutions are authorized or
required by law or other government action to close in the city which is the
principal financial center of the country of issuance of the applicable Currency
in which such Core Currency Advance or Alternate Core Currency Swing Line Loan
is denominated,

                    (iii) with respect to all notices and determinations in
connection with, and payments of principal and interest on, an Alternate
Currency Bid Loan, an Individual Currency Loan or a Letter of Credit denominated
in an Alternate Currency, any day which is a Business Day described in clause
(i) above, is a day for trading by and between banks in the

6



--------------------------------------------------------------------------------



 



London interbank market and which is not a legal holiday or a day on which
banking institutions are authorized or required by law or other government
action to close in (x) the city which is the principal financial center of the
country of issuance of the applicable Currency in which such Alternate Currency
Bid Loan, Individual Currency Loan or Letter of Credit is denominated and (y)
the city in which the Applicable Lending Office and Applicable Payment Office of
the applicable Lender is located, and

                    (iv) with respect to all notices and determinations in
connection with, and payments of principal and interest on, a Loan or Advance
denominated in Euros, a Target Operating Day.

          “Change of Control”: (i) any “Person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended from time to time, or any successor thereto, and the rules and
regulations issued thereunder, as from time to time in effect) is or shall
become the “beneficial owner” (as defined in Rule 13(d)-3 thereunder), directly
or indirectly, of more than 50%, on a fully diluted basis, of the voting and
economic interests of the Parent or (ii) the Board of Directors of the Parent
shall cease to consist of a majority of Continuing Directors.

          “Code”: the Internal Revenue Code of 1986.

          “Commitment Period”: the period from the Effective Date until the
Expiration Date.

          “Compliance Certificate”: a certificate in the form of Exhibit L.

          “Consolidated”: the Parent and its Subsidiaries on a consolidated
basis in accordance with GAAP.

          “Consolidated Capitalization”: as of any date, Consolidated Net Worth
plus Total Debt on such date.

          “Consolidated Net Worth”: as of any date, total stockholder’s equity
of the Parent and its Subsidiaries on a Consolidated basis on such date.

          “Contingent Obligation”: as to any Person (the “secondary obligor”),
any obligation of such secondary obligor (a) guaranteeing or in effect
guaranteeing any return on any Investment made by another Person, or
(b) guaranteeing or in effect guaranteeing any Indebtedness, lease, dividend or
other obligation (“primary obligations”) of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, including any
obligation of such secondary obligor, whether contingent, (i) to purchase any
such primary obligation or any Property constituting direct or indirect security
therefor, (ii) to advance or supply funds (A) for the purchase or payment of any
such primary obligation or (B) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase Property, securities or services primarily
for the purpose of assuring the beneficiary of any such primary obligation of
the ability of the primary obligor to make payment of such primary obligation,
(iv) otherwise to assure or hold harmless the

7



--------------------------------------------------------------------------------



 



beneficiary of such primary obligation against loss in respect thereof, and
(v) in respect of the Indebtedness of any partnership in which such secondary
obligor is a general partner, except to the extent that such Indebtedness of
such partnership is nonrecourse to such secondary obligor and its separate
Property; provided that the term “Contingent Obligation” shall not include
(i) the indorsement of instruments for deposit or collection in the ordinary
course of business and (ii) guaranties by the Parent or any Subsidiary of the
Parent of the primary obligations of any other Subsidiary of the Parent incurred
in the ordinary course of business of such other Subsidiary; and provided,
further, that the amount of any such Contingent Obligation shall be deemed to be
the lower of (a) an amount equal to the stated or determinable amount of such
primary obligation and (b) the maximum amount for which such secondary obligor
may be liable pursuant to the terms of the agreement embodying such Contingent
Obligation unless such primary obligation and the maximum amount for which such
secondary obligor may be liable are not stated or determinable, in which case
the amount of such Contingent Obligation shall be such secondary obligor’s
maximum reasonably anticipated liability in respect thereof as determined by
such secondary obligor in good faith.

          “Continuing Directors”: the directors of the Parent on the Effective
Date and each other director, if such director’s nomination for election to the
Board of Directors of the Parent is recommended by a majority of the then
Continuing Directors.

          “Conversion Date”: the date on which (i) a Core Currency Advance is
converted to an ABR Advance, (ii) the date on which an ABR Advance is converted
to a Core Currency Advance, or (iii) the date on which a Core Currency Advance
is converted to a new Core Currency Advance.

          “Core Currencies”: Dollars, Euros, Japanese Yen and Pounds Sterling
(each, a “Core Currency”), and such other currencies as shall be requested by
the Parent to be a Core Currency hereunder subject to the approval of all of the
Lenders in their sole and absolute discretion, and each lawful currency
successor thereto, in each case constituting freely transferable lawful money of
the country of issuance and in the case of each such currency (other than
Dollars) is readily transferable and convertible into Dollars in the London
interbank market.

          “Core Currency Advances”: collectively, the Revolving Loans (or any
portions thereof) at such time as they (or such portions) are maintained and/or
being maintained in a Core Currency at a rate of interest based upon a Core
Currency Rate; each a “Core Currency Advance”.

          “Core Currency Bid Loans”: Bid Loans denominated in a Core Currency.

          “Core Currency Commitment”: with respect to each Lender, the amount
set forth opposite such Lender’s name in Exhibit A-1 directly below the column
entitled “Core Currency Commitment”, as the same may be (x) adjusted pursuant to
Section 2.7 or (y) adjusted as a result of assignments to or from such Lender
pursuant to Section 11.6.

          “Core Currency Commitment Percentage”: as to any Lender, the
percentage set forth opposite the name of such Lender in Exhibit A-1 under the
heading “Core Currency

8



--------------------------------------------------------------------------------



 



Commitment Percentage”, as such percentage may be (x) adjusted pursuant to
Section 2.7 or (y) adjusted as a result of assignments to or from such Lender of
its Core Currency Commitment pursuant to Section 11.6.

          “Core Currency Rate”: as defined in the Interest Pricing Schedule.

          “Credit Exposure”: with respect to any Lender at any time, the sum of
(i) the outstanding principal balance of all Loans (other than Swing Line Loans)
then outstanding from such Lender (determined on the basis of the Dollar
Equivalent for each outstanding Alternate Currency Loan), plus (ii) the SL/LC
Credit Exposure of such Lender at such time.

          “Credit Parties”: collectively, the Administrative Agent, the Issuing
Bank, the Swing Line Lender and the Lenders, each, a “Credit Party”.

          “Currency”: any Core Currency or Non-Core Currency.

          “Default”: any of the events specified in Article 9, whether or not
any requirement for the giving of notice, the lapse of time, or any other
condition, has been satisfied.

          “Disposition”: with respect to any Person, any sale, assignment,
transfer or other disposition by such Person, by any means, of



  (a)   the Stock of, or other equity interests of, any other Person,     (b)  
any business, operating entity, division or segment thereof, or     (c)   any
other Property of such Person, other than sales of inventory (other than in
connection with bulk transfers).

          “Dollar Equivalent”: with respect to any Alternate Currency, on any
date of determination thereof, the amount of Dollars which could be purchased
with the amount of such Alternate Currency involved in such computation at the
spot rate at which such Alternate Currency may be exchanged into Dollars as set
forth on such date on (i) the applicable Reuters pages, or (ii), if such rate is
not set forth on such Reuters pages, on the applicable Telerate Service pages,
or (iii) if such rate does not appear on such Reuters or Telerate Service pages,
at the spot exchange rate therefor as determined by the Administrative Agent, in
each case as of 11:00 A.M. (London time or such other local time as the
Administrative Agent shall deem appropriate) on such date of determination
thereof.

          “Dollar Reimbursement Amount”: as defined in Section 2.10(e).

          “Dollars”: and “$”: freely transferable lawful money of the United
States.

          “Domestic Borrowers”: the Parent, Tiffany, Tiffany International and
each other Borrower which is organized under the laws of the United States or
any State thereof and which has its principal place of business in the United
States; each a “Domestic Borrower”.

9



--------------------------------------------------------------------------------



 



          “EBIT”: for any period, the net income of the Parent and its
Subsidiaries on a Consolidated basis for such period plus each of the following
with respect to the Parent and its Subsidiaries on a Consolidated basis to the
extent utilized in determining such net income: (a) Interest Expense and
(b) provision for taxes.

          “Effective Date”: the date on which the conditions specified in
Article 5 are satisfied (or waived in accordance with Section 11.1).

          “EMU”: Economic and Monetary Union as contemplated in the Treaty on
European Union.

          “EMU Legislation”: legislative measures of the European Union for the
introduction of, changeover to or operation of the Euro in one or more member
states.

          “Environmental Laws”: all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

          “Environmental Liability”: as to any Person, any liability, contingent
or otherwise (including any liability for damages, costs of environmental
remediation, fines, penalties or indemnities), of such Person directly or
indirectly resulting from or based upon (i) violation of any Environmental Law,
(ii) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (iii) exposure to any Hazardous Materials,
(iv) the release or threatened release of any Hazardous Materials into the
environment or (v) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

          “ERISA” means the Employee Retirement Income Security Act of 1974.

          “ERISA Affiliate”: any trade or business (whether or not incorporated)
that, together with any Borrower or any of their respective Subsidiaries, is
treated as a single employer under Section 414(b) or (c) of the Code or, solely
for purposes of Section 302 of ERISA and Section 412 of the Code, is treated as
a single employer under Section 414 of the Code.

          “ERISA Event”: (i) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (ii) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived;
(iii) the filing pursuant to Section 412(d) of the Code or Section 303(d) of
ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (iv) the incurrence by any Borrower or any of their
respective Subsidiaries or any ERISA Affiliate of any liability under Title IV
of ERISA with respect to the termination of any Plan; (v) the receipt by any
Borrower or any of their respective Subsidiaries or any ERISA Affiliate from the
PBGC or a plan administrator of any notice relating to an intention to terminate
any Plan or Plans or to

10



--------------------------------------------------------------------------------



 



appoint a trustee to administer any Plan; (vi) the incurrence by any Borrower or
any of their respective Subsidiaries or any ERISA Affiliate of any liability
with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (vii) the receipt by any Borrower or any of their
respective Subsidiaries or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from any Borrower or any of their respective Subsidiaries
or any ERISA Affiliate of any notice, concerning the imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA.

          “Euro”: the single currency of the European Union as constituted by
the Treaty on European Union and as referred to in EMU Legislation.

          “Event of Default”: any of the events specified in Article 9, provided
that any requirement for the giving of notice, the lapse of time, or any other
condition has been satisfied.

          “Excess Tax”: as defined in Section 3.6(g).

          “Existing Credit Agreement”: the Credit Agreement, dated as of
November 5, 2001, by and among Tiffany & Co., Tiffany and Company, Tiffany & Co.
International, the Subsidiary Borrowers party thereto, the Lenders party thereto
and The Bank of New York, as Issuing Bank, as Swing Line Lender, as Arranging
Agent and as Administrative Agent, as amended.

          “Expiration Date”: the Business Day immediately preceding the Maturity
Date.

          “Facility Fee”: as defined in Section 3.3(a).

          “Federal Funds Rate”: for any day, a rate per annum (expressed as a
decimal, rounded upwards, if necessary, to the next higher 1/100 of 1%), equal
to the weighted average of the rates on overnight federal funds transactions
with members of the Federal Reserve System arranged by federal funds brokers on
such day, as published by the Federal Reserve Bank of New York on the Business
Day next succeeding such day, provided that (i) if the day for which such rate
is to be determined is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (ii) if such rate is not so
published for any day which is a Business Day, the Federal Funds Rate for such
day shall be the average of the three rates quoted by federal funds brokers to
BNY on such day on such transactions received by BNY as determined by BNY and
reported to the Administrative Agent.

          “Financial Officer”: the chief financial officer, the treasurer or the
assistant treasurer of the Parent or such other officer thereof as shall be
reasonably satisfactory to the Administrative Agent.

          “Financial Statements”: as defined in Section 4.14.

          “Fixed Charge Coverage Ratio”: as of any date, the ratio of (a)
(i) EBIT in respect of the period comprised of the four consecutive fiscal
quarters ended immediately prior to such

11



--------------------------------------------------------------------------------



 



date in respect of which financial statements have been delivered pursuant to
Sections 7.7(a), 7.7(c) or 7.7(d) plus (ii) Rent Expense for such period to (b)
(i) Rent Expense for such period plus (ii) Interest Expense for such period.

          “Fixed Rate Loan”: a Core Currency Advance, a Swing Line Negotiated
Rate Advance, an Individual Currency Loan or a Bid Loan.

          “Foreign Pension Plan”: any plan, fund (including any superannuation
fund) or other similar program established or maintained outside of the United
States by the Parent or any one or more of its Subsidiaries primarily for the
benefit of employees of the Parent or such Subsidiaries residing outside of the
United States, which plan, fund or other similar program provides, or results
in, retirement income, a deferral of income in contemplation of retirement or
payments to be made upon termination of employment, and which plan is not
subject to ERISA or the Code.

          “Funded Current Liability Percentage”: as defined in
Section 401(a)(29) of the Code.

          “GAAP”: generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and in the statements and
pronouncements of the Financial Accounting Standards Board or in such other
statement by such other entity as may be approved by a significant segment of
the accounting profession, which are applicable to the circumstances as of the
date of determination. If at any time after the Effective Date any change in
GAAP would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Required Lenders, the Parent or the
appropriate Borrowers shall so request, the Administrative Agent, the Lenders,
the Parent and such Borrowers shall negotiate in good faith to amend such ratio
or requirement to reflect such change in GAAP (subject to the approval of the
Required Lenders), provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Parent and such Borrowers shall provide to the
Administrative Agent and the Lenders financial statements and other documents
required under the Loan Documents or as reasonably requested thereunder setting
forth a reconciliation between calculations of such ratio or requirement made
before and after giving effect to such change in GAAP.

          “Governmental Authority”: any foreign, federal, state, municipal or
other government, or any department, commission, board, bureau, agency, public
authority, instrumentality or other political subdivision thereof, any central
bank, or any court or arbitrator.

          “Guarantors”: collectively, the Parent, Tiffany International, Tiffany
Japan and each other Borrower organized under the laws of the United States or
any State thereof; each a “Guarantor”.

          “Guaranty”: as defined in Section 5.2.

12



--------------------------------------------------------------------------------



 



          “Hazardous Materials”: all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

          “Indebtedness”: as to any Person, at a particular time, all items of
such Person which constitute, without duplication, (a) indebtedness for borrowed
money or the deferred purchase price of Property (other than trade payables and
accrued expenses incurred in the ordinary course of business), (b) indebtedness
evidenced by notes, bonds, debentures or similar instruments, (c) obligations
with respect to any conditional sale or other title retention agreement, (d)
indebtedness arising under acceptance facilities and the amount available to be
drawn under all letters of credit issued for the account of such Person and,
without duplication, all drafts drawn thereunder to the extent such Person shall
not have reimbursed the issuer in respect of the issuer’s payment of such
drafts, (e) liabilities secured by any Lien on any Property owned by such Person
even though such Person shall not have assumed or otherwise become liable for
the payment thereof (other than carriers’, warehousemen’s, mechanics’,
repairmen’s or other like nonconsensual Liens arising in the ordinary course of
business), (f) that portion of any obligation of such Person, as lessee, which
in accordance with GAAP is required to be capitalized on the balance sheet of
such Person, and (g) Contingent Obligations of such Person of Indebtedness of
others.

          “Indemnified Tax”: as to any Person, any Tax, except (i) a Tax on
Income imposed on such Person and (ii) any interest, fees or penalties for late
payment imposed on such Person, in each case under clauses (i) and (ii) to the
extent not attributable to the failure of the Parent or any of its Subsidiaries
to obtain any necessary approvals or consents of, or file or cause to be filed
any reports, applications, documents, instruments or information required to be
filed pursuant to any applicable law, rule, regulation or request of, any
Governmental Authority.

          “Indemnified Tax Person”: the Administrative Agent, the Swing Line
Lender, the Issuing Bank, or any Lender.

          “Indemnitee”: as defined in Section 11.3(b).

          “Individual Currency Commitment”: with respect to each Lender and any
Non-Core Currency, the amount set forth opposite such Lender’s name in
Exhibit A-2 directly below the column entitled “Individual Currency Commitment”
in respect of such Non-Core Currency (determined on the basis of the Dollar
Equivalent for such Non-Core Currency), as the same may be (x) adjusted pursuant
to Section 2.7 or (y) adjusted as a result of assignments to or from such Lender
pursuant to Section 11.6.

          “Individual Currency Loan” and “Individual Currency Loans”: as defined
in Section 2.1(d).

          “Individual Currency Rate”: as defined in the Interest Pricing
Schedule.

13



--------------------------------------------------------------------------------



 



          “Intellectual Property”: all trademarks, service marks, patents, and
trade names.

          “Intercompany Acquisition”: an Acquisition by the Parent from any of
its Subsidiaries or an Acquisition by any Subsidiary of the Parent from any
other Subsidiary of the Parent.

          “Intercompany Debt”: (i) Indebtedness of the Parent to one or more of
the Subsidiaries of the Parent and (ii) demand Indebtedness of one or more of
the Subsidiaries of the Parent to the Parent or any one or more of the other
Subsidiaries of the Parent.

          “Intercompany Disposition”: a Disposition by the Parent or any of its
Subsidiaries to the Parent or any of its other Subsidiaries, provided that such
Disposition does not materially and adversely affect the interests of the
Lenders under the Loan Documents.

          “Intercompany Lien”: A Lien granted by the Parent or any of its
Subsidiaries to the Parent or any of its other Subsidiaries, provided that such
Lien does not materially and adversely affect the interests of the Lenders under
the Loan Documents.

          “Interest Expense”: for any period, the interest expense of the Parent
and its Subsidiaries on a Consolidated basis in respect of such period.

          “Interest Period”: as defined in the Interest Pricing Schedule.

          “Interest Pricing Schedule”: the Schedule to this Agreement entitled
“Interest Pricing Schedule”.

          “Interest Rate Protection Arrangement”: any interest rate swap, cap or
collar arrangement or any other derivative product, in each case designed to
reduce exposure to interest rate fluctuations.

          “Investments”: as defined in Section 8.7.

          “Invitation to Bid”: an invitation to make Bids in the form of
Exhibit G.

          “Issuing Bank”: BNY, in its capacity as issuer of Letters of Credit.

          “Judgment Currency”: as defined in Section 11.13.

          “Judgment Currency Conversion Date”: as defined in Section 11.13.

          “LC Disbursement”: a payment made by the Issuing Bank pursuant to a
Letter of Credit.

          “LC Exposure”: at any time, the sum, without duplication, of (i) the
aggregate undrawn amount (determined on the basis of the Dollar Equivalent for
each outstanding Letter of Credit denominated in an Alternate Currency) of all
outstanding Letters of Credit at such time plus (ii) the aggregate amount of all
LC Disbursements that have not yet been reimbursed by or on behalf of the Parent
or the applicable Letter of Credit Applicant at such time (after giving

14



--------------------------------------------------------------------------------



 



effect to any Loans made on such date to pay any such LC Disbursements and
determined on the basis of the Dollar Equivalent for each such LC Disbursement
in respect of an outstanding Letter of Credit denominated in an Alternate
Currency).

          “Lender”: each financial institution listed on Exhibit A-1, as well as
any Person which becomes a “Lender” hereunder pursuant to Sections 11.6 or
2.7(c); it being understood and agreed, however, that for purposes of making
certain Alternate Currency Loans and issuing or participating in certain Letters
of Credit under this Agreement, certain of the Lenders have specifically
designated on their Administrative Questionnaires certain of their branches,
subsidiaries or affiliates that will be responsible for making such Alternate
Currency Loans and issuing or participating in such Letters of Credit, or may
make such a designation in an Assignment and Acceptance Agreement entered into
by any such Lender.

          “Letter of Credit”: any letter of credit issued pursuant to this
Agreement and any successive renewals or extensions thereof.

          “Letter of Credit Applicant”: with respect to a Letter of Credit
issued or to be issued in any Currency, a Permitted Borrower with respect to
such Currency.

          “Letter of Credit Commitment”: (i) the commitment of the Issuing Bank
to issue Letters of Credit, provided that the LC Exposure shall not exceed
$25,000,000 (determined on the basis of the Dollar Equivalent for each
outstanding Letter of Credit denominated in an Alternate Currency), and (ii) the
commitment of the Lenders in respect of the LC Exposure as set forth in
Section 2.10(d).

          “Letter of Credit Fees”: as defined in Section 3.3(b).

          “Letter of Credit Request”: a request in the form of Exhibit K.

          “Leverage Ratio”: as of any date, the ratio of (a) Total Debt on such
date to (b) Consolidated Capitalization as of such date.

          “Lien”: any mortgage, pledge, assignment, lien, charge, encumbrance or
security interest of any kind, or the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement.

          “Loan”: each Revolving Loan, each Individual Currency Loan, each Bid
Loan and each Swing Line Loan.

          “Loan Documents”: this Agreement and the Guaranty.

          “Loan Party”: with respect to any Loan Document, any Person (other
than the Administrative Agent, the Issuing Bank, the Swing Line Lender or any
Lender) which, in accordance with the terms of such Loan Document, is or is to
be a party thereto.

          “Mandatory Borrowing”: as defined in Section 2.1(c).

15



--------------------------------------------------------------------------------



 



          “Margin Stock”: any “margin stock”, as said term is defined in
Regulation U of the Board of Governors of the Federal Reserve System, as the
same may be amended or supplemented from time to time.

          “Material Adverse”: with respect to any change or effect, a material
adverse change in, or effect on, as the case may be, (i) the financial
condition, operations, business, prospects or Property of the Parent and its
Subsidiaries taken as a whole, (ii) the ability of the Parent or any Borrower to
perform its obligations under any Loan Document, or (iii) the ability of the
Administrative Agent, the Issuing Bank, the Swing Line Lender or any Lender to
enforce any Loan Document.

          “Maturity Date”: July 20, 2010, or such earlier date on which the
Loans shall become due and payable, whether by acceleration or otherwise.

          “Maximum Offer”: as defined in Section 2.9(b).

          “Maximum Request”: as defined in Section 2.9(a).

          “Moody’s”: Moody’s Investors Service, Inc. or any successor thereto.

          “Multiemployer Plan”: a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

          “National Currency Unit”: the unit of currency (other than the Euro)
of a Participating Member State.

          “Non-Core Currencies”: Australian Dollars, Canadian Dollars, Euros
(France), Euros (Italy), Hong Kong Dollars, Korean Won, Mexican Pesos, New
Taiwan Dollars, Singapore Dollars, South African Rand, Swiss Francs, and each
other additional currency added pursuant to Section 2.7(c) or (d), and each
lawful currency successor thereto, in each case constituting freely transferable
lawful money of the country of issuance and in the case of each such currency is
readily transferable and convertible into Dollars in the London interbank
market; each a “Non-Core Currency”.

          “Non-Core Currency Bid Loans”: Bid Loans denominated in a Non-Core
Currency.

          “Notice of Borrowing”: a request for Loans in the form of Exhibit C
signed by the Parent and the applicable Borrower.

          “Notice of Conversion”: a notice substantially in the form of
Exhibit E.

          “Obligation Currency”: as defined in Section 11.13.

          “Other Hedging Arrangement”: any foreign exchange contract, currency
swap arrangement, commodity arrangement or any other similar arrangement, in
each case designed to protect against fluctuations of currency or asset values
or liabilities.

16



--------------------------------------------------------------------------------



 



          “Participant”: as defined in Section 11.6(e).

          “Participating Member State”: any member state of the EMU which has
the Euro as its lawful currency.

          “Patriot Act”: as defined in Section 11.15.

          “PBGC”: the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.

          “Permitted Borrower”:

(a) With respect to any Loan in the following Core Currencies:

     (i) Dollars: the Parent, Tiffany or Tiffany International,

     (ii) Euros: Tiffany or Tiffany International,

     (iii) Japanese Yen: Tiffany, Tiffany International or Tiffany Japan, and

     (iv) Pounds Sterling: Tiffany, Tiffany International or Tiffany & Co., a
United Kingdom corporation and a wholly-owned Subsidiary of the Parent.

(b) With respect to any Loan in the following Non-Core Currencies:

     (i) Australian Dollars: Tiffany or Tiffany International,

     (ii) Canadian Dollars: Tiffany, acting through its Canadian branch,

     (iii) Euros (France): Tiffany, Tiffany International or Tiffany & Co.
(formerly Societe Francaise Pour Le Development De La Porcelaine D’Art
(S.A.R.L.)), a French corporation and a wholly-owned Subsidiary of the Parent,

     (iv) Euros (Italy): Tiffany, Tiffany International or Tiffany & Co. Italia
S.p.A., an Italian corporation and a wholly-owned Subsidiary of the Parent,

     (v) Hong Kong Dollars: Tiffany & Co. of New York Limited, a Hong Kong
corporation and a wholly-owned Subsidiary of the Parent,

     (vi) Korean Won: Tiffany, Tiffany International or Tiffany Korea Ltd., a
Republic of Korea corporation and a wholly-owned Subsidiary of the Parent,

17



--------------------------------------------------------------------------------



 



     (vii) Mexican Pesos: Tiffany, Tiffany International or Tiffany & Co.
Mexico, S.A. de C.V., a Mexican corporation and a wholly-owned Subsidiary of the
Parent,

     (viii) New Taiwan Dollars: Tiffany or Tiffany International,

     (ix) Singapore Dollars: Tiffany, Tiffany International or Tiffany & Co.
PTE. Ltd., a Singapore corporation and a wholly-owned Subsidiary of the Parent,
and

     (xi) Swiss Francs: Tiffany, Tiffany International or Tiffany & Co. Watch
Center AG, a Swiss corporation and a wholly-owned Subsidiary of the Parent.

               (c) With respect to any new Non-Core Currency added pursuant to
Section 2.7(c) or (d), each applicable Borrower specified by the Parent as a
“Permitted Borrower” for such Non-Core Currency pursuant to Section 2.7(c) or
(d).

               (d) With respect to any Currency, each additional wholly-owned
Subsidiary of the Parent designated as a “Borrower” and a “Permitted Borrower”
for such Currency in a Borrower Addendum delivered pursuant to Section 2.11.

          “Person”: any individual, firm, partnership, joint venture,
corporation, association, business enterprise, limited liability company, joint
stock company, unincorporated association, trust, Governmental Authority or any
other entity, whether acting in an individual capacity, and for the purpose of
the definition of “ERISA Affiliate”, a trade or business.

          “Plan”: any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which any Borrower, any of their
respective Subsidiaries or any ERISA Affiliate is (or, if such plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.

          “Portion”: as defined in Section 2.9(b).

          “Pounds Sterling”: freely transferable lawful money of the United
Kingdom.

          “Property”: in respect of any Person, all types of real, personal,
tangible, intangible or mixed property and all types of tangible or intangible
property owned or leased by such Person.

          “Proportionate Share”: as to any Subsidiary that is a Borrower (other
than Tiffany and Tiffany International) (a) if such cost, expense or other
amount is directly attributable to the Loans made to such Borrower or any action
taken or omitted to be taken by such Borrower, 100% of such amount and (b) if
such cost, expense or other amount is not directly attributable to one or more
specific Borrowers, such amount multiplied by (i) if Loans are outstanding, the
percentage equivalent of a fraction the numerator of which is the principal
amount of Loans

18



--------------------------------------------------------------------------------



 



outstanding to such Subsidiary and the denominator of which is the aggregate
amount of Loans outstanding to all Borrowers and (ii) if no Loans are
outstanding, the percentage equivalent of a fraction the numerator of which is
one and the denominator of which is the number of Borrowers.

          “Proposed Lender”: as defined in Section 2.7(c).

          “Reference Lender”: BNY.

          “Register”: as defined in Section 11.6(c).

          “Regulation D”: Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.

          “Rent Expense”: for any period, the rent expense of the Parent and its
Subsidiaries under all operating leases on a Consolidated basis in respect of
such period.

          “Replaced Lender”: as defined in Section 3.8.

          “Replacement Lender”: as defined in Section 3.8.

          “Required Lenders”: (i) at any time when no Loans are outstanding,
Lenders having Core Currency Commitments (or, if no Core Currency Commitments
then exist, Lenders having Core Currency Commitments on the last day on which
Core Currency Commitments did exist) and Individual Currency Commitments (or, if
no Individual Currency Commitments then exist, Lenders having Individual
Currency Commitments on the last day on which Individual Currency Commitments
did exist) equal to at least 51% of the Aggregate Commitments, and (ii) at any
time when Loans are outstanding, (x) if the Core Currency Commitments then
exist, Lenders having Core Currency Commitments (and if the Core Currency
Commitments have been terminated or otherwise no longer exist, Lenders having
outstanding Revolving Loans and SL/LC Exposure), and (y) if the Individual
Currency Commitments then exist, Lenders having Individual Currency Commitments
(and if the Individual Currency Commitments have been terminated or otherwise no
longer exist, Lenders having outstanding Individual Currency Loans) equal to at
least 51% of the sum of (A) the Aggregate Core Currency Commitments or
outstanding Revolving Loans and SL/LC Exposure, as applicable, and (B) the
Individual Currency Commitments or outstanding Individual Currency Loans, as
applicable, and (z) if the Core Currency Commitments and the Individual Currency
Commitments have been terminated or otherwise no longer exist, Lenders having
Credit Exposures equal to at least 51% of the Aggregate Credit Exposure.

          “Related Parties”: with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

          “Required Payment”: as defined in Section 3.6(a).

19



--------------------------------------------------------------------------------



 



          “Responsible Officer”: the president, the chief financial officer, the
treasurer or the assistant treasurer of the Parent, Tiffany or Tiffany
International.

          “Restricted Payment”: with respect to any Person, any of the
following, whether direct or indirect: (a) the declaration or payment by such
Person of any dividend or distribution on any class of Stock of such Person,
other than a dividend payable solely in shares of that class of Stock to the
holders of such class, (b) the declaration or payment by such Person of any
distribution on any other type or class of equity interest or equity investment
in such Person, and (c) any redemption, retirement, purchase or acquisition of,
or sinking fund or other similar payment in respect of, any class of Stock of,
or other type or class of equity interest or equity investment in, such Person
and (d) any payment of principal or interest or any purchase, redemption,
retirement, acquisition or defeasance with respect to any Indebtedness of such
Person which is subordinated to the payment of the obligations of the Loan
Parties under the Loan Documents.

          “Revolving Loan” and “Revolving Loans”: as defined in Section 2.1(a).

          “S&P”: Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, or any successor thereto.

          “SEC”: the Securities and Exchange Commission or any Governmental
Authority succeeding to the functions thereof.

          “SL/LC Credit Exposure”: with respect to any Lender at any time,
(i) the sum of (A) the outstanding principal balance of all Swing Line Loans
(determined on the basis of the Dollar Equivalent for each Alternate Core
Currency Swing Line Loan), plus (B) the LC Exposure, multiplied by (ii) the Core
Currency Commitment Percentage of such Lender.

          “Stock”: any and all shares, rights, interests, participations,
warrants, options, rights of conversion or other equivalents (however
designated) of corporate stock.

          “Subsequent Euro Participant”: any member state of the EMU that adopts
the Euro as its lawful currency after the Effective Date.

          “Subsidiary”: with respect to any Person at any time and from time to
time, any corporation, association, partnership, limited liability company,
joint venture or other business entity of which such Person and/or any
Subsidiary of such Person, directly or indirectly at such time, either (a) in
respect of a corporation, owns or controls more than 50% of the outstanding
Stock having ordinary voting power to elect a majority of the board of directors
or similar managing body, irrespective of whether a class or classes shall or
might have voting power by reason of the happening of any contingency, or (b) in
respect of an association, partnership, limited liability company, joint venture
or other business entity, is entitled to share in more than 50% of the profits
and losses, however determined. Except as the context may otherwise require,
when used herein, the term “Subsidiary” shall mean a Subsidiary of the Parent.

          “Swing Line Commitment”: an amount equal to $25,000,000, as the same
may be reduced from time to time pursuant to Section 2.7.

20



--------------------------------------------------------------------------------



 



          “Swing Line Commitment Period”: the period from the Effective Date to,
but excluding, the Swing Line Termination Date.

          “Swing Line Lender”: BNY.

          “Swing Line Loan” and “Swing Line Loans”: as defined in
Section 2.1(b).

          “Swing Line Negotiated Rate”: with respect to any Swing Line Interest
Period applicable to any Swing Line Negotiated Rate Advance, the rate of
interest per annum agreed to by the Parent, the applicable Borrower, and the
Swing Line Lender with respect thereto in accordance with Section 2.3(b).

          “Swing Line Negotiated Rate Advances”: collectively, the Swing Line
Loans (or any portions thereof) at such time as they (or such portions) are made
and/or being maintained at a rate of interest based on a Swing Line Negotiated
Rate; each a “Swing Line Negotiated Rate Advance”.

          “Swing Line Termination Date”: the date which is 30 days prior to the
Expiration Date.

          “Target Operating Day”: any day that is not (a) a Saturday or Sunday,
(b) Christmas Day or New Year’s Day or (c) any other day on which the
Trans-European Real-time Gross Settlement Operating System (or any successor
settlement system) is not operating (as determined by the Administrative Agent).

          “Tax”: any present or future tax, levy, impost, duty, charge, fee,
deduction or withholding of any nature and whatever called, by a Governmental
Authority, on whomsoever and wherever imposed, levied, collected, withheld or
assessed.

          “Tax on Income”: as to any Person, a Tax imposed by one of the
following jurisdictions or by any political subdivision or taxing authority
thereof: (i) the United States, (ii) the jurisdiction in which such Person is
organized, (iii) the jurisdiction in which such Person’s principal office is
located, or (iv) in the case of each Lender or Swing Line Lender, any
jurisdiction in which such Person is deemed to be doing business; which Tax is
an income tax or franchise tax imposed on all or part of the net income or net
profits of such Person or which Tax represents interest, fees, or penalties for
late payment of such an income tax or franchise tax.

          “Tiffany Japan”: Tiffany & Co. Japan Inc., a Delaware corporation.

          “Total Debt”: as of any date, all Indebtedness of the Parent and its
Subsidiaries on a Consolidated basis on such date.

          “Total Facility Usage Percentage”: as of any date, a fraction
(expressed as a decimal) the numerator of which is the Aggregate Credit Exposure
on such date, and the denominator of which is (i) the Aggregate Commitments on
such date or (ii) if either or both of the Core Currency Commitments and/or the
Individual Currency Commitments do not exist on such date, the sum of (a) if
Core Currency Commitments exist on such date, the Aggregate Core

21



--------------------------------------------------------------------------------



 



Currency Commitments on such date (or, if no Core Currency Commitments exist on
such date, the Aggregate Core Currency Commitments on the last day on which Core
Currency Commitments did exist), and (b) if Individual Currency Commitments
exist on such date, the Aggregate Individual Currency Commitments on such date
(or, if no Individual Currency Commitments exist on such date, the Aggregate
Individual Currency Commitments on the last day on which Individual Currency
Commitments did exist).

          “Transactions”: (i) the execution, delivery and performance by each
Loan Party of each Loan Document to which it is a party, (ii) the borrowing of
the Loans and the issuance of the Letters of Credit and (iii) the use of the
proceeds of the Loans.

          “Treaty on European Union”: the Treaty of Rome of March 25, 1957, as
amended by the Single European Act 1986 and the Maastricht Treaty (which was
signed at Maastricht on February 7, 1992, and came into force on November 1,
1993), as amended from time to time.

          “United States”: the United States of America (including the States
thereof and the District of Columbia).

          “Utilization Fee”: as defined in Section 3.3(c).

          “Withdrawal Liability”: liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.



     Section 1.2 Principles of Construction

          (a) All capitalized terms defined in this Agreement shall have the
meanings given such capitalized terms herein when used in the other Loan
Documents or any certificate, opinion or other document made or delivered
pursuant hereto or thereto, unless otherwise expressly provided therein.

          (b) As used in the Loan Documents and in any certificate, opinion or
other document made or delivered pursuant thereto, accounting terms not defined
in Section 1.1, and accounting terms partly defined in Section 1.1 to the extent
not defined, shall have the respective meanings given to them under GAAP. Unless
otherwise expressly provided herein, the word “fiscal” when used herein shall
refer to the relevant fiscal period of the Parent.

          (c) All references herein to a time of day shall mean the then
applicable time in New York, New York, unless otherwise expressly provided
herein.

          (d) Whenever in any Loan Document or in any certificate or other
document made or delivered pursuant thereto, the terms thereof require that a
Person sign or execute the same or refer to the same as having been so signed or
executed, such terms shall mean that the same shall be, or was, duly signed or
executed by (i) in respect of any Person that is a corporation, any duly
authorized officer thereof, and (ii) in respect of any other Person (other than
an individual), any analogous counterpart thereof. The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may

22



--------------------------------------------------------------------------------



 



require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified, (ii) any definition of or reference to any
law shall be construed as referring to such law as from time to time amended and
any successor thereto and the rules and regulations promulgated from time to
time thereunder, (iii) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (iv) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(v) all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, and (vi) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.



ARTICLE 2. AMOUNT AND TERMS OF LOANS AND LETTERS OF CREDIT



     Section 2.1 Loans

          (a) Subject to the terms and conditions hereof, each Lender severally
agrees during the Commitment Period to make revolving credit loans to one or
more of the Permitted Borrowers in the respective applicable Core Currencies
(each a “Revolving Loan” and, as the context may require, collectively with all
other Revolving Loans of such Lender and with the Revolving Loans of all other
Lenders, the “Revolving Loans”), provided that immediately after giving effect
thereto: (i) the Aggregate Credit Exposure shall not exceed the Aggregate
Commitments, (ii) the Aggregate Core Currency Credit Exposure shall not exceed
the Aggregate Core Currency Commitments, and (iii) with respect to each Lender,
(x) the aggregate principal amount of all Revolving Loans then outstanding from
such Lender (determined on the basis of the Dollar Equivalent for each
outstanding Alternate Core Currency Revolving Loan), plus (y) the SL/LC Credit
Exposure of such Lender, shall not exceed such Lender’s Core Currency
Commitment. Subject to the terms and conditions hereof, Revolving Loans shall be
Core Currency Advances or, at the option of the applicable Borrower, solely with
respect to Revolving Loans in Dollars, ABR Advances. The Revolving Loans,
together with all accrued and unpaid interest thereon, shall mature and be due
and payable in the applicable Currency on the Maturity Date.

          (b) Subject to and upon the terms and conditions set forth herein, the
Swing Line Lender in its individual capacity agrees during the Swing Line
Commitment Period to make loans to one or more of the Permitted Borrowers in the
respective applicable Core Currencies (each a “Swing Line Loan” and,
collectively, the “Swing Line Loans”), provided that immediately after giving
effect thereto: (i) the Aggregate Credit Exposure shall not exceed the Aggregate
Commitments, (ii) the Aggregate Core Currency Credit Exposure shall not exceed
the Aggregate Core Currency Commitments, and (iii) the aggregate outstanding
principal amount of all Swing Line Loans (determined on the basis of the Dollar
Equivalent for each outstanding

23



--------------------------------------------------------------------------------



 



Alternate Core Currency Swing Line Loan) shall not exceed the Swing Line
Commitment. The Swing Line Lender shall not be obligated to make any Swing Line
Loans at a time when any Lender (other than the Swing Line Lender) shall be in
default of its obligations under this Agreement unless the Swing Line Lender has
entered into arrangements satisfactory to it and the Parent to eliminate the
Swing Line Lender’s risk with respect to each defaulting Lender’s participation
in such Swing Line Loans. Subject to the terms and conditions hereof, Swing Line
Loans, shall be Swing Line Negotiated Rate Advances or, at the option of the
applicable Borrower, solely with respect to Swing Line Loans in Dollars, ABR
Advances. Swing Line Loans shall mature and be due and payable on the earlier
of, with respect to each Swing Line Negotiated Rate Advance and Swing Line Loan
maintained as an ABR Advance, (x) the last day of the Interest Period applicable
thereto and (y) the Maturity Date.

          (c) On any Business Day, the Swing Line Lender may, in its sole
discretion, give notice to the Lenders and the Parent (on behalf of all
applicable Borrowers) that its outstanding Swing Line Loans shall be funded with
a borrowing of Revolving Loans (provided that such notice shall be deemed to
have been automatically given upon the occurrence of a Default or an Event of
Default under Section 9(g) or (h)), in which case one or more borrowings of
Revolving Loans constituting ABR Advances (or, subject to Section 3.9,
constituting one or more Core Currency Advances specified by the Parent in
accordance with Section 2.3(a) with a one month Interest Period (or such other
Interest Period specified by the Parent in accordance with Section 2.3(a)) in
the applicable Currency, as the case may be (each such borrowing a “Mandatory
Borrowing”), shall be made on the fifth Business Day immediately succeeding such
notice by each Lender pro rata based on its Core Currency Commitment Percentage
immediately prior thereto, and the proceeds thereof shall be applied directly to
the Swing Line Lender to repay the Swing Line Lender for such outstanding Swing
Line Loans. Each Lender hereby irrevocably agrees to make Revolving Loans in the
applicable Currency pursuant to each Mandatory Borrowing in respect of any Swing
Line Loan in the amount and in the manner specified in the preceding sentence
and on the date specified in writing by the Swing Line Lender notwithstanding
(i) that the amount of the Mandatory Borrowing may not comply with the minimum
amount for Loans otherwise required hereunder, (ii) whether any conditions
specified in Article 5 or 6 are then satisfied, (iii) whether a Default or an
Event of Default then exists, (iv) the date of such Mandatory Borrowing, (v) the
aggregate principal amount of all Loans then outstanding, and (vi) the Aggregate
Commitments, the Aggregate Core Currency Commitments or the Aggregate Core
Currency Credit Exposure at such time. In the event that any Mandatory Borrowing
cannot for any reason be made on the date otherwise required above (including as
a result of the commencement of any proceeding referred to in Section 9(g) or
(h)), then each Lender agrees that it shall forthwith purchase (as of the date
the Mandatory Borrowing would otherwise have occurred, but adjusted for any
payments received from the Parent or the applicable Borrower on or after such
date and prior to such purchase) from the Swing Line Lender such assignments in
each outstanding Swing Line Loan as shall be necessary to cause the Lenders to
share in each such Swing Line Loan ratably based upon their respective Core
Currency Commitment Percentages at such time, provided that all interest payable
on each such Swing Line Loan shall be for the account of the Swing Line Lender
until the date as of which the respective assignment therein is purchased and,
to the extent attributable to the purchased assignment, shall be payable to the
relevant Lender from and after such date. Each Lender agrees

24



--------------------------------------------------------------------------------



 



promptly to indemnify the Swing Line Lender for any costs or expenses the Swing
Line Lender may incur as a result of the failure of such Lender to fulfill its
obligations under this Section 2.1(c).

          (d) Subject to the terms and conditions hereof, each Lender in its
individual capacity agrees to make at any time and from time to time during the
Commitment Period a loan or loans under one or more of its Individual Currency
Commitments to one or more of the Permitted Borrowers in the respective
applicable Non-Core Currencies (each an “Individual Currency Loan” and, as the
context may require, collectively with all other Individual Currency Loans of
such Lender and, as the context may require, with the Individual Currency Loans
of all other Lenders, the “Individual Currency Loans”), provided that
immediately after giving effect thereto: (i) the Aggregate Credit Exposure shall
not exceed the Aggregate Commitments, (ii) the Aggregate Individual Currency
Credit Exposure shall not exceed the Aggregate Individual Currency Commitments,
and (iii) with respect to any Lender, the aggregate principal amount of the
Individual Currency Loans of such Lender denominated in an applicable Non-Core
Currency shall not exceed such Lender’s Individual Currency Commitment in such
applicable Non-Core Currency. Each Individual Currency Loan shall be due and
payable on the earlier of (x) the last day of the Interest Period applicable
thereto and (y) the Maturity Date.



     Section 2.2 Minimum Amount of Each Borrowing

          (a) The aggregate principal amount of each borrowing of Revolving
Loans shall not (x) in the case of Revolving Loans constituting ABR Advances, be
less than $500,000 or such amount and a whole multiple of $100,000 in excess
thereof, and (y) in the case of Core Currency Advances, be less than $500,000 or
such amount and a whole multiple of $100,000 in excess thereof (or an amount in
the applicable Alternate Currency having a Dollar Equivalent of approximately
$500,000 or such amount plus a whole multiple of approximately $100,000 in
excess thereof in the case of a borrowing of Alternate Core Currency Revolving
Loans), provided that Mandatory Borrowings shall be made in the amounts required
by Section 2.1(c).

          (b) The aggregate principal amount of each borrowing of Swing Line
Loans shall not be less than $100,000 or such amount plus a multiple of $50,000
in excess thereof (or an amount in the applicable Alternate Currency having a
Dollar Equivalent of approximately $100,000 or such amount plus a whole multiple
of approximately $50,000 in excess thereof in the case of a borrowing of
Alternate Core Currency Swing Line Loans).

          (c) The aggregate principal amount of each borrowing of Individual
Currency Loans shall not be less than an amount in the applicable Alternate
Currency having a Dollar Equivalent of approximately $100,000 or such amount
plus a whole multiple of approximately $50,000 in excess thereof.

          (d) At no time shall the aggregate outstanding number (whether as a
result of borrowings or conversions), of (i) all Core Currency Advances exceed
18 and (ii) all Individual Currency Loans exceed 21.

25



--------------------------------------------------------------------------------



 



          (e) The aggregate number of all Bid Requests shall not exceed 12 (or
such other number as the Parent and the Administrative Agent shall agree from
time to time) in any fiscal quarter.



     Section 2.3 Notice of Borrowing

          (a) Whenever a Borrower desires to borrow Revolving Loans hereunder
(excluding Mandatory Borrowings), the Parent and such Borrower shall give the
Administrative Agent at its office set forth in Section 11.2 prior written
notice (or telephonic notice promptly confirmed in writing) (i) no later than
10:30 A.M. on the date of each ABR Advance and (ii) no later than 11:00 A.M. at
least three Business Days prior to the date of each Core Currency Advance, in
each case to be made hereunder, provided that any such notice shall be deemed to
have been given on a certain day only if given before 10:30 A.M. on such day in
the case of clause (i) above and 11:00 A.M. on such day in the case of clause
(ii) above. Each such written notice or written confirmation of telephonic
notice (each a “Notice of Borrowing”) shall be irrevocable and shall be given by
the Parent and the applicable Borrower in the form of Exhibit C, appropriately
completed to specify (A) the name of such applicable Borrower, (B) the date of
such borrowing (which shall be a Business Day), (C) the applicable Currency for
such Revolving Loans, (D) the aggregate principal amount of the Revolving Loans
to be made (stated in the applicable Currency), (E) in the case of Revolving
Loans in Dollars, whether the Revolving Loans being made are to be initially
maintained as ABR Advances or Core Currency Advances and (F) in the case of Core
Currency Advances, the initial Interest Period applicable thereto. The
Administrative Agent shall promptly give each Lender notice of such proposed
borrowing, of such Lender’s proportionate share thereof and of the other matters
required by the immediately preceding sentence to be specified in the Notice of
Borrowing.

          (b) (i) Whenever a Borrower desires to borrow Swing Line Loans
hereunder, the Parent and such Borrower shall give the Swing Line Lender a
Notice of Borrowing (or telephonic notice promptly confirmed by delivery of a
Notice of Borrowing) at its office set forth in Section 11.2 no later than
(x) 1:00 P.M. on the requested Borrowing Date in respect of a Swing Line Loan in
Dollars, (y) 10:30 A.M. at least one Business Day prior to the requested
Borrowing Date in respect of an Alternate Core Currency Swing Line Loan in
Pounds Sterling and (z) 10:30 A.M. at least two Business Days prior to the
requested Borrowing Date in respect of any other Alternate Core Currency Swing
Line Loan, provided, that any such notice shall be deemed to have been given on
a certain day only if given before 1:00 P.M. on such day in the case of clause
(x) above or 10:30 A.M. on such day in the case of clause (y) or (z) above. Each
such notice shall be irrevocable and specify in each case (A) the name of such
Borrower, (B) the date of such borrowing (which shall be a Business Day) (C) the
applicable Currency for such Swing Line Loans, (D) the aggregate principal
amount of such Swing Line Loans (stated in the applicable Currency) and (E) the
requested amount and the requested Interest Period and maturity date with
respect to each Swing Line Negotiated Rate Advance and Swing Line Loan made as
an ABR Advance. Upon receipt from the Parent and the applicable Borrower of a
Notice of Borrowing which requests one or more Swing Line Negotiated Rate
Advances, the Swing Line Lender shall, following discussion with the Parent
regarding the proposed Swing Line Negotiated Rate for such Swing Line Negotiated
Rate Advance, confirm in writing to the Parent the applicable Swing Line
Negotiated Rate by (x) 4:00 P.M. on the requested Borrowing

26



--------------------------------------------------------------------------------



 



Date in the case of a Swing Line Negotiated Rate Advance in Dollars, (y) 12:00
Noon one Business Day prior to the requested Borrowing Date in the case of a
Swing Line Negotiated Rate Advance in Pounds Sterling and (z) 12:00 Noon two
Business Days prior to the requested Borrowing Date in the case of a Swing Line
Negotiated Rate Advance in a Core Currency (other than Dollars and Pounds
Sterling).

               (ii) Mandatory Borrowings shall be made upon the notice specified
in Section 2.1(c), with each applicable Borrower irrevocably agreeing, by its
borrowing of any Swing Line Loan, to the making of the Mandatory Borrowings as
set forth in Section 2.1(c).

          (c) Whenever a Borrower desires to borrow Individual Currency Loans
hereunder, the Parent and such Borrower shall give the Administrative Agent at
its office set forth in Section 11.2 a Notice of Borrowing (or telephonic notice
promptly confirmed by delivery of a Notice of Borrowing) no later than
11:00 A.M. at least three Business Days’ prior to the requested Borrowing Date
in respect of such Individual Currency Loans, provided that any such notice
shall be deemed to have been given on a certain day only if given before
11:00 A.M. on such day. Such Notice of Borrowing shall become effective upon
receipt by such Lender of such written confirmation from the Administrative
Agent. Each such Notice of Borrowing shall be irrevocable and shall specify
(A) the name of the applicable Borrower, (B) the date of such borrowing (which
shall be a Business Day), (C) the applicable Currency for such Individual
Currency Loans, (D) the aggregate principal amount of such Individual Currency
Loans (stated in the applicable Currency), and (E) the Interest Period to be
applicable thereto. The Administrative Agent shall promptly give each applicable
Lender notice of such proposed borrowing at its Applicable Lending Office, of
such Lender’s proportionate share thereof and of the other matters required by
the immediately preceding sentence to be specified in the Notice of Borrowing.

          (d) Without in any way limiting the obligation of any Borrower to
confirm in writing any telephonic notice of any incurrence of Loans, the
Administrative Agent or the Swing Line Lender (in the case of any borrowing of
Swing Line Loans), as the case may be, may act without liability upon the basis
of telephonic notice of such borrowing, believed by the Administrative Agent or
the Swing Line Lender, as the case may be, in good faith to be from such
Borrower prior to receipt of written confirmation.



     Section 2.4 Disbursement of Funds

          (a) Revolving Loans and Swing Line Loans. No later than 12:00 Noon
(local time in the city in which the proceeds of the applicable Revolving Loans
or Swing Line Loan (other than Bid Loans and Individual Currency Loans) are to
be made available in accordance with the terms hereof) on the date specified in
each Notice of Borrowing (or no later than 5:00 P.M. (New York City time) on the
date specified for the borrowing of each such Swing Line Loan and Revolving Loan
in Dollars), each Lender will make available its pro rata portion of the Loans
requested to be made on such date (or in the case of Swing Line Loans, the Swing
Line Lender shall make available the full amount thereof), in the applicable
Currency. All such Loans shall be made available in immediately available funds
at the Applicable Payment Office of the Administrative Agent, and the
Administrative Agent will make available to the applicable Borrower at such
Applicable Payment Office, in the applicable Currency, and in immediately

27



--------------------------------------------------------------------------------



 



available funds, the aggregate of the amounts so made available by the Lenders
prior to 2:30 P.M. (local time in the city in which the proceeds of such Loans
are to be made available in accordance with the terms hereof) on such day (or
5:00 P.M. (New York City time) on such day for Swing Line Loans and Revolving
Loans in Dollars), in each case to the extent of funds actually received by the
Administrative Agent.

          (b) Bid Loans. No later than 12:00 Noon (local time in the city in
which the proceeds of the applicable Bid Loans are to be made available in
accordance with the terms hereof) on the relevant Borrowing Date, each Lender
whose Bid was accepted by the applicable Borrower shall make available the
proceeds of such Lender’s Bid Loan(s) (i) in the case of Bid Loans in Dollars,
to the Administrative Agent at its Applicable Payment Office and (ii) in the
case of Alternate Currency Bid Loans, directly to such applicable Borrower at
such Lender’s Applicable Payment Office, in each case in immediately available
funds in the applicable Currency. All amounts made available to the
Administrative Agent on the applicable Borrowing Date pursuant to the preceding
sentence will then be made available on such date to the applicable Borrower by
the Administrative Agent at the Applicable Payment Office of the Administrative
Agent to the extent of funds actually received by the Administrative Agent no
later than 2:30 P.M. (local time in the city in which the proceeds of such loans
are to be made available in accordance with the terms hereof).

          (c) Individual Currency Loans. No later than 12:00 Noon (local time in
the city in which the proceeds of the applicable Individual Currency Loans are
to be made available in accordance with the terms hereof) on the relevant
Borrowing Date for each such Individual Currency Loan, each Lender having an
Individual Currency Commitment in the Currency in which such Individual Currency
Loans are to be made shall make available its pro rata portion of the aggregate
amount (pro rata among such Lenders in accordance with each such Lender’s
Individual Currency Commitment in such Currency) of such Individual Currency
Loans requested to be made on such Borrowing Date directly to the applicable
Borrower at such Lender’s Applicable Payment Office, in each case in immediately
available funds in the applicable Currency.

          (d) Failure to Fund. Unless the Administrative Agent shall have been
notified by a Lender prior to the making of any Loans that such Lender does not
intend to make available to the Administrative Agent either (x) such Lender’s
portion of the Loans (other than Bid Loans and Individual Currency Loans) to be
made on such date or (y) such Lender’s Bid Loan which is to be made available to
the Administrative Agent, the Administrative Agent may assume that such Lender
has made such amount available to the Administrative Agent on such Borrowing
Date and the Administrative Agent may, in reliance upon such assumption, make
available to the applicable Borrower a corresponding amount. If such
corresponding amount is not in fact made available to the Administrative Agent
by such Lender, the Administrative Agent shall be entitled to recover such
corresponding amount on demand from such Lender together with all costs and
expenses incurred by the Administrative Agent in connection therewith. If such
Lender does not pay such corresponding amount forthwith upon the Administrative
Agent’s demand therefor, the Administrative Agent shall promptly notify the
applicable Borrower. The Administrative Agent shall be entitled to recover on
demand from such Lender interest on such corresponding amount in respect of each
day from the date such corresponding amount was made available by the

28



--------------------------------------------------------------------------------



 



Administrative Agent to such applicable Borrower until the date such
corresponding amount is recovered by the Administrative Agent, at a rate per
annum equal to the Federal Funds Rate in effect (or in the case of Alternate
Currency Loans, at a rate equal to the all-in cost of funds of the
Administrative Agent for the applicable Currency) on each such day as determined
by the Administrative Agent. If such corresponding amount is not made available
by such Lender to the Administrative Agent within one Business Day after such
Borrowing Date, the Administrative Agent shall also be entitled to receive from
the applicable Borrower such amount, together with (x) in the case of a Loan
(other than a Bid Loan), the interest rate applicable to such Loan as determined
pursuant to Section 3.1, or (y) in the case of a Bid Loan, the interest rate
applicable to such Bid Loan. Nothing in this Section shall be deemed to relieve
any Lender from its obligation to make Loans hereunder or to prejudice any
rights which the applicable Borrower may have against any Lender as a result of
any failure by such Lender to make Loans hereunder.

          (e) Borrower Accounts. Each Loan made to a Borrower shall be made to
its applicable payment account specified on Exhibit Q or such other account
which it may from time to time specify by written notice to the Administrative
Agent and the applicable Lenders.



     Section 2.5 Payments

          (a) Loans and Fees. Except as otherwise specifically provided herein,
each payment, including each prepayment, of principal and interest on the
Revolving Loans, the Bid Loans in Dollars, the Facility Fee, the Utilization Fee
and the Letter of Credit Fees shall be made by the Parent or the applicable
Borrowers, as applicable, to the Administrative Agent at its Applicable Payment
Office in funds immediately available to the Administrative Agent at such office
by 12:00 Noon (local time in the city in which such Applicable Payment Office is
located) on the due date for such payment, and each payment, including each
prepayment, of principal and interest on the Alternate Currency Bid Loans and
the Individual Currency Loans shall be made directly by the applicable Borrower
to the applicable Lender at the Applicable Payment Office of such Lender in
funds immediately available to such Lender at such office by 12:00 Noon (local
time in the city in which such Lender’s Applicable Payment Office is located).
Promptly upon receipt by the Administrative Agent of payments made to it
pursuant to this Section 2.5(a), the Administrative Agent shall remit such
payment in like funds as received to: (x) the Lenders (i) in the case of the
Facility Fee and the Utilization Fee, pro rata according to the Aggregate
Commitment Percentage of each Lender, and (ii) in the case of the Letter of
Credit Fees, pro rata according to the average daily Core Currency Commitment
Percentage of each Lender, in each case for the period in respect of which such
payment was made, (y) except as provided in clause (z) below, the Lenders, pro
rata according to the aggregate outstanding principal balance of the Revolving
Loans or the applicable Bid Loans, as the case may be, of each Lender, in the
case of principal and interest thereon, and (z) the applicable Lender in the
case of a prepayment required as a result of a reallocation pursuant to
Section 2.7(d). The Parent and each Lender shall promptly notify the
Administrative Agent of the date and amount of each direct payment made by a
Borrower to such Lender in respect of each Alternate Currency Bid Loan and each
Individual Currency Loan pursuant to this Section 2.5(a).

          (b) Swing Line Loans. Each payment, including each prepayment, of
principal and interest on the Swing Line Loans shall be made by the applicable
Borrower to the

29



--------------------------------------------------------------------------------



 



Administrative Agent at its Applicable Payment Office in funds immediately
available to the Administrative Agent at such office by 12:00 Noon (local time
in the city in which such Applicable Payment Office is located) on the due date
for such payment and, promptly upon receipt thereof by the Administrative Agent,
shall be remitted by the Administrative Agent in like funds as received, to the
Swing Line Lender.

          (c) Late Payments. The failure of the Parent or any of the Borrowers
to make any such payment by the time required above in this Section 2.5 shall
not constitute a default hereunder, provided that such payment is made on such
due date, but any such payment made after 12:00 Noon (local time in the city in
which such Applicable Payment Office is located) on such due date shall be
deemed to have been made on the next Business Day for the purpose of calculating
interest on the applicable amounts payable.

          (d) Alternate Currencies. The principal of and interest on each
Alternate Currency Loan shall be paid only in the applicable Currency for such
Alternate Currency Loan.

          (e) Payments Due on Days Which are Not Business Days. If any payment
hereunder shall be due and payable on a day which is not a Business Day, the due
date thereof (except as otherwise provided herein) shall be extended to the next
Business Day and with respect to payments in respect of principal and interest
shall be payable at the applicable rate specified herein during such extension.

          (f) Insufficient Funds. If at any time insufficient funds are received
by the Administrative Agent to pay fully all payments of principal of Loans,
unreimbursed LC Disbursements, interest, fees and commissions then due
hereunder, such funds shall be applied (i) first, towards payment of interest,
fees and commissions then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of interest, fees and commissions then
due to such parties and (ii) second, towards payment of principal of Loans and
unreimbursed LC Disbursements, then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal of Loans and
unreimbursed LC Disbursements, then due to such parties.

          (g) Sharing of Payments. If any Lender shall, by exercising any right
of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of, or interest on, any of its Loans or participations in LC
Disbursements or Swing Line Loans resulting in such Lender receiving payment of
a greater proportion of the aggregate amount of its Loans and participations in
LC Disbursements or Swing Line Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements or Swing Line Loans of other Lenders to
the extent necessary so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of principal of, and
accrued interest on, their respective Loans and participations in LC
Disbursements or Swing Line Loans, provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this subsection shall not be construed to apply to any payment
made by a Borrower pursuant to and in accordance with the express terms of this
Agreement or any

30



--------------------------------------------------------------------------------



 



payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements or Swing
Line Loans to any assignee or participant, other than to a Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this subsection
shall apply). Each Loan Party consents to the foregoing and agrees, to the
extent it may effectively do so under applicable law, that any Lender acquiring
a participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

          (h) Payments in Euro. A payment in Euros shall be deemed to have been
made by the Administrative Agent on the date on which it is required to be made
under this Agreement if the Administrative Agent has, on or before that date,
taken all relevant steps to make that payment. With respect to the payment of
any amount denominated in Euro, the Administrative Agent shall not be liable to
any Borrower or any of the Lenders in any way whatsoever for any delay, or the
consequences of any delay, in the crediting to any account of any amount
required by this Agreement to be paid by the Administrative Agent if the
Administrative Agent shall have taken all relevant steps to achieve, on the date
required by this Agreement, the payment of such amount in immediately available,
freely transferable, cleared funds in Euros to the account with the bank in the
Participating Member State which the relevant Borrower or, as the case may be,
any Lender shall have specified for such purpose. In this subsection (h), “all
relevant steps” means all such steps as may be prescribed from time to time by
the regulations or operating procedures of such clearing or settlement system as
the Administrative Agent may from time to time determine to be applicable for
the purpose of clearing or settling payments of Euros. Any amount payable by the
Administrative Agent to the Lenders under this Agreement in the currency of a
Participating Member State shall be paid in Euros.



     Section 2.6 Pro Rata Borrowings

          (a) Revolving Loans. In connection with each borrowing of Revolving
Loans, each Lender shall make available an amount equal to the aggregate amount
of such Revolving Loans, multiplied by such Lender’s Core Currency Commitment
Percentage.

          (b) Individual Currency Loans. In connection with each borrowing of
Individual Currency Loans in the same Currency, each Lender having an Individual
Currency Commitment in such Currency shall make available an amount equal to the
aggregate amount of such Individual Currency Loans, multiplied by such Lender’s
pro rata portion thereof (pro rata among such Lenders in accordance with each
such Lender’s Individual Currency Commitment in such Currency).

          (c) General. No Lender shall be responsible for any default by any
other Lender of its obligation to make Loans hereunder. Each Lender shall be
obligated to make the Loans provided to be made by it hereunder regardless of
the failure of any other Lender to make its Loans hereunder.



     Section 2.7 Termination, Reduction or Increase of Aggregate Core Currency
Commitments, Swing Line Commitment and

Letter of Credit

31



--------------------------------------------------------------------------------



 



      Commitment; Reallocation of Core Currency Commitments and Individual
Currency Commitments

          (a) Voluntary Reductions. The Parent shall have the right, upon at
least three Business Days’ prior written notice to the Administrative Agent, at
any time to terminate the Aggregate Core Currency Commitments or the Letter of
Credit Commitment or from time to time to reduce permanently the Aggregate Core
Currency Commitments or the Letter of Credit Commitment, provided that any such
reduction shall be in the amount of $10,000,000 or such amount plus a whole
multiple of $1,000,000 in excess thereof.

          (b) Swing Line Commitment. The Parent shall have the right, upon at
least three Business Days’ prior written notice to the Administrative Agent and
the Swing Line Lender, at any time, to reduce permanently the Swing Line
Commitment in whole at any time, or in part from time to time, to an amount not
less than the aggregate principal balance of the Swing Line Loans then
outstanding (after giving effect to any contemporaneous prepayment thereof)
without premium or penalty, provided that each partial reduction of the Swing
Line Commitment shall be in an amount equal to $10,000,000 or such amount plus a
whole multiple of $1,000,000 in excess thereof.

          (c) Increase to Aggregate Commitments, Aggregate Core Currency
Commitments and Aggregate Individual Currency Commitments. Notwithstanding
anything to the contrary contained herein, provided that no Default or Event of
Default exists or would exist immediately before or after giving effect thereto,
the Parent may at any time or from time to time, at the Parent’s sole cost and
expense, request any Lender to increase its Core Currency Commitment or any of
its Individual Currency Commitments or to provide one or more new Individual
Currency Commitments in an existing or in a new Non-Core Currency or request any
other bank, insurance company, pension fund, mutual fund, Approved Fund or other
financial institution (each a “Proposed Lender”; each such Proposed Lender to be
reasonably satisfactory to the Swing Line Lender and the Issuing Bank) to
provide a new Core Currency Commitment and one or more new Individual Currency
Commitments in an existing or in a new Non-Core Currency, by submitting a
supplement to this Agreement to the Administrative Agent, the Issuing Bank, the
Swing Line Lender and the Credit Parties. If such supplement is in all respects
reasonably satisfactory to it, each of the Administrative Agent, the Issuing
Bank, the Swing Line Lender, the Parent, and such Lender (provided that, in the
case of a request pursuant to this Section 2.7(c), such Lender shall have
consented to such request, such consent to be within the sole discretion of such
Lender) or Proposed Lender, as the case may be, shall each execute a copy
thereof and deliver a copy thereof to the Administrative Agent, the Parent and
such Lender or such Proposed Lender, as the case may be. Upon execution and
delivery of such supplement, (i) in the case of such Lender, the amount of such
Lender’s increased Core Currency Commitment and/or increased or new Individual
Currency Commitment(s) shall be as set forth in such supplement, (ii) in the
case of such Proposed Lender, such Proposed Lender shall become a party hereto
and shall for all purposes of this Agreement and the other Loan Documents be
deemed a “Lender” with a Core Currency Commitment and one or more Individual
Currency Commitments as set forth in such supplement, (iii) in the event that a
new Non-Core Currency has been added, the Individual Currency Rate and any other
pertinent information relating to such Individual Currency Rate shall be as set
forth in such supplement and (iv) in each case, the Core

32



--------------------------------------------------------------------------------



 



Currency Commitments and the Core Currency Commitment Percentages set forth in
Exhibit A-1 and the Individual Currency Commitments set forth in Exhibit A-2
shall be adjusted accordingly by the Administrative Agent and a new Exhibit A-1
and a new Exhibit A-2 shall be distributed by the Administrative Agent to the
Parent (on behalf of all Borrowers) and each Lender; provided that:

               (A) immediately after giving effect thereto, the Aggregate
Commitments shall not exceed $500,000,000 and each increase in the Aggregate
Core Currency Commitments shall be in the amount of $50,000,000 or such amount
plus a whole multiple thereof;

               (B) if any new Individual Currency Commitment has been added in a
new Non-Core Currency, the Parent shall specify in writing the Permitted
Borrower(s) for such new Non-Core Currency and deliver an opinion of foreign
local counsel to each such Permitted Borrower in all respects reasonably
satisfactory to the Administrative Agent;

               (C) if, after giving effect to any such increase in the Core
Currency Commitments, Revolving Loans would be outstanding, then simultaneously
with such increase (1) each such Lender, each such Proposed Lender and each
other Lender shall be deemed to have entered into a master assignment and
acceptance agreement, in form and substance substantially similar to Exhibit D,
pursuant to which each such other Lender shall have assigned to each such Lender
and each such Proposed Lender a portion of its Revolving Loans necessary to
reflect proportionately the Core Currency Commitments as adjusted in accordance
with this subsection (c), and (2) in connection with such assignment, each such
Lender and each such Proposed Lender shall pay to the Administrative Agent, for
the account of the other Lenders, such amount as shall be necessary to
appropriately reflect the assignment to it of Revolving Loans, and in connection
with such master assignment each such other Lender may treat the assignment of
Fixed Rate Loans as a prepayment of such Fixed Rate Loans for purposes of
Section 3.5;

               (D) if, after giving effect to any such increase in any
Individual Currency Commitment in any Currency, Individual Currency Loans in
such Currency would be outstanding, then simultaneously with such increase
(1) such Lender and each other Lender having an Individual Currency Commitment
in such Currency shall be deemed to have entered into a master assignment and
acceptance agreement, in form and substance substantially similar to Exhibit D,
pursuant to which such Lender shall have assigned to or purchased from, as the
case may be, each such other Lender a portion of such other Lender’s Individual
Currency Loans in such Currency necessary to reflect proportionately the
Individual Currency Commitments in such Currency as adjusted in accordance with
this subsection (c), and (2) in connection with such assignment, such Lender or
each such other Lender, as the case may be, shall pay to each other, for the
account of the other, such amount as shall be necessary to appropriately reflect
the assignment to it of Individual Currency Loans in such Currency, and in
connection with such master assignment such Lender and each such other Lender
may treat the assignment of Fixed Rate Loans as a prepayment of such Fixed Rate
Loans for purposes of Section 3.5;

33



--------------------------------------------------------------------------------



 



               (E) each such Proposed Lender shall have delivered to the
Administrative Agent and the Parent (on behalf of the Borrowers) all forms, if
any, that are required to be delivered by such Proposed Lender pursuant to
Section 3.6; and

               (F) the Administrative Agent shall have received such
certificates, legal opinions and other items as it shall reasonably request in
connection with such increase.

          (d) Reallocation of Core Currency Commitments and Individual Currency
Commitments. Notwithstanding anything to the contrary contained herein, provided
that no Default or Event of Default exists or would exist immediately before or
after giving effect thereto, the Parent may at any time or from time to time, at
the Parent’s sole cost and expense, (i) request any Lender to reallocate a
portion of its Core Currency Commitment to one or more of its existing
Individual Currency Commitments or to one or more new Individual Currency
Commitments, (ii) request any Lender to reallocate one or more of its Individual
Currency Commitments to one or more of its existing Individual Currency
Commitments or to one or more new Individual Currency Commitments or
(iii) direct any Lender to reallocate one or more of its existing Individual
Currency Commitments to its Core Currency Commitment by submitting a supplement
to this Agreement to the Administrative Agent. If such supplement is in all
respects reasonably satisfactory to it, each of the Administrative Agent, the
Parent and such Lender (provided that, in the case of a request pursuant to
clause (i) or (ii) above, such Lender shall have consented to such request, such
consent to be within the sole discretion of such Lender) shall execute a copy
thereof and deliver a copy thereof to the Administrative Agent, the Parent and
such Lender. Upon execution and delivery of such supplement, (i) in the case of
such Lender, the amount of such Lender’s reallocated Core Currency Commitment
and Individual Currency Commitment(s) shall be as set forth in such supplement,
(ii) in the event that a new Non-Core Currency has been added, the Individual
Currency Rate and any other pertinent information relating to such Individual
Currency Rate shall be as set forth in such supplement and (iii) in each case,
the Core Currency Commitments and the Core Currency Commitment Percentages set
forth in Exhibit A-1 and the Individual Currency Commitments set forth in
Exhibit A-2 shall be adjusted accordingly by the Administrative Agent and a new
Exhibit A-1 and a new Exhibit A-2 shall be distributed by the Administrative
Agent to the Parent (on behalf of all Borrowers) and each Lender; provided that:

               (A) immediately after giving effect thereto, the Aggregate
Commitments shall not exceed $300,000,000, as such amount may be adjusted in
accordance with this Section 2.7;

               (B) if any new Individual Currency Commitment has been added in a
new Non-Core Currency, the Parent shall specify in writing the Permitted
Borrower(s) for such new Non-Core Currency and deliver an opinion of foreign
local counsel to each such Permitted Borrower in all respects reasonably
satisfactory to the Administrative Agent;

               (C) if, after giving effect to any such reallocation of the Core
Currency Commitments, Revolving Loans would be outstanding, then simultaneously
with such reallocation (1) such Lender and each other Lender shall be deemed to
have entered into a master assignment and acceptance agreement, in form and
substance substantially similar to Exhibit D,

34



--------------------------------------------------------------------------------



 



pursuant to which such Lender shall have assigned to or purchased from, as the
case may be, each other Lender a portion of such other Lender’s Revolving Loans
necessary to reflect proportionately the Core Currency Commitments as
reallocated in accordance with this subsection (d), and (2) in connection with
such assignment, such Lender or each such other Lender, as the case may be,
shall pay to the Administrative Agent, for the account of the other, such amount
as shall be necessary to appropriately reflect the assignment to it of Revolving
Loans, and in connection with such master assignment such Lender and each such
other Lender may treat the assignment of Fixed Rate Loans as a prepayment of
such Fixed Rate Loans for purposes of Section 3.5;

          (D) if, after giving effect to any such reallocation of any Individual
Currency Commitment in any Currency, Individual Currency Loans in such Currency
would be outstanding, then simultaneously with such reallocation (1) such Lender
and each other Lender having an Individual Currency Commitment in such Currency
shall be deemed to have entered into a master assignment and acceptance
agreement, in form and substance substantially similar to Exhibit D, pursuant to
which such Lender shall have assigned to or purchased from, as the case may be,
each such other Lender a portion of such other Lender’s Individual Currency
Loans in such Currency necessary to reflect proportionately the Individual
Currency Commitments in such Currency as reallocated in accordance with this
subsection (d), and (2) in connection with such assignment, such Lender or each
such other Lender, as the case may be, shall pay to each other, for the account
of the other, such amount as shall be necessary to appropriately reflect the
assignment to it of Individual Currency Loans in such Currency, and in
connection with such master assignment such Lender and each such other Lender
may treat the assignment of Fixed Rate Loans as a prepayment of such Fixed Rate
Loans for purposes of Section 3.5; and

          (E) the Administrative Agent shall have received such certificates,
legal opinions and other items as it shall reasonably request in connection with
such reallocation.

     (e) In General. Except in the case of a reallocation pursuant to
Section 2.7(d), each reduction of the Aggregate Core Currency Commitments and
the Letter of Credit Commitment shall be applied pro rata according to the Core
Currency Commitment Percentage of each Lender at the time of such reduction.
Simultaneously with each reduction of the Aggregate Commitments under this
Section, the applicable Borrowers shall pay the Facility Fee and the Utilization
Fee accrued on the amount by which the Aggregate Commitments have been reduced.
Simultaneously with each reduction of the Aggregate Core Currency Commitments,
the Swing Line Commitment and the Individual Currency Commitments, the
applicable Borrowers shall prepay the Loans as required by Section 2.8. The
Aggregate Core Currency Commitments shall not be reduced below an amount equal
to the Aggregate Core Currency Credit Exposure (after giving effect to any
prepayment of the Loans made simultaneously with such reduction of the Aggregate
Core Currency Commitments). No Individual Currency Commitment of any Lender in
any Non-Core Currency shall be reduced below an amount equal to the outstanding
principal amount of the Individual Currency Loans of such Lender in such
Non-Core Currency (after giving effect to any prepayment of the such Individual
Currency Loans made simultaneously with such reduction of such Individual
Currency Commitment). The Letter of Credit Commitment shall not be reduced below
an amount equal to the LC Exposure.

35



--------------------------------------------------------------------------------



 



     Section 2.8 Prepayments of the Loans

          (a) Voluntary Prepayments. Each Borrower may, at its option, prepay
the Loans made to such Borrower without premium or penalty, (x) in the case of
Revolving Loans and Swing Line Loans, in full at any time or in part from time
to time, and (y) in the case of Bid Loans and Individual Currency Loans, in full
at any time, in each case by notifying the Administrative Agent in writing at
least three Business Days prior to the proposed prepayment date, identifying the
Loans to be prepaid as Revolving Loans, Swing Line Loans, Bid Loans or
Individual Currency Loans and specifying whether the Loans to be prepaid consist
of ABR Advances, Core Currency Advances or Swing Line Negotiated Rate Advances,
or a combination thereof, the amount to be prepaid and the date of prepayment.
Such notice shall be irrevocable and the amount specified in such notice shall
be due and payable on the date specified, together with accrued interest to the
date of such payment on the amount prepaid. Upon receipt of such notice, the
Administrative Agent shall promptly notify each Lender thereof in the case of
Revolving Loans, the Swing Line Lender in the case of Swing Line Loans and the
applicable Lender or Lenders in the case of Bid Loans and Individual Currency
Loans. Each partial prepayment of ABR Advances pursuant to this subsection shall
be in an aggregate principal amount of $100,000 or such amount plus a whole
multiple of $50,000 in excess thereof, or, if less, the outstanding principal
balance of the ABR Advances. After giving effect to any partial prepayment with
respect to Core Currency Advances which were made (whether as the result of a
borrowing or a conversion) on the same date and which had the same Interest
Period, the outstanding principal amount of such Core Currency Advances shall
equal (subject to Section 3.2) $500,000 or such amount plus a whole multiple of
$100,000 in excess thereof (or the Alternate Currency Equivalent of
approximately $500,000 or such amount plus a whole multiple of approximately
$100,000 in excess thereof in the case of a prepayment of Core Currency Advances
in an Alternate Currency).

          (b) Mandatory Prepayments of Loans

               (i) Subject to clause (ii) below with respect to Swing Line
Loans, simultaneously with each reduction of the Aggregate Core Currency
Commitments under Section 2.7, the applicable Borrowers shall prepay the
Revolving Loans or Swing Line Loans (determined on the basis of the Dollar
Equivalent for each outstanding Alternate Core Currency Revolving Loan or
Alternate Core Currency Swing Line Loan) by the amount, if any, by which the
Aggregate Core Currency Credit Exposure exceeds the amount of the Aggregate Core
Currency Commitments as so reduced.

               (ii) Simultaneously with each reduction of the Swing Line
Commitment under Section 2.7, the applicable Borrowers shall prepay the Swing
Line Loans by the amount, if any, by which the outstanding principal balance of
the Swing Line Loans (determined on the basis of the Dollar Equivalent for each
outstanding Alternate Core Currency Swing Line Loan) exceeds the amount of the
Swing Line Commitment as so reduced.

               (iii) Simultaneously with each reallocation resulting in a
reduction of an Individual Currency Commitment of any Lender under Section 2.7,
the applicable Borrower shall prepay the Individual Currency Loans made by such
Lender to such Borrower under such

36



--------------------------------------------------------------------------------



 



Individual Currency Commitment by the amount, if any, by which the outstanding
principal balance of such Individual Currency Loans exceeds the amount of such
Individual Currency Commitment as so reduced.

               (iv) If on any date that the Dollar Equivalent is required to be
calculated pursuant to Section 11.5 the Aggregate Credit Exposure shall exceed
the Aggregate Commitments, the applicable Borrowers shall prepay the Loans in an
aggregate principal amount such that, immediately after giving effect thereto,
the Aggregate Credit Exposure shall not exceed the Aggregate Commitments.

               (v) If on any date that the Dollar Equivalent is required to be
calculated pursuant to Section 11.5 the Aggregate Core Currency Credit Exposure
shall exceed the Aggregate Core Currency Commitments, the applicable Borrowers
shall prepay the Revolving Loans or Swing Line Loans in an aggregate principal
amount such that, immediately after giving effect thereto, the Aggregate Core
Currency Credit Exposure shall not exceed the Aggregate Core Currency
Commitments.

               (vi) If on any date that the Dollar Equivalent is required to be
calculated pursuant to Section 11.5 the Aggregate Individual Currency Credit
Exposure shall exceed the Aggregate Individual Currency Commitments, the
applicable Borrowers shall prepay the Individual Currency Loans in an aggregate
principal amount such that, immediately after giving effect thereto, the
Aggregate Individual Currency Credit Exposure shall not exceed the Aggregate
Individual Currency Commitments.

               (vii) If on any date that the Dollar Equivalent is required to be
calculated pursuant to Section 11.5 the outstanding principal amount of
Individual Currency Loans of any Lender in any Non-Core Currency shall exceed
the Individual Currency Commitment of such Lender in such Non-Core Currency, the
applicable Borrowers shall prepay such Individual Currency Loans in an aggregate
principal amount such that, immediately after giving effect thereto, the
outstanding principal amount of such Individual Currency Loans shall not exceed
the Individual Currency Commitment of such Lender in such Non-Core Currency.

          (c) In General. If any prepayment is made in respect of any Core
Currency Advance, Swing Line Negotiated Rate Advance, Individual Currency Loan
or Bid Loan, in whole or in part, prior to the last day of the Interest Period
applicable thereto, the applicable Borrower agrees to indemnify the Lenders in
accordance with Section 3.5.



     Section 2.9 Bid Loans; Procedure

          (a) A Permitted Borrower may make Bid Requests in an applicable
Currency by 12:00 Noon at least two Business Days prior to the proposed
Borrowing Date for one or more Bid Loans. Each Bid Request shall be given to the
Administrative Agent (which shall promptly on the same day give notice thereof
to each Lender by facsimile of an Invitation to Bid if the Bid Request is not
rejected pursuant to this Section), shall be by telephone (confirmed in writing
promptly on the same day by the delivery of a Bid Request signed by the
applicable Borrower),

37



--------------------------------------------------------------------------------



 



and shall specify (i) the proposed Borrowing Date, which shall be a Business
Day, (ii) the aggregate amount of the requested Bid Loans (the “Maximum
Request”) which shall not (A) exceed an amount which, on the proposed Borrowing
Date, and after giving effect to the proposed Bid Loans, would result in (x) the
Aggregate Credit Exposure exceeding the Aggregate Commitments, (y) the Aggregate
Core Currency Credit Exposure exceeding the Aggregate Core Currency Commitments
or (z) the Aggregate Individual Currency Credit Exposure exceeding the Aggregate
Individual Currency Commitments, or (B) with respect to each Bid Loan, be less
than $500,000 or such amount plus a whole multiple of $100,000 in excess thereof
(or approximately the Dollar Equivalent thereof in the case of Alternate
Currency Bid Loans), (iii) the Interest Period(s) (up to three Interest Periods
may be requested pursuant to each Bid Request) therefor and the last day of each
such Interest Period and (iv) the applicable Currency for each Bid Loan. A Bid
Request that does not conform substantially to the form of Exhibit F shall be
rejected, and the Administrative Agent shall promptly notify the applicable
Borrower of such rejection.

          (b) Each Lender in its sole discretion may (but is not obligated to)
submit one or more Bids to the Administrative Agent and the Parent not later
than 9:30 A.M. (i) one Business Day prior to the proposed Borrowing Date
specified in such Bid Request in the case of a Bid Loan (such 9:30 A.M. time on
such Business Days each being herein called a “Bid Submission Deadline”), by fax
or in writing, and thereby irrevocably offer to make all or any part (any such
part referred to as a “Portion”) of any Bid Loan described in the relevant Bid
Request, at a rate of interest per annum (each a “Bid Rate”) specified therein,
in an aggregate principal amount of not less than $500,000 or such amount plus a
whole multiple of $100,000 in excess thereof (or approximately the Dollar
Equivalent thereof in the case of Alternate Currency Bid Loans), provided that
Bids submitted by the Administrative Agent may only be submitted if the
Administrative Agent notifies the Parent and the applicable Borrower of the
terms of its Bid not later than fifteen minutes prior to the Bid Submission
Deadline. Multiple Bids may be delivered to and by the Administrative Agent. The
aggregate Portions of Bid Loans for any or all Interest Periods offered by each
Lender in its Bid may exceed the Maximum Request contained in the relevant Bid
Request, provided that each Bid shall set forth the maximum aggregate amount of
the Bid Loans offered thereby which the applicable Borrower may accept (the
“Maximum Offer”), which Maximum Offer shall not exceed the Maximum Request.

          (c) The Administrative Agent shall promptly give notice by telephone
(promptly confirmed in writing) to the Parent and the applicable Borrower of all
Bids received by the Administrative Agent which comply in all material respects
with this Section prior to the Bid Submission Deadline. The applicable Borrower
shall, in its sole discretion but subject to Section 2.9(d), irrevocably accept
or reject any such Bid (or any Portion thereof) not later than 10:30 A.M. one
Business Day prior to the proposed Borrowing Date by notice to the
Administrative Agent by telephone (confirmed in writing in the form of a Bid
Accept/Reject Letter promptly the same day). Promptly on the day of the Bid
Submission Deadline, the Administrative Agent will give notice in the form of a
Bid Loan Confirmation to each Lender that submitted a Bid as to the extent, if
any, that such Lender’s Bid shall have been accepted. If the Administrative
Agent fails to receive notice from the applicable Borrower of its acceptance or
rejection of any Bids at or prior to 10:30 A.M. on the applicable day, all such
Bids shall be deemed to have been rejected by the applicable Borrower, and the
Administrative Agent will give to each Lender which submitted a Bid notice of
such rejection by telephone on such day.

38



--------------------------------------------------------------------------------



 



          (d) If the applicable Borrower accepts a Portion of a proposed Bid
Loan for a single Interest Period at the Bid Rate provided therefor in a
Lender’s Bid, such Portion shall be in a principal amount of $500,000 or such
amount plus a whole multiple of $100,000 in excess thereof (or approximately the
Dollar Equivalent thereof in the case of Alternate Currency Bid Loans), subject
to such lesser allocation as may be made pursuant to the provisions of this
subsection. The aggregate principal amount of Bid Loans accepted by the
applicable Borrower following Bids responding to a Bid Request shall not exceed
the Maximum Request. The aggregate principal amount of Bid Loans accepted by the
applicable Borrower pursuant to a Lender’s Bid shall not exceed the Maximum
Offer therein contained. If the applicable Borrower accepts any Bid Loans or
Portion offered in any Bid, the applicable Borrower must accept Bids (and Bid
Loans and Portions thereby offered) based exclusively upon the successively
lowest Bid Rates within each Interest Period and no other criteria. If two or
more Lenders submit Bids with identical Bid Rates for the same Bid Interest
Period and the applicable Borrower accepts any thereof, the applicable Borrower
shall, subject to the first three sentences of this subsection, accept all such
Bids as nearly as possible in proportion to the amounts of such Lender’s
respective Bids with identical Bid Rates for such Bid Interest Period, provided
that if the amount of Bid Loans to be so allocated is not sufficient to enable
each such Lender to make such Bid Loan (or Portions thereof) in an aggregate
principal amount of $500,000 or such amount plus a whole multiple of $100,000 in
excess thereof (or the Dollar Equivalent thereof in the case of Alternate
Currency Bid Loans), the applicable Borrower shall round the Bid Loans (or
Portions thereof) allocated to such Lender or Lenders as the applicable Borrower
shall select as necessary to a minimum of $500,000 or such amount plus a whole
multiple of $100,000 in excess thereof (or the Dollar Equivalent thereof in the
case of Alternate Currency Bid Loans).

          (e) Each Lender which makes a Bid Loan shall notify the Administrative
Agent promptly of the making thereof.

          (f) All notices required by this Section shall be given in accordance
with Section 11.2.

          (g) Each Bid Loan shall be due and payable on the earlier of (x) the
last day of the Interest Period applicable thereto and (y) the Maturity Date.



     Section 2.10 Letters of Credit

          (a) General. Subject to the terms and conditions set forth herein, the
Parent and a Letter of Credit Applicant may request the issuance of New Letters
of Credit for the account of a Letter of Credit Applicant in a form reasonably
acceptable to the Administrative Agent and the Issuing Bank, at any time and
from time to time during the period from the Effective Date to the Business Day
immediately preceding the Maturity Date. Each Letter of Credit shall be
denominated in a Core Currency, provided that, at the request of any Letter of
Credit Applicant, the Issuing Bank may, in its sole discretion, issue one or
more Letters of Credit for the account of such Letter of Credit Applicant in one
or more Non-Core Currencies. In the event of any inconsistency between the terms
and conditions of this Agreement and the terms and conditions of any form of
letter of credit application or other agreement submitted by the Parent and any
Letter of Credit Applicant to, or entered into by the Parent and any Letter of
Credit

39



--------------------------------------------------------------------------------



 



Applicant with, the Issuing Bank relating to any Letter of Credit, the terms and
conditions of this Agreement shall control.

          (b) Notice of Issuance; Amendment; Renewal; Extension; Certain
Conditions. To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Parent and the
applicable Letter of Credit Applicant shall hand deliver or telecopy (or
transmit by electronic communication, if arrangements for doing so have been
approved by the Issuing Bank) to the Issuing Bank and the Administrative Agent
(not later than three Business Days before the requested date of issuance,
amendment, renewal or extension) a Letter of Credit Request requesting the
issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with Section 2.10(c)), the
amount of such Letter of Credit, the Currency in which such Letter of Credit is
requested to be denominated, the name and address of the beneficiary thereof and
such other information as shall be necessary to prepare, amend, renew or extend
such Letter of Credit. If requested by the Issuing Bank, the Parent and the
applicable Letter of Credit Applicant also shall submit a letter of credit
application on the Issuing Bank’s standard form in connection with any request
for a Letter of Credit. A Letter of Credit shall be issued, amended, renewed or
extended only if (and, upon issuance, amendment, renewal or extension of each
Letter of Credit, the Parent and such Letter of Credit Applicant shall be deemed
to represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension, (i) the LC Exposure shall not exceed the Letter of Credit
Commitment, (ii) the Aggregate Credit Exposure shall not exceed the Aggregate
Commitments, and (iii) the Aggregate Core Currency Credit Exposure shall not
exceed the Aggregate Core Currency Commitments.

          (c) LC Expiration Date. Each Letter of Credit shall expire at or prior
to the close of business on the earlier of (i) the date that is one year after
the date of the issuance of such Letter of Credit (or, in the case of any
renewal or extension thereof, one year after such renewal or extension) and
(ii) the date that is one Business Day prior to the Maturity Date, provided that
any Letter of Credit may provide for the renewal thereof for additional one-year
periods (which shall in no event extend beyond the date that is one Business Day
prior to the Maturity Date).

          (d) Participations. By the issuance of a Letter of Credit the Issuing
Bank hereby grants to each Lender, and each Lender hereby acquires from the
Issuing Bank, a participation in each Letter of Credit equal to such Lender’s
Core Currency Commitment Percentage of the aggregate amount available to be
drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account of the Issuing Bank, such Lender’s
Core Currency Commitment Percentage of each LC Disbursement made by the Issuing
Bank in respect of each such Letter of Credit and not reimbursed by the Parent
or the applicable Letter of Credit Applicant on the date due as provided in
Section 2.10(e), or of any reimbursement payment required to be refunded to the
Parent or the applicable Letter of Credit Applicant for any reason. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this subsection in respect of Letters of Credit is absolute and

40



--------------------------------------------------------------------------------



 



unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or Event of Default or the reduction or
termination of the Aggregate Core Currency Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever; provided that no Lender shall be obligated to make any payment to
the Administrative Agent for any wrongful LC Disbursement made by the Issuing
Bank as a result of acts or omissions constituting willful misconduct or gross
negligence on the part of the Issuing Bank.

          (e) Reimbursement. If the Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit in a Core Currency, the applicable Letter of
Credit Applicant shall reimburse such LC Disbursement in the Core Currency in
which such Letter of Credit is denominated. If the Issuing Bank shall make any
LC Disbursement in respect of a Letter of Credit in a Non-Core Currency, the
applicable Letter of Credit Applicant shall reimburse such LC Disbursement in
Dollars in an amount equal to the Issuing Bank’s all-in cost of funds in Dollars
to fund such draft as determined by the Issuing Bank (each a “Dollar
Reimbursement Amount”). In connection with each obligation of a Letter of Credit
Applicant to pay a Dollar Reimbursement Amount under this Section 2.10(e), the
Issuing Bank shall deliver to such Letter of Credit Applicant, the Parent and
the Administrative Agent a written statement setting forth such Dollar
Reimbursement Amount. The Issuing Bank’s determination of such Dollar
Reimbursement Amount shall be conclusive absent manifest error. The Letter of
Credit Applicant shall reimburse each such LC Disbursement by paying to the
Issuing Bank at its Applicable Payment Office an amount equal to such LC
Disbursement not later than 4:00 p.m. (local time in the city in which such
Applicable Payment Office is located) on the date that such LC Disbursement is
made, if such Letter of Credit Applicant shall have received written notice (by
hand delivery or telecopy) of such LC Disbursement prior to 12:00 noon (local
time in the city in which such Applicable Payment Office is located) on such
date, or if such written notice has not been received by such Letter of Credit
Applicant prior to such time on such date, then not later than 4:00 p.m. (local
time in the city in which such Applicable Payment Office is located) on the next
succeeding Business Day, provided that (A) in addition to such written notice,
the officers of the Administrative Agent primarily responsible for the
administration of this Agreement shall, promptly after they receive notice that
a draft in respect of such LC Disbursement has been presented to the Issuing
Bank, use reasonable efforts to notify such Letter of Credit Applicant of such
draft by telephone, provided, further, that the failure of such Letter of Credit
Applicant to receive any such telephonic notice from the Administrative Agent or
any officer thereof shall not in any manner affect such Letter of Credit
Applicant’s obligation to reimburse such LC Disbursement in accordance with the
terms of this Section, and (B) if such LC Disbursement is not less than $500,000
(or the Dollar Equivalent thereof), the Parent may, subject to the conditions of
borrowing set forth herein, request in accordance with Section 2.3 that such
payment be financed with a Revolving Loan or a Swing Line Loan in the applicable
Currency (Dollars in the case of a Letter of Credit issued in a Non-Core
Currency) in an equivalent amount and, to the extent so financed, the applicable
Letter of Credit Applicant’s obligation to make such payment shall be discharged
and replaced by the resulting Revolving Loan or a Swing Line Loan, as
applicable. If the Parent or the applicable Letter of Credit Applicant fails to
make such payment under this subsection when due, the Issuing Bank shall

41



--------------------------------------------------------------------------------



 



notify the Administrative Agent thereof and the Administrative Agent shall then
notify each applicable Lender of the applicable LC Disbursement, the payment
then due from the Parent or the applicable Letter of Credit Applicant in respect
thereof and such Lender’s Core Currency Commitment Percentage thereof. Promptly
following receipt of such notice, each applicable Lender shall pay to the
Administrative Agent its Core Currency Commitment Percentage of the payment then
due from the Parent or such Letter of Credit Applicant, in the applicable
Currency (Dollars in the case of a Letter of Credit issued in a Non-Core
Currency) and in the same manner as provided in Section 2.3 with respect to
Revolving Loans made by such Lender (and Section 2.3 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Issuing Bank the amounts so received by it from
the Lenders. Promptly following receipt by the Administrative Agent of any
payment from the Parent or such Letter of Credit Applicant pursuant to this
subsection, the Administrative Agent shall distribute such payment to the
Issuing Bank or, to the extent that Lenders have made payments pursuant to this
subsection to reimburse the Issuing Bank, then to such Lenders and the Issuing
Bank as their interests may appear. Any payment made by a Lender pursuant to
this subsection to reimburse the Issuing Bank for any LC Disbursement (other
than the funding of Revolving Loans or Swing Line Loans as contemplated above)
shall not constitute a Loan and shall not relieve the Parent or the applicable
Letter of Credit Applicant of its obligation to reimburse such LC Disbursement.

          (f) Obligations Absolute. The Parent’s and each Letter of Credit
Applicant’s obligations to reimburse LC Disbursements as provided in
Section 2.10(e) shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Agreement under any and
all circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein or herein, (ii) any draft or other document presented under a
Letter of Credit proving to be forged, fraudulent or invalid in any respect or
any statement therein being untrue or inaccurate in any respect, (iii) payment
by the Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, the
Parent’s or any Letter of Credit Applicant’s obligations hereunder. Neither any
Credit Party nor any of their respective Related Parties shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the Issuing Bank; provided
that the foregoing shall not be construed to excuse the Issuing Bank from
liability to the Parent or a Letter of Credit Applicant to the extent of any
direct damages (as opposed to consequential damages, claims in respect of which
are hereby waived by the Parent and each Borrower (including each Letter of
Credit Applicant) to the extent permitted by applicable law) suffered by Parent
or any Borrower (including each Letter of Credit Applicant) that are caused by
the Issuing Bank’s failure to exercise care when determining whether drafts

42



--------------------------------------------------------------------------------



 



and other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the Issuing Bank (as finally
determined by a court of competent jurisdiction), the Issuing Bank shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

          (g) Disbursement Procedures. The Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The Issuing Bank shall promptly
notify the Administrative Agent and the applicable Letter of Credit Applicant by
telephone (confirmed by telecopy) of such demand for payment and whether the
Issuing Bank has made or will make an LC Disbursement thereunder; provided that
any failure to give or delay in giving such notice shall not relieve the Parent
or any Letter of Credit Applicant of its obligation to reimburse the Issuing
Bank and the Lenders with respect to any such LC Disbursement.

          (h) Interim Interest. If the Issuing Bank shall make any LC
Disbursement, then, unless the Parent or the applicable Letter of Credit
Applicant shall reimburse such LC Disbursement in full on the date such LC
Disbursement is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such LC Disbursement is made to but excluding
the date that the Parent or the applicable Letter of Credit Applicant reimburses
such LC Disbursement, at the rate per annum then applicable to ABR Advances (or
in the case of unreimbursed obligations in respect of a Letter of Credit
denominated in a Core Currency other than Dollars, the all-in rate determined by
Issuing Bank as its cost of funds in the applicable Core Currency plus the
Applicable Margin for Core Currency Advances); provided that, if the Parent or
such Letter of Credit Applicant fails to reimburse such LC Disbursement when due
pursuant to Section 2.10(e), then Section 3.1(f) shall apply. Interest accrued
pursuant to this subsection shall be for the account of the Issuing Bank, except
that interest accrued on and after the date of payment by any Lender pursuant to
Section 2.10(e) to reimburse the Issuing Bank shall be for the account of such
Lender to the extent of such payment.



     Section 2.11 Borrower Addenda

          Provided that no Default or Event of Default has occurred and is
continuing, the Parent may direct that any of its wholly-owned Subsidiaries
which is not then a Borrower become a Borrower and a Permitted Borrower for
certain specified Currencies by submitting a Borrower Addendum to the
Administrative Agent with respect to such Subsidiary duly executed by the Parent
and such Subsidiary and, if such Subsidiary is an organization organized under
the laws of the United States or any State thereof, a supplement to the Guaranty
duly executed by such Subsidiary, together with (a) a certificate, dated the
date of such Borrower Addendum of the Secretary or Assistant Secretary of such
Subsidiary (i) attaching a true and complete copy of the resolutions of its
Board of Directors and of all documents evidencing other necessary corporate

43



--------------------------------------------------------------------------------



 



action (in form and substance satisfactory to the Administrative Agent) taken by
it to authorize such Borrower Addendum and, if applicable, such supplement to
the Guaranty, the Loan Documents and the transactions contemplated thereby,
(ii) attaching a true and complete copy of its certificate of incorporation,
by-laws or other organizational documents and (iii) setting forth the incumbency
of its officer or officers who may sign the Borrower Addendum and, if
applicable, such supplement to the Guaranty, including therein a signature
specimen of such officer or officers, (b) an opinion of counsel to such
Subsidiary in all respects reasonably satisfactory to the Administrative Agent
and (c) a certificate of good standing (or equivalent) issued by the
jurisdiction of its incorporation. If any such document is not in English, such
document shall be accompanied by a certified English translation thereof. Upon
receipt of a Borrower Addendum and the supporting documentation referred to
above, the Administrative Agent shall confirm such Borrower Addendum by signing
a copy thereof and shall deliver a copy thereof to the Parent and each Lender.
Thereupon the Subsidiary which executed such Borrower Addendum shall become a
“Borrower” hereunder and a “Permitted Borrower” hereunder for each such Currency
specified in such Borrower Addendum and, if applicable, a “Guarantor”.



     Section 2.12 Records

          (a) Lender’s Records. Each Lender will note on its internal records
with respect to each Loan made by it (i) the date and amount of such Loan,
(ii) whether such Loan is a Revolving Loan, Swing Line Loan, Individual Currency
Loan or Bid Loan, (iii) the identity of the Borrower to whom such Loan was made,
(iv) the interest rate (other than in the case of an ABR Advance), Individual
Currency Rate or Bid Rate and Interest Period, if applicable, applicable to such
Loan and (v) each payment and prepayment of the principal thereof.

          (b) Administrative Agent’s Records. The Administrative Agent shall
keep records regarding the Loans, the Letters of Credit and this Agreement in
accordance with its customary procedures for agented credits.

          (c) Prima Facie Evidence. The entries made in the records maintained
pursuant to subsections (a) and (b) above shall, to the extent not prohibited by
applicable law, be prima facie evidence of the existence and amount of the
obligations of the Parent and each Borrower recorded therein; provided that the
failure of the Administrative Agent or any Lender, as the case may be, to make
any notation on its records shall not affect the Parent’s or the respective
Borrower’s obligations in respect of the Loans, the Letters of Credit or the
Loan Documents.

          (d) Redenomination and Alternate Currencies. Each obligation under
this Agreement of a party to this Agreement which has been denominated in the
National Currency Unit of a Subsequent Euro Participant state shall be
redenominated into Euros in accordance with EMU Legislation immediately upon
such Subsequent Euro Participant becoming a Participating Member State (but
otherwise in accordance with EMU Legislation).

44



--------------------------------------------------------------------------------



 



ARTICLE 3. INTEREST, FEES, YIELD PROTECTIONS, ETC.



     Section 3.1 Interest

          (a) Each Borrower agrees to pay interest in respect of the unpaid
principal amount of each ABR Advance made to such Borrower from the date thereof
until the conversion or maturity (whether by acceleration or otherwise) of such
ABR Advance, at a rate per annum which shall be equal to the Alternate Base Rate
in effect from time to time.

          (b) Each Borrower agrees to pay interest in respect of the unpaid
principal amount of each Core Currency Advance made to such Borrower from the
date thereof until the conversion or maturity (whether by acceleration or
otherwise) of such Core Currency Advance, at a rate per annum which shall,
during each Interest Period applicable thereto, be equal to the sum of the
Applicable Margin plus the Core Currency Rate plus Associated Costs for such
Interest Period.

          (c) Each Borrower agrees to pay interest in respect of the unpaid
principal amount of each Individual Currency Loan made to such Borrower from the
date thereof until the maturity (whether by acceleration or otherwise) of such
Individual Currency Loan at a rate per annum which shall, during the Interest
Period applicable thereto, be equal to the sum of the Applicable Margin plus the
Individual Currency Rate plus Associated Costs for such Interest Period.

          (d) Each Borrower agrees to pay interest in respect of the unpaid
principal amount of each Swing Line Negotiated Rate Advance made to such
Borrower from the date thereof until the maturity (whether by acceleration or
otherwise) of such Swing Line Negotiated Rate Advance at a rate per annum which
shall, during the Interest Period applicable thereto, be equal to the Swing Line
Negotiated Rate for such Interest Period.

          (e) Each Borrower agrees to pay interest in respect of the unpaid
principal amount of each Bid Loan made to such Borrower from the date thereof
until the maturity (whether by acceleration or otherwise) of such Bid Loan at a
rate per annum which shall, during the Interest Period applicable thereto, be
equal to the Bid Rate for such Interest Period.

          (f) Overdue principal and, to the extent permitted by law, overdue
interest in respect of each Loan shall, in each case, bear interest at a rate
per annum equal to 2% plus the rate applicable to such Loan (or in the case of a
Bid Loan in Dollars, 2% plus the Alternate Base Rate, or in the case of an
Alternate Currency Bid Loan, an Alternate Core Currency Swing Line Loan, an
Individual Currency Loan, a Letter of Credit denominated in a Core Currency
other than Dollars, 2% plus the Applicable Margin applicable to Core Currency
Advances plus the all-in rate determined by the applicable Lender, Issuing Bank
or Swing Line Lender, as the case may be, as its cost of funds in the applicable
Currency), in each case until paid in full (whether before or after the entry of
a judgment thereon). If all or any portion of any LC Disbursements in respect of
a Letter of Credit denominated in Dollars or in a Non-Core Currency shall not be
paid when due (whether at the stated maturity thereof, by acceleration or
otherwise), such overdue amount shall bear interest at a rate per annum equal to
2% plus the Alternate Base Rate, from the

45



--------------------------------------------------------------------------------



 



date of such nonpayment until paid in full (whether before or after the entry of
a judgment thereon). Any other overdue amount payable hereunder shall, to the
extent permitted by law, bear interest at a rate per annum equal to 2% plus the
Alternate Base Rate until paid in full (whether before or after the entry of a
judgment thereon). All such interest shall be payable on demand.

          (g) Accrued (and theretofore unpaid) interest shall be payable (i) in
respect of each ABR Advance constituting a Revolving Loan, quarterly in arrears
on each March 31, June 30, September 30 and December 31, (ii) in respect of each
Core Currency Advance and Individual Currency Loan, on the last day of each
Interest Period applicable thereto and, in the case of an Interest Period in
excess of three months, on each date occurring at three month intervals after
the first day of such Interest Period, (iii) in respect of each Bid Loan, Swing
Line Negotiated Rate Advance and ABR Advance made as a Swing Line Loan, on the
last day of the Interest Period applicable thereto, and, in the case of a Bid
Loan with an Interest Period in excess of 90 days, on each date occurring at
90 day intervals after the first day of such Interest Period, and (iv) in
respect of each Loan, on any repayment or prepayment (on the amount repaid or
prepaid), at maturity (whether by acceleration or otherwise) and, after such
maturity, on demand.

          (h) The Administrative Agent shall determine the respective interest
rate for each Interest Period applicable to a Core Currency Advance for which
such determination is being made and shall promptly notify the applicable
Borrower and the Lenders thereof.

          (i) Interest on all Loans shall be calculated on the basis of a
360 day year for the actual number of days elapsed, provided that interest on
ABR Advances, to the extent based on the BNY Rate, interest on Core Currency
Advances in Pounds Sterling and interest on Individual Currency Loans
denominated in Australian Dollars, Hong Kong Dollars, Korean Won, New Taiwan
Dollars and South African Rand shall be calculated on the basis of a 365 or
366-day year (as the case may be). Any change in the interest rate on the Loans
resulting from a change in the Alternate Base Rate or the Federal Funds Rate
shall become effective as of the opening of business on the day on which such
change shall become effective. The Administrative Agent shall, as soon as
practicable, notify the Parent (on behalf of all Borrowers) and the Lenders of
the effective date and the amount of each change in the BNY Rate, but any
failure so to notify shall not in any manner affect the obligation of the
Borrowers to pay interest on the Loans in the amounts and on the dates required.
Each determination of (i) the Alternate Base Rate or a Core Currency Rate by the
Administrative Agent, (ii) an Individual Currency Rate by the applicable Lender,
and (iii) an all-in cost of funds rate or any rate based thereon by the
Administrative Agent or the Reference Lender, or such applicable Lender, as the
case may be, in each case pursuant to this Agreement shall be conclusive and
binding on all parties hereto absent manifest error. The Borrowers acknowledge
that to the extent interest payable on ABR Advances is based on the BNY Rate,
the BNY Rate is only one of the bases for computing interest on loans made by
the Lenders, and by basing interest payable on ABR Advances on the BNY Rate, the
Lenders have not committed to charge, and the Borrowers have not in any way
bargained for, interest based on a lower or the lowest rate at which the Lenders
may now or in the future make loans to other borrowers.

46



--------------------------------------------------------------------------------



 



          (j) If the Reference Lender shall for any reason no longer be a
Lender, it shall thereupon cease to be the Reference Lender. The Administrative
Agent shall, by notice to the Borrowers and the Lenders, designate another
Lender as the Reference Lender so that at all times there shall be a Reference
Lender. The Reference Lender shall use its best efforts to furnish quotations of
rates to the Administrative Agent on a timely basis as contemplated hereby.

          (k) Notwithstanding anything herein to the contrary, if at any time
the interest rate applicable to any Loan, together with all fees, charges and
other amounts that are treated as interest on such Loan under applicable law
(collectively the “charges”), shall exceed the maximum lawful rate (the “maximum
rate”) that may be contracted for, charged, taken, received or reserved by the
Lender holding such Loan in accordance with applicable law, the rate of interest
payable in respect of such Loan hereunder, together with all of the charges
payable in respect thereof, shall be limited to the maximum rate and, to the
extent lawful, the interest and the charges that would have been payable in
respect of such Loan but were not payable as a result of the operation of this
subsection shall be cumulated, and the interest and the charges payable to such
Lender in respect of other Loans or periods shall be increased (but not above
the maximum rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Rate to the date of repayment, shall have been
received by such Lender.



     Section 3.2 Conversions

          (a) Each applicable Borrower shall have the option to convert on any
Business Day all or a portion of the outstanding principal amount of ABR
Advances (other than ABR Advances constituting Swing Line Loans) or Core
Currency Advances into (i) in the case of an ABR Advance, one or more Core
Currency Advances in Dollars, (ii) in the case of a Core Currency Advances in
Dollars, one or more ABR Advances or one or more new Core Currency Advances in
Dollars and (iii) in the case of a Core Currency Advance, one or more new Core
Currency Advances of the same Core Currency, provided that (A) except as
otherwise provided in Section 3.4(b), Core Currency Advances may be converted
into new Core Currency Advances or ABR Advances only on the last day of the
Interest Period applicable to the Core Currency Advances being converted,
(B) the outstanding principal amount of the new Core Currency Advances having
the same Interest Period shall be in an amount equal to $500,000 or such amount
plus a whole multiple of $100,000 in excess thereof (or an amount in the
applicable Alternate Currency having a Dollar Equivalent of approximately
$500,000 or such amount plus a whole multiple of approximately $100,000 in
excess thereof), (C) the outstanding principal amount of the new ABR Advances
shall be in an amount equal to $500,000 or such amount plus a whole multiple of
$100,000 in excess thereof, (D) ABR Advances or Core Currency Advances in
Dollars may not be converted into Core Currency Advances in Dollars if any
Default or Event of Default is in existence on the date of the conversion and
the Required Lenders shall have notified the Administrative Agent that such a
conversion is not appropriate, and (E) no conversion pursuant to this Section
shall result in a greater number of Core Currency Advances than is permitted
under Section 2.2(d).

          (b) Each such conversion shall be effected by the applicable Borrower
by giving the Administrative Agent, at its office set forth in Section 11.2, at
least three Business Days prior written notice (each a “Notice of Conversion”),
specifying the ABR Advances or the

47



--------------------------------------------------------------------------------



 



Core Currency Advances to be so converted, the date of such conversion (which
shall be a Business Day) and, if to be converted into Core Currency Advances,
the Interest Period to be applicable thereto. The Administrative Agent shall
give each Lender prompt notice of any such proposed conversion affecting any of
its Loans.

          (c) If with respect to the expiration of an existing Interest Period
for a Core Currency Advance the applicable Borrower has failed to deliver a
Notice of Conversion with respect thereto, such Borrower shall be deemed to have
elected (i) if a Core Currency Advance in Dollars, to convert such Core Currency
Advance to an ABR Advance and (ii) if a Core Currency Advance other than in
Dollars, to convert such Core Currency Advance to a new Core Currency Advance
with a one month Interest Period, in either case effective as of the expiration
date of such existing Interest Period.



     Section 3.3 Fees

          (a) Facility Fee. The Parent agrees to pay to the Administrative Agent
for the account of each Lender, a facility fee (the “Facility Fee”) which shall
accrue at a rate per annum equal to the Applicable Margin on the daily amount of
the sum of the Core Currency Commitment and Individual Currency Commitments of
such Lender (regardless of usage) during the period from and including the
Effective Date to but excluding the date on which such Core Currency Commitment
and Individual Currency Commitments terminate; provided that, if such Lender
continues to have any Credit Exposure after its Core Currency Commitment and
Individual Currency Commitments terminate, then such Facility Fee shall continue
to accrue on the daily amount of such Lender’s Credit Exposure from and
including the date on which such Lender’s Core Currency Commitment and
Individual Currency Commitments terminate to but excluding the date on which
such Lender ceases to have any Credit Exposure. Accrued Facility Fees shall be
payable in arrears on the last day of March, June, September and December of
each year, each date on which the Aggregate Core Currency Commitments or the
Aggregate Individual Currency Commitments are permanently reduced and on the
date on which the Aggregate Core Currency Commitments or the Aggregate
Individual Currency Commitments terminate, commencing on the first such date to
occur after the Effective Date, provided that all unpaid Facility Fees shall be
payable on the date on which the Aggregate Core Currency Commitments and the
Aggregate Individual Currency Commitments terminate. All Facility Fees shall be
calculated on the basis of a 360-day year for the actual number of days elapsed
(including the first day but excluding the last day).

          (b) Letter of Credit Fees. The Parent agrees to pay (i) to the
Administrative Agent for the account of each Lender, a participation fee
(“Letter of Credit Fees”) with respect to its participations in Letters of
Credit, which shall accrue at rate per annum equal to the Applicable Margin on
the average daily amount of such Lender’s LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements,) during the period from
and including the Effective Date to but excluding the later of the date on which
such Lender’s Core Currency Commitment terminates and the date on which such
Lender ceases to have any LC Exposure and (ii) to the Issuing Bank for its own
account a fronting fee, which shall accrue at the rate or rates per annum
separately agreed upon between the Parent and the Issuing Bank on the average
daily amount of the LC Exposure attributable to unreimbursed LC Disbursements)

48



--------------------------------------------------------------------------------



 



during the period from and including the Effective Date to but excluding the
later of the date of termination of the Aggregate Core Currency Commitments and
the date on which there ceases to be any LC Exposure, as well as the Issuing
Bank’s standard fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder. Accrued
Letter of Credit Fees and fronting fees shall be payable in arrears on the last
day of March, June, September and December of each year, commencing on the first
such date to occur after the Effective Date; provided that all such fees shall
be payable on the date on which the Aggregate Core Currency Commitments
terminate and any such fees accruing after the date on which the Aggregate Core
Currency Commitments terminate shall be payable on demand. Any other fees
payable to the Issuing Bank pursuant to this subsection shall be payable within
ten days after demand. All Letter of Credit Fees and fronting fees shall be
calculated on the basis of a 360-day year for the actual number of days elapsed
(including the first day but excluding the last day).

          (c) Utilization Fee. The Parent agrees to pay to the Administrative
Agent for the account of each Lender, a utilization fee (the “Utilization Fee”),
which shall accrue at a rate per annum equal to the Applicable Margin on the
average daily amount of such Lender’s Core Currency Commitment and Individual
Currency Commitments (regardless of usage) during any period when the Total
Facility Usage Percentage is greater than 50%, from and including the Effective
Date to but excluding the later of the date on which such Lender’s Core Currency
Commitment and Individual Currency Commitments terminate and the date on which
date such Lender ceases to have any Credit Exposure. Accrued Utilization Fees
shall be payable in arrears on the last day of March, June, September and
December of each year, each date on which the Aggregate Core Currency
Commitments or the Individual Currency Commitments are permanently reduced and
on the date on which the Aggregate Core Currency Commitments and the Aggregate
Individual Currency Commitments terminate or the Aggregate Credit Exposure is
$0, commencing on the first such date to occur after the Effective Date. All
Utilization Fees shall be calculated on the basis of a 360-day year for the
actual number of days elapsed (including the first day but excluding the last
day).

          (d) Other Fees. The Parent agrees to pay to each Credit Party, for its
own account, fees and other amounts payable in the amounts and at the times
separately agreed upon between the Parent and such Credit Party.



     Section 3.4 Increased Costs, Illegality, etc.

          (a) In the event that any Credit Party with respect to clauses
(ii) and (iii) below or the Administrative Agent, the Reference Lender, or the
applicable Credit Party, as the case may be, with respect to clauses (i) and
(iv) below shall have determined (which determination shall, absent manifest
error, be final and conclusive and binding upon all parties hereto):

          (i) on the Business Day on which the applicable Core Currency Rate or
Individual Currency Rate is determined with respect to any requested Core
Currency Advance or Individual Currency Loan that, by reason of any changes
arising after the Effective Date affecting the applicable interbank market,
adequate and fair means do not

49



--------------------------------------------------------------------------------



 



exist for ascertaining the applicable interest rate on the basis provided for in
the definition of the Core Currency Rate or the Individual Currency Rate, as the
case may be; or

          (ii) at any time that such Credit Party has incurred increased costs
or reductions in the amounts received or receivable hereunder with respect to
any Fixed Rate Loan, any Letter of Credit or any participation therein, in each
case by an amount such Credit Party deems to be material, because of any change
since the Effective Date (or in the case of any Bid Loan, subsequent to
acceptance by a Borrower of such Bid Loan), in any treaty, law, rule,
regulation, order or guideline applicable to such Credit Party or the compliance
by such Credit Party with any request (whether or not having the force of law)
from any Governmental Authority made subsequent to the Effective Date (or in the
case of any Bid Loan, subsequent to acceptance by a Borrower of such Bid Loan)
or in the interpretation or administration thereof and including the
introduction of any new treaty, law, rule, regulation, order, guideline or
request, such as, for example, but not limited to: (A) a change in the basis of
taxation of payment to any Credit Party of the principal of or interest on such
Fixed Rate Loan or any other amounts payable hereunder (except for changes in
the rate of tax on, or determined by reference to, the Tax on Income of such
Credit Party), or (B) a change in official reserve (including any marginal,
emergency, supplemental, special or other reserve) or similar requirements
(except to the extent included in the computation of the respective the Core
Currency Rate, Swing Line Negotiated Rate, Individual Currency Rate or Bid Rate,
as the case may be), or any special deposit, assessment or similar requirement
against assets of, deposits with or for the account of, or credit extended by,
any Credit Party (or its Applicable Lending Office); or

          (iii) at any time that the making or continuance of any Fixed Rate
Loan has been made (x) unlawful by any law, rule, regulation or order or
(y) impossible by compliance by any Credit Party in good faith with any
governmental directive or request (whether or not having the force of law); or

          (iv) at any time that any Core Currency (other than Dollars) or any
Non-Core Currency, as the case may be, is not available (x) in the case of any
such Core Currency, in sufficient amounts in the applicable jurisdiction
designated by each Credit Party in which such Core Currency is to made available
by such Credit Party to the applicable Borrower, as determined in good faith by
the Reference Lender, or (y) in the case of any such Non-Core Currency, in
sufficient amounts in the applicable financial center designated by each
applicable Credit Party in the jurisdiction in which such Non-Core Currency is
to made available by such Credit Party to the applicable Borrower, as determined
in good faith by such Credit Party, to fund any borrowing of Alternate Currency
Loans in such Core Currency or such Non-Core Currency, as the case may be;

then, and in any such event, such Credit Party, in the case of clause (ii) or
(iii) above, or the Administrative Agent, the Reference Lender or the applicable
Credit Party, as the case may be, in the case of clause (i) or (iv) above, shall
promptly give notice (by telephone confirmed in writing) to the Parent (on
behalf of all Borrowers) and, except for the Administrative Agent, to the
Administrative Agent of such determination (which notice the Administrative
Agent shall

50



--------------------------------------------------------------------------------



 



promptly transmit to each of the other Credit Parties). Thereafter (w) in the
case of clause (i) above, (A) in the event that Core Currency Advances or
Individual Currency Loans are so affected, Core Currency Advances or Individual
Currency Loans from such applicable Credit Party, as the case may be, shall no
longer be available until such time as the Administrative Agent, the Reference
Lender or such applicable Credit Party, as the case may be, notifies the Parent
and the Credit Parties that the circumstances giving rise to such notice by the
Administrative Agent, the Reference Lender or such applicable Credit Party, as
the case may be, no longer exist, and any Notice of Borrowing or Notice of
Conversion given by any Borrower with respect to Core Currency Advances or
Individual Currency Loans to be made by such applicable Credit Party, as the
case may be, which have not yet been incurred (including by way of conversion)
shall be deemed rescinded by the applicable Borrower and (B) in the event that
any Core Currency Advance or Individual Currency Loan is so affected, the
interest rate for such Core Currency Advance or such Individual Currency Loan,
as the case may be, shall be determined on the basis provided in the proviso to
the definition of Core Currency Rate or Individual Currency Rate, as the case
may be, (x) in the case of clause (ii) above, the applicable Borrower shall pay
to such Credit Party, within 3 days of written demand therefor, such additional
amounts (in the form of an increased rate of, or a different method of
calculating, interest or otherwise as such Credit Party in its reasonable
discretion shall determine) as shall be required to compensate such Credit Party
for such increased costs or reductions in amounts received or receivable
hereunder (a written notice as to the additional amounts owed to such Credit
Party, showing the basis for the calculation thereof, submitted to such
applicable Borrower by such Credit Party in good faith shall, absent manifest
error, be final and conclusive and binding on all the parties hereto), (y) in
the case of clause (iii) above, the applicable Borrower shall take one of the
actions specified in Section 3.4(b) and (z) in the case of clause (iv) above,
Core Currency Advances in the affected Core Currency or Individual Currency
Loans from the applicable Credit Party in the affected Non-Core Currency, as the
case may be, shall no longer be available until such time as the Reference
Lender or such applicable Credit Party, as the case may be, notifies the Parent
(on behalf of all Borrowers), the Administrative Agent and the Credit Parties
that the circumstances giving rise to the notice referred to above by the
Reference Lender or such applicable Credit Party, as the case may be, to the
Parent (on behalf of all Borrowers) and the Administrative Agent no longer
exists, and any Notice of Borrowing given by the affected Borrower with respect
to such Core Currency Advances or such Individual Currency Loans, as the case
may be, which have not yet been incurred shall be deemed rescinded by such
affected Borrower. Each of the Administrative Agent, the Reference Lender and
the Credit Parties agree that if it gives notice to any Borrower of any of the
events described i n clause (i), (iii) or (iv) above, it shall promptly notify
the Parent (on behalf of all Borrowers) and, in the case of any such Credit
Party and the Reference Lender, the Administrative Agent, if such event ceases
to exist. If any such event described in clause (iii) above with respect to Core
Currency Advances or Individual Currency Loans ceases to exist as to a Credit
Party, the obligations of such Credit Party, as the case may be, to make Core
Currency Advances or Individual Currency Loans and to convert Core Currency
Advances to new Core Currency Advances on the terms and conditions contained
herein shall be reinstated.

          (b) At any time that any Fixed Rate Loan is affected by the
circumstances described in Section 3.4(a)(ii) or (iii), the applicable Borrower
may (and in the case of an

51



--------------------------------------------------------------------------------



 



affected Fixed Rate Loan by the circumstances described in Section 3.4(a)(iii)
shall) either (x) if the affected Fixed Rate Loan is then being made initially
or pursuant to a conversion, cancel the respective borrowing or conversion by
giving the Administrative Agent telephonic notice (confirmed in writing) on the
same date that the Parent was notified by the affected Credit Party or the
Administrative Agent pursuant to Section 3.4(a)(ii) or (iii) or (y) if the
affected Fixed Rate Loan is then outstanding, upon at least three Business Days’
written notice to the Administrative Agent and the affected Credit Party, (A) in
the case of a Core Currency Advance in Dollars, require the affected Credit
Party to convert such Core Currency Advance into an ABR Advance as of the end of
the Interest Period then applicable to such Core Currency Advance or, if
earlier, as soon as practicable within the time required by law and (B) in the
case of a Core Currency Advance other than in Dollars, Swing Line Negotiated
Rate Advance, Individual Currency Loan or Bid Loan, take such action as the
affected Credit Party may reasonably request with a view to minimizing the
obligations of such Borrower under Section 3.5.

          (c) If any Credit Party determines that after the Effective Date the
introduction of or any change in any applicable treaty, law, rule, regulation,
order, guideline, directive or compliance by such Credit Party or any
corporation controlling such Credit Party with any request (whether or not
having the force of law) from any Governmental Authority concerning capital
adequacy, or any change in interpretation or administration thereof by any
Governmental Authority, in each case made subsequent to the date hereof, will
have the effect of reducing the rate of return on the capital required to be
maintained by such Credit Party or any corporation controlling such Credit Party
based on the existence of such Credit Party’s Core Currency Commitment or
Individual Currency Commitments hereunder or its obligations under the Loan
Documents (including the obligation to make or participate in a Letter of
Credit) to a level below that which such Credit Party or such corporation could
have achieved but for such application or compliance (taking into account such
Credit Party’s or such corporation’s policies with respect to capital adequacy)
by an amount deemed by such Credit Party to be material, then each of the
Borrowers to the extent of its Proportionate Share and the Parent severally
agrees to pay such to such Credit Party, within 3 Business Days of its written
demand therefor, such additional amounts as shall be required to compensate such
Credit Party or such other corporation for the increased cost to such Credit
Party or such other corporation or the reduction in the rate of return to such
Credit Party or such other corporation as a result of such reduction. In
determining such additional amounts, each Credit Party will act reasonably and
in good faith and will use averaging and attribution methods which are
reasonable, provided that such Credit Party’s reasonable good faith
determination of compensation owing under this Section 3.4(c) shall, absent
manifest error, be final and conclusive and binding on all the parties hereto.
Each Credit Party, upon determining that any additional amounts will be payable
pursuant to this Section 3.4(c), will give prompt written notice thereof to the
Parent (on behalf of all Borrowers), which notice shall show the basis for
calculation of such additional amounts.

          (d) Each Credit Party shall notify the Parent (on behalf of all
Borrowers) of any event occurring after the Effective Date entitling such Credit
Party to compensation under this Section 3.4 as promptly as practicable, but in
any event within 120 days after the officer having primary responsibility for
this Agreement obtains actual knowledge thereof, provided that no such notice
shall be required if such Credit Party has determined not to seek compensation
under this Section 3.4 as a result of such event. Each Credit Party will furnish
to the Parent (on

52



--------------------------------------------------------------------------------



 



behalf of all Borrowers) a certificate setting forth the basis and amount of
each request by such Credit Party for compensation under this Section 3.4.
Determinations and allocations by any Credit Party for purposes of this
Section 3.4 on its costs or rate of return of maintaining Loans or its
obligation to make Loans, or on amounts receivable by it in respect of Loans,
and of the amounts required to compensate such Credit Party under this
Section 3.4 shall be prima facie evidence of such determinations and
allocations.

          (e) Notwithstanding the foregoing, no Credit Party shall be entitled
to any compensation described in this Section 3.4 unless, at the time it
requests such compensation, it is the policy or general practice of such Credit
Party to request compensation for comparable costs in similar circumstances
under comparable provisions of other credit agreements for comparable customers
unless specific facts or circumstances applicable to any Borrower or the
transactions contemplated by the Loan Documents would alter such policy or
general practice, provided that nothing in this Section 3.4(e) shall preclude a
Credit Party from waiving the collection of similar costs from one or more of
its other customers.

          (f) If any Credit Party fails to give the notice described in
Section 3.4(d) within 90 days after it obtains such actual knowledge of the
event required to be described in such notice, such Credit Party shall, with
respect to any compensation that would otherwise be owing to such Credit Party
under this Section 3.4, only be entitled to payment for increased costs incurred
from and after the date that such Credit Party does give such notice.



     Section 3.5 Compensation

          Each Borrower shall compensate each Lender, within 3 days of its
written demand therefor (which demand shall set forth the basis for requesting
such compensation), for all reasonable losses, expenses and liabilities,
including any loss, expense or liability (including those related to currency
exchange) incurred by reason of the liquidation or reemployment of deposits or
other funds required by such Lender to fund its Fixed Rate Loans but excluding
any loss of anticipated profit which such Lender may sustain: (i) if for any
reason, a borrowing of, or conversion from or into a Fixed Rate Loan does not
occur on a date specified therefor in a Notice of Borrowing, a Notice of
Conversion or a Bid accepted by a Borrower; (ii) if any repayment (including any
repayment made pursuant to Section 2.8 or as a result of an acceleration of the
Loans pursuant to Article 9) or conversion of any of such Borrower’s Fixed Rate
Loans occurs on a date which is not the last day of an Interest Period with
respect thereto; (iii) if any prepayment of any of such Borrower’s Fixed Rate
Loans is not made on any date specified in a notice of prepayment given by such
Borrower; (iv) the assignment of any Fixed Rate Loan other than on the last day
of the Interest Period or maturity date applicable thereto as a result of a
request by the Parent pursuant to Section 3.8 or (v) as a consequence of (x) any
other default by such Borrower to repay its Loans when required by the terms of
this Agreement or (y) any election made pursuant to or event described in
Section 2.7(c), 2.7(d), 3.4(b) or 3.9.



     Section 3.6 Taxes

          (a) Payments to Be Free and Clear. All payments by each Borrower under
the Loan Documents shall be made free and clear of, and without any deduction or
withholding for,

53



--------------------------------------------------------------------------------



 



any Indemnified Tax. If any Loan Party or any other Person is required by any
treaty, law, rule, regulation, order, directive or guideline to make any
deduction or withholding (which deduction or withholding would constitute an
Indemnified Tax) from any amount required to be paid by any Loan Party to or on
behalf of any Indemnified Tax Person under any Loan Document (each a “Required
Payment”):

               (i) such Loan Party shall notify the Administrative Agent and
such Indemnified Tax Person of any such requirement or any change in any such
requirement as soon as such Loan Party becomes aware of it;

               (ii) such Loan Party shall pay such Indemnified Tax before the
date on which penalties attach thereto, such payment to be made (if the
liability to pay is imposed on such Loan Party) for its own account or (if the
liability is imposed on such Indemnified Tax Person) on behalf of and in the
name of such Indemnified Tax Person;

               (iii) such Loan Party shall pay to such Indemnified Tax Person an
additional amount such that such Indemnified Tax Person shall receive on the due
date therefor an amount equal to the Required Payment had no such deduction or
withholding been required; and

               (iv) such Loan Party shall, within 30 days after paying such
Indemnified Tax, deliver to the Administrative Agent and the applicable
Indemnified Tax Person satisfactory evidence of such payment to the relevant
Governmental Authority.

          (b) Other Indemnified Taxes. If an Indemnified Tax Person or any
affiliate thereof is required by any treaty, law, rule, regulation, order,
directive or guideline to pay any Indemnified Tax (excluding an Indemnified Tax
which is subject to Section 3.6(a)) with respect to any sum paid or payable by
any Loan Party to such Indemnified Tax Person under the Loan Documents:

               (i) such Indemnified Tax Person shall notify such Loan Party of
any such payment of Indemnified Tax; and

               (ii) such Loan Party shall pay to such Indemnified Tax Person the
amount of such Indemnified Tax within 5 days of such notice.

          (c) Tax on Indemnified Taxes. If any amounts are payable by a Loan
Party in respect of Indemnified Taxes pursuant to Section 3.6(a) or (b), such
Loan Party agrees to pay to the applicable Indemnified Tax Person, within 5
Business Days of written request therefor, an amount equal to all Taxes imposed
with respect to such amounts as such Indemnified Tax Person shall determine in
good faith are payable by such Indemnified Tax Person or any affiliate thereof
in respect of such amounts and in respect of any amounts paid to or on behalf of
such Indemnified Tax Person pursuant to this subsection (c).

          (d) Exception for Existing Taxes. No amount shall be required to be
paid to any Indemnified Tax Person under Section 3.6(a)(iii) or (b) with respect
to an Indemnified Tax to

54



--------------------------------------------------------------------------------



 



the extent that such Indemnified Tax would have been required to have been paid
under any treaty, law, rule, regulation, order, directive or guideline in effect
on the Effective Date.

          (e) U.S. Tax Certificates. Each Lender that is organized under the
laws of any jurisdiction other than the United States or any political
subdivision thereof shall deliver to the Administrative Agent for transmission
to the Parent, on or prior to the Effective Date (in the case of each Lender
listed on the signature pages hereof) or on the effective date of the Assignment
and Acceptance Agreement or master assignment and acceptance agreement pursuant
to which it becomes a Lender in accordance with Section 2.7(c) or 11.6 (in the
case of each other Lender), and at such other times as may be necessary in the
determination of the Parent, any Loan Party or the Administrative Agent (each in
the reasonable exercise of its discretion), such certificates, documents or
other evidence, properly completed and duly executed by such Lender (including,
without limitation, Internal Revenue Service Form W8-BEN or Form W8-ECI) to
establish that such Lender is not subject to deduction or withholding of United
States federal income tax under Section 1441, 1442 or 3406 of the Code or
otherwise (or under any comparable provisions of any successor statute) with
respect to any payments to such Lender of principal, interest, fees or other
amounts payable under the Loan Documents. No Loan Party shall be required to pay
any additional amount to any such Lender under Section 3.6(a)(iii) if such
Lender shall have failed to satisfy the requirements of the immediately
preceding sentence; provided that if such Lender shall have satisfied such
requirements on the Effective Date (in the case of each Lender listed on the
signature pages hereof) or on the effective date of the Assignment and
Acceptance Agreement or master assignment and acceptance agreement pursuant to
which it became a Lender (in the case of each other Lender), nothing in this
subsection shall relieve any Loan Party of its obligation to pay any additional
amounts pursuant to Section 3.6(a)(iii) in the event that, as a result of any
change in applicable law (including, without limitation, any change in the
interpretation thereof), such Lender is no longer properly entitled to deliver
certificates, documents or other evidence at a subsequent date establishing the
fact that such Lender is not subject to withholding as described in the
immediately preceding sentence.

          (f) Other Tax Certificates. Each Indemnified Tax Person agrees to use
reasonable efforts to deliver to any Loan Party, promptly upon any request
therefor from time to time by such Loan Party, such forms, documents and
information as may be required by applicable treaty, law or regulation from time
to time and to file all appropriate forms to obtain a certificate or other
appropriate documents from the appropriate Governmental Authorities to establish
that payments made in respect of any Alternate Currency Loan or Letter of Credit
denominated in an Alternate Currency by such Loan Party can be made without (or
at a reduced rate of) withholding of Taxes, provided that if such Indemnified
Tax Person is or becomes unable by virtue of any applicable treaty, law or
regulation, to establish such exemption or reduction, such Loan Party shall
nonetheless remain obligated under Subsection 3.6(a) to pay the amounts
described therein, and provided further, that no Indemnified Tax Person shall be
required to take any action hereunder which, in the sole discretion of such
Indemnified Tax Person, would cause such Indemnified Tax Person or any affiliate
thereof to suffer a material economic, legal or regulatory disadvantage.

          (g) Adverse Tax Position.

55



--------------------------------------------------------------------------------



 



               (i) An “Excess Tax” shall be the excess of (x) the Tax imposed,
levied, collected, withheld or assessed by any Governmental Authority without
the United States from which a payment is made by or on behalf of a Loan Party
subject to an Adverse Tax Position or in which such Loan Party or an affiliate
has an office or is deemed to be doing business, over (y) the Tax which would be
imposed, levied, collected, withheld or assessed by such Governmental Authority,
but for the existence of such Adverse Tax Position.

               (ii) An “Adverse Tax Position” with respect to a Loan Party shall
mean a position resulting from the lack of adequate capitalization or other
similar condition with respect to such Loan Party which, under applicable treaty
or law, results in higher Taxes on payments under the Loan Documents than would
otherwise be imposed.

               (iii) All payments by each Borrower under the Loan Documents
shall be made free and clear of, and without any deduction or withholding for,
any Excess Tax. If any Loan Party or any other Person is required by any treaty,
law, rule, regulation, order, directive or guideline to make any deduction or
withholding on account of any Tax from any Required Payment with respect to any
Indemnified Tax Person and if all or a portion of such Tax represents Excess
Tax:

                    (A) such Loan Party shall notify the Administrative Agent
and such Indemnified Tax Person of any such requirement or any change in any
such requirement as soon as such Loan Party becomes aware of it;

                    (B) such Loan Party shall pay such Excess Tax before the
date on which penalties attach thereto, such payment to be made (if the
liability to pay is imposed on such Loan Party) for its own account or (if the
liability is imposed on such Indemnified Tax Person) on behalf of and in the
name of such Indemnified Tax Person;

                    (C) such Loan Party shall pay to such Indemnified Tax Person
an additional amount such that such Indemnified Tax Person shall receive on the
due date therefor an amount equal to the Required Payment had no such deduction
or withholding been required with respect to such Excess Tax; and

                    (D) such Loan Party shall, within 30 days after paying such
Excess Tax, deliver to the Administrative Agent and the applicable Indemnified
Tax Person satisfactory evidence of such payment to the relevant Governmental
Authority.

               (iv) If an Indemnified Tax Person or any affiliate thereof is
required by any treaty, law, rule, regulation, order, directive or guideline to
pay any Excess Tax (excluding Excess Tax which is subject to
Section 3.6(g)(iii)) with respect to any sum paid or payable by any Loan Party
to such Indemnified Tax Person under the Loan Documents:

                    (A) such Indemnified Tax Person shall notify such Loan Party
of any such payment of Excess Tax; and

                    (B) such Loan Party shall pay to such Indemnified Tax Person
the amount of such Excess Tax within 5 Business Days of such notice.

56



--------------------------------------------------------------------------------



 



          (v) If any amounts are payable by a Loan Party in respect of Excess
Tax pursuant to Section 3.6(g)(iii) or (iv) such Loan Party agrees to pay to the
applicable Indemnified Tax Person, within 5 days of written request therefor, an
amount equal to all Taxes imposed with respect to such amounts as such
Indemnified Tax Person shall determine are payable by such Indemnified Tax
Person or any affiliate thereof in respect of such amounts and in respect of any
amounts paid to or on behalf of such Indemnified Tax Person pursuant to this
clause (v).



     Section 3.7 Change of Applicable Lending Office and Applicable Payment
Office

          (a) With respect to any Loan of any Lender or any Letter of Credit,
such Lender agrees that on the occurrence of any event giving rise to the
operation of Section 3.4(a)(ii) or (iii), Section 3.4(c), Section 3.4(d) or
Section 3.6 with respect to such Loan or such Letter of Credit, it will, if
requested by the applicable Borrower, use reasonable efforts (subject to overall
policy considerations of such Lender) to designate another Applicable Lending
Office or Applicable Payment Office, as the case may be, for such Loan or such
Letter of Credit affected by such event, provided that such designation is made
on such terms that such Lender and its Applicable Lending Office or Applicable
Payment Office, as the case may be, suffer no economic, legal or regulatory
disadvantage, with the object of avoiding the consequence of the event giving
rise to the operation of such Section. Nothing in this Section shall affect or
postpone any of the obligations of any Borrower or the right of any Lender
provided in Sections 3.4, 3.5 and 3.6.

          (b) Each Lender shall have the right at any time and from time to time
to transfer any of its Loans to a different office, provided that such Lender
shall promptly notify the Administrative Agent and the Parent (on behalf of all
Borrowers) of any such change of office. Such office shall thereupon become such
Lender’s Applicable Lending Office for such Loan provided that no such Lender
shall be entitled to receive any greater amount under Section 3.4(a)(ii) or
(iii), Section 3.4(c) or Section 3.6 as a result of a transfer of any such Loans
to a different office of such Lender than it would be entitled to immediately
prior thereto unless such claim would have arisen even if such transfer had not
occurred.

          (c) Notwithstanding anything to the contrary herein contained, any
Lender may cause any Alternate Currency Loan to be made by any branch, affiliate
or international banking facility of such Lender, provided that such Lender
shall remain responsible for all of its obligations hereunder and no additional
taxes, costs or other burdens shall be imposed upon any Borrower or the
Administrative Agent as a result thereof.



     Section 3.8 Replacement of Lender

          If (i) any Borrower is obligated to pay to any Lender any amount under
Section 3.6(a), (b) or (c) and such payment is attributable solely to any change
since the Effective Date (in the case of each Lender listed on the signature
pages hereof) or since the effective date of the Assignment and Acceptance
Agreement pursuant to which it became a Lender (in the case of each other
Lender) in any applicable treaty, law, rule, regulation, order, directive or
guideline (whether or not having the force of law) or in the interpretation or
administration thereof

57



--------------------------------------------------------------------------------



 



(including the introduction of any new treaty, law, rule, regulation, order,
directive or guideline), (ii) any Lender shall have failed to make available a
Loan on the date on which and in the amount in which it was obligated to do so
and shall not have cured such failure within three Business Days or (iii) any
Lender shall have demanded any payment under Section 3.4 or excused itself from
funding a Loan pursuant to Section 3.4, the Parent shall have the right, in
accordance with the requirements of Section 11.6(b), if no Default or Event of
Default shall exist to replace up to two such Lenders (each a “Replaced Lender”)
with one or more other assignees (each, a “Replacement Lender”), reasonably
acceptable to the Swing Line Lender and the Issuing Bank, provided that (I) at
the time of any replacement pursuant to this Section, the Replacement Lender
shall enter into one or more Assignment and Acceptance Agreements pursuant to
Section 11.6(b) (with the processing and recordation fee payable pursuant to
said Section 11.6(b) to be paid by the Replacement Lender) pursuant to which the
Replacement Lender shall acquire the Core Currency Commitment and all Individual
Currency Commitments of the Replaced Lender and the outstanding Loans of, and in
each case participations in Letters of Credit by, the Replaced Lender and, in
connection therewith, shall pay to (w) the Replaced Lender in respect thereof an
amount equal to the sum of (A) an amount equal to the principal of, and all
accrued interest on, all outstanding Loans of the Replaced Lender, (B) an amount
equal to all drawings on all Letters of Credit that have been funded by (and not
reimbursed to) such Replaced Lender, together with all then unpaid interest with
respect thereto at such time and (C) an amount equal to all accrued, but
theretofore unpaid, fees owing to the Replaced Lender pursuant to Section 3.3,
(x) the Issuing Bank an amount equal to such Replaced Lender’s Core Currency
Commitment Percentage of all drawings (which at such time remains an unpaid
drawing) to the extent such amount was not theretofore funded by such Replaced
Lender, (y) the Swing Line Lender an amount equal to such Replaced Lender’s Core
Currency Commitment Percentage of any Mandatory Borrowing to the extent such
amount was not theretofore funded by such Replaced Lender and (z) the
Administrative Agent an amount equal to all amounts owed by such Replaced Lender
to the Administrative Agent under this Agreement, including, without limitation,
an amount equal to the principal of, and all accrued interest on, all
outstanding Loans of the Replaced Lender, a corresponding amount of which was
made available by the Administrative Agent to the applicable Borrower(s)
pursuant to Section 2.4(d) and which has not been repaid to the Administrative
Agent by such Replaced Lender or the applicable Borrower(s) and (II) all
obligations of the Borrowers owing to the Replaced Lender (other than those
specifically described in clause (I) above in respect of which the assignment
purchase price has been, or is concurrently being, paid) shall be paid in full
to such Replaced Lender concurrently with such replacement. Upon the execution
of the respective Assignment and Acceptance Agreements and the payment of
amounts referred to in clauses (i) and (ii) of this Section 3.8, the Replacement
Lender shall become a Lender hereunder and the Replaced Lender shall cease to
constitute a Lender hereunder, except with respect to indemnification provisions
under this Agreement (including, without limitation, Sections 3.4, 3.5, 3.6 and
11.3), which shall survive as to such Replaced Lender.



Section 3.9 Conversion of Alternate Currency Loans to Dollar Loans

          Upon the occurrence of an Event of Default or at any time thereafter
during the continuance thereof, and to the extent permitted by applicable law,
the Administrative Agent may, and upon the direction of the Required Lenders
shall, by notice to the Parent (on behalf of

58



--------------------------------------------------------------------------------



 



all Borrowers), declare that all, or such portion as the Administrative Agent
shall specify in such notice, Alternate Currency Loans shall automatically be
deemed converted into and redenominated as ABR Advances and assumed by the
Parent, in each case as of the date set forth in such notice, such conversion
and redenomination to be deemed effected at the Dollar Equivalent, determined as
of such date, for all such Alternate Currency Loans.



     Section 3.10 Market Conventions Relating to Alternate Currencies

          Except as otherwise expressly provided in this Agreement, each
provision of this Agreement shall be subject to such reasonable changes of
construction as the Administrative Agent may from time to time specify to be
necessary or appropriate to reflect the adoption of the Euro in any
Participating Member State or any relevant market conventions or practices
relating to any Alternate Currency.



ARTICLE 4. REPRESENTATIONS AND WARRANTIES

          In order to induce the Administrative Agent and the Lenders to enter
into this Agreement and to make the Loans, the Swing Line Lender to make the
Swing Line Loans and the Lenders to participate therein, and the Issuing Bank to
issue the Letters of Credit and the Lenders to participate therein, the Parent
and the Borrowers make the following representations and warranties to the
Administrative Agent, the Issuing Bank, the Swing Line Lender and the Lenders:



     Section 4.1 Subsidiaries; Capital Stock

          As of the Agreement Date, the Parent has only the Subsidiaries set
forth on, and the authorized, issued and outstanding capital stock of the Parent
and each such Subsidiary (or partnership or other interests, as the case may be)
is as set forth on, Schedule 4.1. The shares of, or partnership or other
interests in, each Subsidiary of the Parent that are owned by the Parent or
another Subsidiary of the Parent are owned beneficially and of record by the
Parent or another Subsidiary of the Parent, are free and clear of all Liens
except as otherwise permitted by Section 8.3, and are duly authorized, validly
issued, fully paid and nonassessable except, in the case of any Subsidiary
organized under the laws of the State of New York, for any liability that may
arise under the provisions of Section 630 of the Business Corporation Law of the
State of New York. As of the Agreement Date, except as set forth on
Schedule 4.1, (a) neither the Parent nor any of its Subsidiaries has issued any
securities convertible into, or options or warrants for, any common or preferred
equity securities thereof, (b) there are no agreements, voting trusts or
understandings binding upon the Parent or any of its Subsidiaries with respect
to the voting securities of the Parent or any of its Subsidiaries or affecting
in any manner the sale, pledge, assignment or other disposition thereof,
including any right of first refusal, option, redemption, call or other right
with respect thereto, whether similar or dissimilar to any of the foregoing, and
(c) the Parent owns, directly or indirectly, all of the outstanding equity
interests of each Borrower and Guarantor (other than the Parent), in each case
subject to director qualifying shares or similar legal requirements.

59



--------------------------------------------------------------------------------



 



     Section 4.2 Existence and Power

          Each of the Parent and each of its Subsidiaries is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
formation, has all requisite power and authority to own its Property and to
carry on its business as now conducted, and is in good standing and authorized
to do business in each jurisdiction in which the failure so to qualify could
reasonably be expected to have a Material Adverse effect.



     Section 4.3 Authority

          Each of the Parent and each of its Subsidiaries has full power and
authority to enter into, execute, deliver and perform the terms of the Loan
Documents to which it is a party, all of which have been duly authorized by all
proper and necessary corporate, partnership or other action, as the case may be,
and are in full compliance with its certificate of incorporation and bylaws,
partnership agreement or other organizational documents, as the case may be. No
consent or approval of, or other action by, shareholders of the Parent, any
Borrower, any Governmental Authority or any other Person, which has not already
been obtained, is required to authorize in respect of the Parent or any of its
Subsidiaries, or is required in connection with the execution, delivery and
performance by the Parent and each of its Subsidiaries of, the Loan Documents to
which it is a party, or is required as a condition to the enforceability against
the Parent or such Subsidiary of the Loan Documents to which it is a party.



     Section 4.4 Binding Agreement

          Each Loan Document has been duly executed and delivered by each of the
Parent and each of its Subsidiaries to the extent it is a party thereto and
constitutes the valid and legally binding obligations of the Parent and each of
its Subsidiaries to the extent the Parent or such Subsidiary, as the case may
be, is a party thereto, enforceable in accordance with their respective terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by equitable principles relating to the
availability of specific performance as a remedy and except to the extent that
indemnification obligations may be limited by federal or state securities laws
or public policy relating thereto.



     Section 4.5 Litigation

          (a) There are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of the
Parent and the Borrowers, threatened against or affecting the Parent or any of
its Subsidiaries that, if adversely determined (and there exists a reasonable
possibility of such adverse determination), could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse effect. There
are no proceedings pending or, to the knowledge of the Parent and the Borrowers,
threatened against the Parent or any of its Subsidiaries (a) which call into
question the validity or enforceability of, or otherwise seek to invalidate any
Loan Document, or (b) which might, individually or in the aggregate, materially
and adversely affect any of the transactions contemplated by any Loan Document.

60



--------------------------------------------------------------------------------



 



          (b) Except with respect to any matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
effect, neither the Parent nor any of its Subsidiaries (i) have failed to comply
with any Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any Environmental Law, (ii) have become
subject to any Environmental Liability, (iii) have received notice of any claim
with respect to any Environmental Liability or (iv) know of any basis for any
Environmental Liability.



     Section 4.6 Governmental Approvals; No Conflicts

          The Transactions (i) do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except such as have been obtained or made and are in full force and effect,
(ii) will not violate any applicable law or regulation or the charter, by-laws
or other organizational documents of any Borrower or any of its Subsidiaries or
any order of any Governmental Authority, (iii) will not violate or result in a
default under any material indenture, agreement or other instrument binding upon
any Borrower or any of its Subsidiaries or its assets, or give rise to a right
thereunder to require any payment to be made by any Borrower or any of its
Subsidiaries which defaults, individually or in the aggregate, could reasonably
be expected to result in a Material Adverse effect, and (iv) will not result in
the creation or imposition of any Lien on any asset of the Borrower or any of
the Subsidiaries (other than Liens permitted by Section 8.3).



     Section 4.7 Taxes

          Each of the Parent and its Subsidiaries has filed or caused to be
filed all tax returns, and has paid, or has made adequate provision for the
payment of, all taxes shown to be due and payable on said returns or in any
assessments made against them, the failure of which to file or pay could
reasonably be expected to have a Material Adverse effect, and no tax Liens have
been filed against the Parent or any of its Subsidiaries and no claims are being
asserted with respect to such taxes which are required by GAAP (as in effect on
the Agreement Date) to be reflected in the Financial Statements and are not so
reflected therein. The charges, accruals and reserves on the books of the Parent
and each of its Subsidiaries with respect to all Federal, state, local, foreign
and other taxes are considered by the management of the Parent and the Borrowers
to be adequate, and neither the Parent nor any Borrower knows of any unpaid
assessment which is or might be due and payable against it or any of its
Subsidiaries or any Property of the Parent or any of its Subsidiaries, except
such thereof as are being contested in good faith and by appropriate proceedings
diligently conducted, and for which adequate reserves have been set aside in
accordance with GAAP.



     Section 4.8 Compliance with Applicable Laws; Filings

          Neither the Parent nor any of its Subsidiaries is in default with
respect to any judgment, order, writ, injunction, decree or decision of any
Governmental Authority which default could reasonably be expected to have a
Material Adverse effect. The Parent and each of its Subsidiaries is complying
with all applicable statutes, rules and regulations of all Governmental
Authorities, a violation of which could reasonably be expected to have a
Material Adverse effect. The Parent and each of its Subsidiaries has filed or
caused to be filed with all

61



--------------------------------------------------------------------------------



 



Governmental Authorities all reports, applications, documents, instruments and
information required to be filed pursuant to all applicable laws, rules,
regulations and requests which, if not so filed, could reasonably be expected to
have a Material Adverse effect. Each Borrower, prior to each borrowing by it
hereunder in any jurisdiction, has obtained all necessary approvals and consents
of, and has filed or caused to be filed all reports, applications, documents,
instruments and information required to be filed pursuant to all applicable
laws, rules, regulations and requests of, all Governmental Authorities in
connection with such borrowing in such jurisdiction.



     Section 4.9 Investment and Holding Company Status

          Neither the Parent nor any of its Subsidiaries nor any corporation
controlling the Parent or any of its Subsidiaries or under common control with
the Parent or any of its Subsidiaries is subject to regulation under the Public
Utility Holding Company Act of 1935, the Federal Power Act, the Investment
Company Act of 1940, in each case as amended, or is subject to any statute or
regulation which regulates the incurrence of Indebtedness, including statutes or
regulations relative to common or contract carriers or to the sale of
electricity, gas, steam, water, telephone, telegraph or other public utility
services.



     Section 4.10 Property

          Each of the Parent and each of its Subsidiaries has good and
marketable title to, or a valid leasehold interest in, all of its real Property,
and is the owner of, or has a valid lease of, all personal property, in each
case which is material to the Parent and its Subsidiaries taken as a whole,
subject to no Liens, except Liens permitted by Section 8.3. All leases of
Property to each of the Parent and each of its Subsidiaries are in full force
and effect, the Parent or such Subsidiary enjoys quiet and undisturbed
possession under all leases of real property and neither the Parent nor any of
its Subsidiaries is in default beyond any applicable grace period of any
provision thereof, the effect of which could reasonably be expected to have a
Material Adverse effect.



     Section 4.11 Federal Reserve Regulations; Use of Loan Proceeds

          Neither the Parent nor any of its Subsidiaries is engaged principally,
or as one of its important activities, in the business of extending credit for
the purpose of purchasing or carrying any Margin Stock. No part of the proceeds
of the Loans or any Letter of Credit will be used, directly or indirectly, for a
purpose which violates the provisions of Regulations T, U or X of the Board of
Governors of the Federal Reserve System, as amended. Anything in this Agreement
to the contrary notwithstanding, no Lender shall be obligated to extend credit
to the Parent or any of its Subsidiaries in violation of any limitation or
prohibition provided by any applicable law, regulation or statute, including
Regulation U of the Board of Governors of the Federal Reserve System.



     Section 4.12 No Misrepresentation

          No representation or warranty contained in any Loan Document and no
certificate, Financial Statement, other financial statement or written notice
furnished or to be furnished by

62



--------------------------------------------------------------------------------



 



the Parents or any of its Subsidiaries in connection with the transactions
contemplated hereby, contains or will contain, as of its date, a misstatement of
material fact, or omits or will omit to state, as of its date, a material fact
required to be stated in order to make the statements therein contained not
misleading in the light of the circumstances under which made.



     Section 4.13 ERISA

          (a) No ERISA Event has occurred or is reasonably expected to occur
that, when taken together with all other such ERISA Events for which liability
is reasonably expected to occur, could reasonably be expected to result in a
Material Adverse effect. The present value of all accumulated benefit
obligations under each Plan (based on the assumptions used for purposes of
Statement of Financial Accounting Standards No. 87) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed by more
than $12,500,000 the fair market value of the assets of such Plan, and the
present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $12,500,000 the fair
market value of the assets of all such underfunded Plans.

          (b) All contributions required to be made with respect to each Foreign
Pension Plan have been timely made. Each Foreign Pension Plan has been
maintained in compliance with its terms and with the requirements of any and all
applicable laws, statutes, rules, regulations and orders and has been
maintained, where required, in good standing with applicable Governmental
Authorities. Neither the Parent nor any of its Subsidiaries has incurred any
obligation in connection with the termination of or withdrawal from any Foreign
Pension Plan. The present value of the accrued benefit liabilities (whether or
not vested) under each Foreign Pension Plan required to be funded, determined as
of the end of the most recently ended fiscal year on the basis of actuarial
assumptions, each of which is reasonable, did not exceed the current value of
the assets of such Foreign Pension Plan allocable to such benefit liabilities by
more than the foreign exchange equivalent (based on the applicable spot exchange
rate) of $2,000,000.



     Section 4.14 Financial Statements

          The Parent has heretofore delivered to the Administrative Agent and
the Lenders copies of its Form 10-K for the fiscal year ended January 31, 2005,
containing the audited Consolidated Balance Sheets of the Parent and its
Subsidiaries as of such date and the related Consolidated Statements of Income,
Stockholders’ Equity and Cash Flows for the fiscal year then ended
(collectively, with the applicable related notes and schedules, the “Financial
Statements”). The Financial Statements fairly present the Consolidated financial
condition and results of the operations of the Parent and its Subsidiaries as of
the dates and for the periods indicated therein and have been prepared in
conformity with GAAP as then in effect subject, in the case of interim Financial
Statements, to normal year-end adjustments. Neither the Parent nor any of its
Subsidiaries has any obligation or liability of any kind (whether fixed,
accrued, contingent, unmatured or otherwise) which, in accordance with GAAP as
then in effect, should have been disclosed in the Financial Statements and was
not. Since January 31, 2005, there has been no Material Adverse change.

63



--------------------------------------------------------------------------------



 



     Section 4.15 Franchises, Intellectual Property, Etc.

          Each of the Parent and each of its Subsidiaries possesses or has the
right to use all franchises, Intellectual Property, licenses and other rights as
are material and necessary for the conduct of its business, and with respect to
which it is in compliance, with no known conflict with the valid rights of
others which could reasonably be expected to have a Material Adverse effect. No
event has occurred which permits or, to the best knowledge of the Parent and the
Borrowers, after notice or the lapse of time or both, or any other condition,
could reasonably be expected to permit, the revocation or termination of any
such franchise, Intellectual Property, license or other right which revocation
or termination could reasonably be expected to have a Material Adverse effect.



     Section 4.16 Labor Relations

          Except as set forth on Schedule 4.16, neither the Parent nor any of
its Subsidiaries is a party to any collective bargaining agreement and, to the
best knowledge of the Parent and the Borrowers, no petition has been filed or
proceedings instituted by any employee or group of employees with any labor
relations board seeking recognition of a bargaining representative with respect
to the Parent or such Subsidiary. There are no material controversies pending
between the Parent or any of its Subsidiaries and any of their respective
employees, which could reasonably be expected to have a Material Adverse effect.



ARTICLE 5. CONDITIONS OF EFFECTIVENESS

          This Agreement shall not become effective until the date on which each
of the following conditions is satisfied (or waived in accordance with
Section 11.1):



     Section 5.1 Evidence of Corporate Action

          The Administrative Agent shall have received a certificate, dated the
Effective Date, of the Secretary or Assistant Secretary of each Loan Party
(i) attaching a true and complete copy of the resolutions of its Board of
Directors and of all documents evidencing all necessary corporate action (in
form and substance reasonably satisfactory to the Administrative Agent) taken by
it to authorize the Loan Documents to which it is a party and the transactions
contemplated thereby, (ii) attaching a true and complete copy of its
organizational documents, (iii) setting forth the incumbency of its officer(s)
who may sign such Loan Documents, including therein a signature specimen of such
officer(s), and (iv) attaching a certificate of good standing of the Secretary
of State of the State of its incorporation and each of the jurisdictions listed
on Schedule 5.1, in each case to the extent such certificate of good standing is
available.



     Section 5.2 Guaranty

          Each of the Guarantors shall have delivered to the Administrative
Agent a guaranty, dated as of the date hereof, executed by such Loan Party and
in the form of Exhibit M (as the same may be amended, supplemented or otherwise
modified from time to time, the “Guaranty”).

64



--------------------------------------------------------------------------------



 



     Section 5.3 Opinion of Counsel to the Borrowers and the Parent

          (a) The Administrative Agent shall have received an opinion of Karen
L. Sharp, corporate counsel to the Parent and the Domestic Borrowers, dated the
Effective Date, substantially in the form of Exhibit N-1.

          (b) The Administrative Agent shall have received, in respect of each
Borrower which is not a Domestic Borrower, an opinion of local foreign counsel,
reasonably satisfactory to the Administrative Agent, to such Borrower, dated the
Effective Date, substantially in the form of Exhibit N-2.



     Section 5.4 Existing Credit Agreement

          The commitments under the Existing Credit Agreement shall have been
terminated and all loans, interest and other obligations payable thereunder
shall have been paid in full or reallocated as Loans under this Agreement, and
the Administrative Agent shall have received satisfactory evidence of the
foregoing.



     Section 5.5 Payment of Fees

          The Administrative Agent shall have received, for the account of the
Lenders and itself, all fees and other amounts due and payable on or prior to
the Effective Date, including, to the extent invoiced, reimbursement or payment
of all out-of-pocket expenses required to be reimbursed or paid by the Parent
hereunder.



     Section 5.6 Closing Fixed Charge Coverage Ratio

          The Administrative Agent shall have received a certificate of a
Financial Officer of the Parent, dated the Effective Date and in form and
substance satisfactory to the Administrative Agent, setting forth the Fixed
Charge Coverage Ratio on the Effective Date (attaching calculations in
reasonable detail) and confirming compliance with the conditions set forth in
Section 6.1.



     Section 5.7 Other Documents

          The Administrative Agent shall have received such other documents,
each in form and substance reasonably satisfactory to the Administrative Agent,
as the Administrative Agent shall reasonably require in connection with the
effectiveness of this Agreement.



ARTICLE 6. CONDITIONS OF LENDING — ALL LOANS AND LETTERS OF CREDIT

          The obligation of each Lender to make each Loan, the obligation of the
Swing Line Lender to make each Swing Line Loan and the obligation of the Issuing
Bank to issue, amend, renew or extend a Letter of Credit is subject to the
fulfillment of the following conditions precedent:

65



--------------------------------------------------------------------------------



 



     Section 6.1 Compliance

          On each Borrowing Date, and after giving effect to the Loans to be
made, and the Letters of Credit to be issued, amended, renewed or extended on
such Borrowing Date, (a) there shall exist no Default or Event of Default and
(b) the representations and warranties contained in this Agreement shall be true
and correct with the same effect as though such representations and warranties
had been made on such Borrowing Date except to the extent that any
representation or warranty under Section 4.1 expressly relates to an earlier
date, and each Notice of Borrowing and each Letter of Credit Request shall be
deemed to constitute a certification to such effect.



     Section 6.2 Loan Closings

          All documents required by the provisions of this Agreement to have
been executed or delivered by each Loan Party to the Administrative Agent, the
Issuing Bank, the Swing Line Lender or any Lender on or before the applicable
Borrowing Date shall have been so executed or delivered on or before such
Borrowing Date.



     Section 6.3 Borrowing or Letter of Credit Request

          The receipt by the Administrative Agent of a Notice of Borrowing, in
the case of such Loan, or a Letter of Credit Request, in the case of a Letter of
Credit, executed by the Parent and the applicable Borrower (which Borrower shall
be a Permitted Borrower with respect to the applicable Currency in which such
Loan is to be denominated) or Letter of Credit Applicant making such request.



     Section 6.4 Other Documents

          The Administrative Agent shall have received such other documents,
each in form and substance reasonably satisfactory to the Administrative Agent,
as the Administrative Agent shall reasonably require in connection with the
making of the Loans and the issuance of the Letters of Credit on such Borrowing
Date.



ARTICLE 7. AFFIRMATIVE AND FINANCIAL COVENANTS

     Until the Core Currency Commitments and the Individual Currency Commitments
of all Lenders have expired or been terminated and the principal of and interest
on each Loan and all fees and other amounts payable under the Loan Documents
shall have been paid in full and all Letters of Credit have expired and all LC
Disbursements have been reimbursed, the Parent covenants and agrees with the
Credit Parties that:



     Section 7.1 Legal Existence

          Except as may otherwise be permitted by Sections 8.4, 8.5 and 8.6, the
Parent will maintain, and cause each of its Subsidiaries to maintain, (i) its
corporate, partnership or other existence, as the case may be, and (ii) such
existence in good standing in the jurisdiction of its incorporation or formation
and in each other jurisdiction in which the failure so to do could

66



--------------------------------------------------------------------------------



 



reasonably be expected to have a Material Adverse effect; provided that, subject
to Article 8, nothing in this Section 7.1 shall prevent the abandonment or
termination of the corporate, partnership or other existence or good standing of
such Subsidiary (other than Tiffany, Tiffany International and Tiffany Japan) in
any jurisdiction if (i), in the reasonable judgment of the Parent and such
Subsidiary, such abandonment or termination is in the best interest of the
Parent and its Subsidiaries taken as a whole and would not have a Material
Adverse effect and (ii) such Subsidiary, at the time of such abandonment or
termination, has no obligations, contingent or otherwise, under any Loan
Documents to any Credit Party.



     Section 7.2 Taxes

          The Parent will pay and discharge when due, and cause each of its
Subsidiaries so to do, all taxes, assessments, governmental charges, license
fees and levies upon or with respect to the Parent and such Subsidiary, and upon
the income, profits and Property thereof unless, and only to the extent, that
(a) such taxes, assessments, governmental charges, license fees and levies shall
be contested in good faith and by appropriate proceedings diligently conducted
by the Parent or such Subsidiary, and (b) such reserve or other appropriate
provision as shall be required by GAAP shall have been made therefor.



     Section 7.3 Insurance

          The Parent will maintain, and cause each of its Subsidiaries to
maintain, insurance with financially sound insurance carriers against at least
such risks, and in at least such amounts, as are usually insured against by
similar businesses, including business interruption, public liability (bodily
injury and property damage), fidelity, workers’ compensation (where required)
and property insurance, upon request a detailed list of such insurance then in
effect, stating the names of the carriers thereof, the policy numbers, the
insureds thereunder, the amounts of insurance, dates of expiration thereof, and
the Property and risks covered thereby; except that the Parent or any of its
Subsidiaries may effect workers’ compensation or similar insurance in respect of
operations in any jurisdiction either through an insurance fund operated by such
jurisdiction or by causing to be maintained a system or systems of
self-insurance which is in accord with applicable laws and good business
practice.



     Section 7.4 Performance of Obligations

          Pay and discharge promptly when due, and cause each of its
Subsidiaries so to do, all lawful Indebtedness, obligations and claims for
labor, materials and supplies or otherwise which, if unpaid, could reasonably be
expected to (a) have a Material Adverse effect, or (b) become a Lien on the
Property of the Parent or any of its Subsidiaries, except Liens permitted under
Section 8.3, provided that neither the Parent nor such Subsidiary shall be
required to pay or discharge or cause to be paid or discharged any such
Indebtedness, obligation or claim so long as (i) the validity thereof shall be
contested in good faith and by appropriate proceedings diligently conducted by
the Parent or such Subsidiary and (ii) such reserve or other appropriate
provision as shall be required by GAAP shall have been made therefor.

67



--------------------------------------------------------------------------------



 



     Section 7.5 Condition of Property

          Except for ordinary wear and tear, at all times, the Parent will
maintain, protect and keep in good repair, working order and condition, all
Property used in the operation of its business (other than Property which is
replaced with similar Property), except (i) to the extent that the failure so to
do would not, individually or in the aggregate, have a Material Adverse effect,
and cause each of its Subsidiaries so to do, and (ii) as permitted under
Sections 8.3 and 8.4.



     Section 7.6 Observance of Legal Requirements

          The Parent will observe and comply in all material respects, and cause
each of its Subsidiaries so to do, with all laws, ordinances, orders, judgments,
rules, regulations, certifications, franchises, permits, licenses, directions
and requirements of all Governmental Authorities, which now or at any time
hereafter may be applicable to it or to such Subsidiary, a violation of which
could reasonably be expected to have a Material Adverse effect.



     Section 7.7 Financial Statements and Other Information

          The Parent will maintain, and cause each of its Subsidiaries to
maintain, a standard system of accounting in accordance with GAAP, and furnish
to each Lender:

          (a) As soon as available and, in any event, within 120 days after the
close of each fiscal year, a copy of (i) the Balance Sheet as of the end of such
fiscal year, of the Parent on a Consolidated basis, and (ii) the related
Statements of Income, Cash Flows and Shareholder’s Equity for such fiscal year,
of the Parent on a Consolidated basis, setting forth in each case in comparative
form the corresponding figures in respect of the previous fiscal year, all in
reasonable detail, and accompanied by, in the case of such Consolidated
financial statements, a report of the Accountants, which report shall state that
(A) the Accountants audited such Consolidated financial statements, (B) such
audit was made in accordance with generally accepted auditing standards in
effect at the time and provides a reasonable basis for such opinion, and (C)
said Consolidated financial statements have been prepared in accordance with
GAAP;

          (b) Simultaneously with the delivery of the certified statements
required by subsection (a) above, copies of a certificate of such Accountants
stating that, in making the examination necessary for their audit of the
Consolidated financial statements of the Parent for such fiscal year, nothing
came to their attention of a financial or accounting nature that caused them to
believe that there shall have occurred any condition or event which would
constitute a Default or an Event of Default, or, if so, specifying in such
certificate all such Defaults and Events of Default and the nature and status
thereof;

          (c) As soon as available, and in any event within 60 days after the
end of each of the first three fiscal quarters, and 120 days after the end of
the last fiscal quarter, of each fiscal year, a copy of (i) the Balance Sheet,
as of the end of such quarter, of the Parent on a Consolidated basis and
(ii) the related Statements of Income, Cash Flows and Shareholder’s Equity of
the Parent on a Consolidated basis for (x) such quarter, and (y) the period from
the

68



--------------------------------------------------------------------------------



 



beginning of the then current fiscal year to the end of such quarter, in each
case in comparative form with the prior fiscal year, all in reasonable detail
and prepared in accordance with GAAP (without footnotes and subject to year-end
adjustments), together with a certificate of a Responsible Officer, which
certificate shall state that all such financial statements fairly present the
financial condition and results of operations of the Parent and its Subsidiaries
and have been prepared in accordance with GAAP (but without footnotes and
subject to year-end adjustments);

          (d) Notwithstanding anything to the contrary contained herein, the
Parent may satisfy its obligation to furnish (i) the Consolidated financial
statements referred to in subsection (a) above by furnishing, as soon as
available, and in any event within 120 days after the end of the applicable
fiscal year, a copy of the annual audited Consolidated financial statements of
the Parent and its Subsidiaries prepared in conformity with GAAP and as filed
with the SEC for such fiscal year, and (ii) the Consolidated financial
statements referred to in subsection (c) above by furnishing, as soon as
available, and in any event within 60 days after the end of the applicable
fiscal quarter, copies of the Consolidated financial statements of the Parent
and its Subsidiaries as filed with the SEC for the applicable fiscal quarter;

          (e) Simultaneously with the delivery of the financial statements
required by subsections (a), (c) and (d) above, a certificate of a Responsible
Officer certifying that to the best of his or her knowledge no condition or
event has occurred which would constitute a Default or an Event of Default, or
if so, specifying in such certificate all such violations, conditions and events
and the nature and status thereof;

          (f) Within 60 days after the end of each of the first three fiscal
quarters, and within 120 days after the end of the last fiscal quarter, of each
fiscal year, a Compliance Certificate, as of the end of such fiscal quarter,
certified by a Responsible Officer;

          (g) Prompt written notice upon the Parent or any of its Subsidiaries
obtaining knowledge that: (i) any Indebtedness of the Parent or any of its
Subsidiaries in an aggregate amount in excess of $12,500,000 shall have been
declared or become due and payable prior to its stated maturity, or called and
not paid when due, or required to be purchased or otherwise acquired by the
Parent or any of its Subsidiaries prior to its stated maturity, and whether such
acceleration shall have been rescinded or annulled, or (ii) the holders of any
notes, or other evidence of Indebtedness, certificates or securities evidencing
any such Indebtedness, or any obligees with respect to any other Indebtedness of
the Parent or any of its Subsidiaries, have the right to declare Indebtedness in
an aggregate amount in excess of $12,500,000 due and payable prior to its stated
maturity or have the right to require the Parent or any of its Subsidiaries to
purchase or otherwise acquire any such Indebtedness prior to its stated maturity
and whether such right shall have been waived;

          (h) Prompt written notice of: (i) any citation, summons, subpoena,
order to show cause or other order naming the Parent or any of its Subsidiaries
a party to any proceeding before any Governmental Authority which could
reasonably be expected to have a Material Adverse effect, and include with such
notice a copy of such citation, summons, subpoena, order to show cause or other
order, (ii) any lapse or other termination of any license, permit, franchise or
other authorization issued to the Parent or any of its Subsidiaries by any
Governmental

69



--------------------------------------------------------------------------------



 



Authority, (iii) any refusal by any Governmental Authority to renew or extend
any license, permit, franchise or other authorization, and (iv) any dispute
between the Parent or any of its Subsidiaries and any Governmental Authority,
which lapse, termination, refusal or dispute, referred to in clause (ii),
(iii) or (iv) above, could reasonably be expected to have a Material Adverse
effect;

          (i) Promptly upon becoming available, copies of all regular, periodic
or special reports, schedules, proxy statements, registration statements, 10-Ks,
10-Qs and 8-Ks which the Parent or any of its Subsidiaries may now or hereafter
be required to file with or deliver to any securities exchange or the SEC, and
copies of all material news releases sent to financial analysts;

          (j) the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Parent and its Subsidiaries in an aggregate amount exceeding
$12,500,000; and

          (k) Upon a Responsible Officer becoming aware thereof, prompt written
notice that a material contribution required to be made to any Foreign Pension
Plan has not been timely made, the failure of which would reasonably be expected
to have a Material Adverse effect;

          (l) Upon a Responsible Officer becoming aware thereof, prompt written
notice of the occurrence of (i) each Default, (ii) each Event of Default, and
(iii) each Material Adverse change and (iv) a Change of Control;

          (m) Promptly upon receipt thereof, copies of all audit reports
relating to the Parent or any of its Subsidiaries submitted by the Accountants
in connection with each annual, interim or special audit of the books of the
Parent or any of its Subsidiaries; and

          (n) Promptly upon request therefor, such other information and reports
regarding the business, condition (financial or otherwise), property or
prospects of the Parent and its Subsidiaries, as the Administrative Agent or any
Lender at any time or from time to time may reasonably request.



     Section 7.8 Inspection

          At all reasonable times, upon reasonable prior notice, the Parent will
permit representatives of the Administrative Agent or any Lender to visit the
offices of the Parent or each of its Subsidiaries, to examine the books and
records thereof and Accountants’ reports relating thereto, and to make copies or
extracts therefrom, to discuss the affairs of the Parent and its Subsidiaries
with the respective officers thereof, and to examine and inspect the Property of
the Parent and its Subsidiaries and to meet and discuss the affairs of the
Parent and its Subsidiaries with the Accountants.

70



--------------------------------------------------------------------------------



 



     Section 7.9 Authorizations

          The Parent will maintain and cause each of its Subsidiaries to
maintain, in full force and effect, all copyrights, patents, trademarks, trade
names, franchises, licenses, permits, applications, reports, and other
authorizations and rights, as are necessary for the conduct from time to time of
their businesses, except to the extent the failure so to maintain such items,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse effect.



     Section 7.10 Borrowers and Guarantors

          At all times the Parent will maintain (directly or indirectly),
beneficially and of record, 100% of the voting control of, and 100% of the
equity in, each Borrower and each Guarantor (other than the Parent), in each
case subject to director qualifying shares or similar legal requirements.



     Section 7.11 Leverage Ratio

          At all times the Parent will maintain a Leverage Ratio not greater
than 0.60:1.00.



     Section 7.12 Fixed Charge Coverage Ratio

          At all times the Parent will maintain a Fixed Charge Coverage Ratio
greater than or equal to 2.00:1.00.



     Section 7.13 Additional Guarantors

          The Parent will cause each Subsidiary of the Parent that is an
organization organized under the laws of the United States or any State thereof
(other than a Subsidiary that is a party to the Guaranty) that becomes a
Borrower pursuant to the provisions of this Agreement, to become a party to the
Guaranty in the manner provided therein contemporaneously with such Subsidiary
becoming a Borrower.



     Section 7.14 Use of Proceeds

          The proceeds of the Loans and the Letters of Credit will be used only
as follows: (i) to refinance the Indebtedness under the Existing Credit
Agreement and (ii) for general corporate purposes of the Parent and its
Subsidiaries not inconsistent with the terms hereof. No part of the proceeds of
any Loan or any Letter of Credit will be used, whether directly or indirectly,
and whether immediately, incidentally or ultimately, to purchase, acquire or
carry any Margin Stock or for any purpose that entails a violation of any of the
regulations of the Board of Governors of the Federal Reserve System, including
Regulations T, U and X.



     Section 7.15 Environmental Compliance

          The Parent will use and operate all of its facilities and property in
compliance with all Environmental Laws, keep all necessary permits, approvals,
certificates, licenses and

71



--------------------------------------------------------------------------------



 



other authorizations relating to environmental matters in effect and remain in
compliance therewith, and handle all Hazardous Materials in compliance with all
applicable Environmental Laws, except where noncompliance with any of the
foregoing could not reasonably be expected to have a Material Adverse effect,
and cause each of its Subsidiaries so to do.



ARTICLE 8. NEGATIVE COVENANTS

     Until the Core Currency Commitments and the Individual Currency Commitments
of all Lenders have expired or been terminated and the principal of and interest
on each Loan and all fees and other amounts payable under the Loan Documents
shall have been paid in full and all Letters of Credit have expired and all LC
Disbursements have been reimbursed, the Parent covenants and agrees with the
Credit Parties that:



Section 8.1 Indebtedness

          The Parent will not create, incur, assume or suffer to exist any
Indebtedness, or permit any of its Subsidiaries so to do, except any one or more
of the following types of Indebtedness:

          (a) Indebtedness under the Loan Documents,

          (b) Indebtedness of the Parent and the Guarantors set forth on
Schedule 8.1 and any refinancings, extensions and renewals thereof or any
replacements thereof within one year of the payment or purchase thereof,

          (c) Intercompany Debt,

          (d) Indebtedness of the Parent, provided that immediately before and
after giving effect to the creation, incurrence or assumption of such
Indebtedness no Default or Event of Default shall or would exist,

          (e) other Indebtedness of the Subsidiaries of the Parent in an
aggregate principal amount at any one time outstanding not to exceed 20% of
Consolidated Net Worth, provided that immediately before and after giving effect
to the creation, incurrence or assumption of such Indebtedness no Default or
Event of Default shall or would exist.



     Section 8.2 Interest Rate Protection Arrangements and Other Hedging
Arrangements

          The Parent will not create, incur, assume or suffer to exist any
indebtedness under or in respect of any Interest Rate Protection Arrangement or
any Other Hedging Arrangement, or permit any of its Subsidiaries so to do,
except (i) foreign currency purchased put options and forward exchange contracts
intended to reduce the risk on foreign currency denominated transactions and
(ii) Interest Rate Protection Arrangements and Other Hedging Arrangements
entered into in the ordinary course of business in respect of Indebtedness
permitted under Section 8.1 or in order to hedge or mitigate risks in connection
with the conduct of its business or the management of its assets and
liabilities.

72



--------------------------------------------------------------------------------



 



     Section 8.3 Liens

          The Parent will not create, incur, assume or suffer to exist any Lien
against or on any Property now owned or hereafter acquired by the Parent or any
of its Subsidiaries, or permit any of its Subsidiaries so to do, except any one
or more of the following types of Liens:

          (a) Liens in connection with workers’ compensation, unemployment
insurance or other social security obligations (which phrase shall not be
construed to refer to ERISA or the minimum funding obligations under Section 412
of the Code),

          (b) Liens to secure the performance of bids, tenders, letters of
credit, contracts (other than contracts for the payment of Indebtedness),
leases, statutory obligations, surety, customs, appeal, performance and payment
bonds and other obligations of like nature, in each such case arising in the
ordinary course of business,

          (c) mechanics’, workmen’s, carriers’, warehousemen’s, materialmen’s,
landlords’, or other like Liens arising in the ordinary course of business with
respect to obligations which are not due or which are being contested in good
faith and by appropriate proceedings diligently conducted,

          (d) Liens for taxes, assessments, fees or governmental charges the
payment of which is not required by Section 7.2,

          (e) easements, rights of way, restrictions, leases of Property to
others, easements for installations of public utilities, title imperfections and
restrictions, zoning ordinances and other similar encumbrances affecting
Property which in the aggregate do not materially impair its use for the
operation of the business of the Parent or such Subsidiary,

          (f) Liens set forth on Schedule 8.3 and any renewal thereof,

          (g) Liens created under the Loan Documents,

          (h) statutory Liens in favor of lessors arising in connection with
Property leased to the Parent or any of its Subsidiaries,

          (i) Liens of attachments, judgments or awards against the Parent or
any of its Subsidiaries with respect to which an appeal or proceeding for review
shall be pending or a stay of execution shall have been obtained, or which are
otherwise being contested in good faith and by appropriate proceedings
diligently conducted, and in respect of which adequate reserves shall have been
established in accordance with GAAP on the books of the Parent or such
Subsidiary,

          (j) Intercompany Liens,

          (k) other Liens on the Property of the Subsidiaries of the Parent
securing Indebtedness in an aggregate principal amount at any one time
outstanding not to exceed 20% of Consolidated Net Worth, provided that (i) such
Indebtedness is permitted under Section 8.1(e)

73



--------------------------------------------------------------------------------



 



and (ii) immediately before and after giving effect to the creation, incurrence
or assumption of such Liens no Default or Event of Default shall or would exist.



     Section 8.4 Dispositions

          The Parent will not make any Disposition or permit any of its
Subsidiaries so to do, of all or substantially all of the assets of the Parent
on a Consolidated basis.



     Section 8.5 Merger or Consolidation, Etc.

          The Parent will not consolidate with, be acquired by, or merge into or
with any Person, or, except as permitted by Section 8.4, convey or otherwise
transfer all or substantially all of its Property, or permit any of its
Subsidiaries so to do, except that:

          (a) any of its wholly-owned Subsidiaries (other than a Borrower) may
consolidate with or merge with any of its other Subsidiaries (other than a
Borrower), or convey or transfer all or substantially all of its Property to any
of its other wholly-owned Subsidiaries (other than a Borrower), provided that
immediately before and after giving effect thereto no Default or Event of
Default shall or would exist, and

          (b) any of its wholly-owned Subsidiaries may consolidate with or merge
with any Borrower that is a wholly-owned Subsidiary, or convey or transfer all
or substantially all of its Property to any Borrower that is a wholly-owned
Subsidiary, provided that (i) immediately before and after giving effect thereto
no Default or Event of Default shall or would exist, (ii) such wholly-owned
Subsidiary that is a Borrower shall be the survivor of such consolidation or
merger, (iii) the Administrative Agent shall have received 5 Business Days’
prior written notice of such consolidation, merger, conveyance or transfer, and
(iv) the Administrative Agent shall have received such documents, opinions and
certificates as the Administrative Agent shall have reasonably requested in
connection therewith.



     Section 8.6 Acquisitions

          The Parent will not make any Acquisition, or permit any of its
Subsidiaries so to do, except any one or more of the following:

          (a) Acquisitions of Investments permitted by Section 8.7,

          (b) Intercompany Acquisitions permitted by Section 8.5, and

          (c) other Acquisitions by the Parent or any of its Subsidiaries,
provided that immediately before and after giving effect to each such
Acquisition no Default or Event of Default shall or would exist.



     Section 8.7 Investments

          The Parent will not at any time hold, purchase, invest in or otherwise
acquire any derivative product or any interest therein or any debt security or
Stock of, or any other equity

74



--------------------------------------------------------------------------------



 



interest in, any Person, or make any loan or advance to, or enter into any
arrangement for the purpose of providing funds or credit to, or make any other
investment, whether by way of capital contribution or otherwise, in any Person
(all of which are sometimes referred to herein as “Investments”), or permit any
of its Subsidiaries so to do, except any one or more of the following
Investments:

          (a) Investments in cash and cash equivalents,

          (b) Investments existing on the date hereof and set forth on
Schedule 8.7,

          (c) Investments in Intercompany Debt,

          (d) Investments in the Parent or any Subsidiary or any Person who
immediately thereafter becomes a Subsidiary,

          (e) Investments from the net cash proceeds received from the issuance
of additional shares of the Parent’s capital stock,

          (f) Acquisitions permitted by Section 8.6, and

          (g) Additional Investments made by the Parent or any of its
Subsidiaries, provided that immediately before and after giving effect to each
such Investment no Default or Event of Default shall or would exist.



     Section 8.8 Restricted Payments

          The Parent will not make any Restricted Payment, or permit any of its
Subsidiaries so to do, except any one or more of the following Restricted
Payments: (i) any direct or indirect wholly-owned Subsidiary of the Parent may
make dividends or other distributions to the Parent or to any other direct or
indirect wholly-owned Subsidiary of the Parent and (ii) any other Restricted
Payments, provided that, with respect to this clause (ii), immediately before
and after giving effect thereto, no Default or Event of Default shall or would
exist.



     Section 8.9 Restrictive Agreements

          The Parent will not enter into, incur or permit to exist any agreement
or other arrangement binding on the Parent or any of its Subsidiaries, or permit
any of its Subsidiaries so to do, that prohibits, restricts or imposes any
condition upon (i) the ability of any Loan Party to create, incur or permit to
exist any Lien upon any of its Property (unless such agreement or arrangement
does not prohibit, restrict or impose any condition upon the ability of any Loan
Party to create, incur or permit to exist any Lien in favor of the Credit
Parties created under the Loan Documents) or (ii) the ability of any Subsidiary
of the Parent to pay dividends or make other distributions with respect to any
of its Stock or to make or repay loans or advances to the Parent or any other
Subsidiary or to guaranty Indebtedness of the Parent or any other Subsidiary,
provided that (a) the foregoing shall not apply to restrictions and conditions
imposed by law or by the Loan Documents, (b) the foregoing shall not apply to
restrictions and conditions existing on the Agreement Date hereof identified on
Schedule 8.9 (but shall apply to any extension or

75



--------------------------------------------------------------------------------



 



renewal of, or any amendment or modification expanding the scope of, any such
restriction or condition), (c) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, provided that such restrictions and conditions
apply only to the Subsidiary that is to be sold and such sale is permitted
hereunder, (d) clause (i) of this Section shall not apply to restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions or conditions apply only to the Property
securing such Indebtedness, and (e) clause (i) of this Section shall not apply
to customary provisions in leases restricting the assignment thereof.



     Section 8.10 Transactions with Affiliates

          The Parent will not become, or permit any of its Subsidiaries to
become, a party to any material transaction with any Affiliate of the Parent on
a basis less favorable in any material respect than if such transaction were not
with an Affiliate of the Parent.



     Section 8.11 Line of Business

          The Parent will not engage or permit any of its Subsidiaries to engage
in any business that would change the nature of the business of the Parent and
its Subsidiaries taken as a whole from that in effect on the Agreement Date,
except for the vertical, horizontal or geographical expansion of any business of
the Parent or any of its Subsidiaries conducted on the Agreement Date, whether
under the Tiffany & Co. name or otherwise. Any such expansion may include, but
shall not be limited to, additional manufacturing of jewelry products, trading
in and processing of diamonds and the acquisition/operation of additional retail
operations under other tradenames.



ARTICLE 9. DEFAULT

     The following shall each constitute an “Event of Default” hereunder:

          (a) The failure of any Borrower to make any principal payment on any
Loan or any reimbursement obligation in respect of any LC Disbursement when due
and payable; or

          (b) The failure of any Borrower to make payment of any installment of
interest on any Loan or any fee or other amount payable under or in respect of
any Loan Document (other than an amount referred to in subsection (a) of this
Article) on the date when due and payable and such default shall continue
unremedied for a period of three Business Days after the same shall have become
due; or

          (c) The failure of the Parent or any Borrower to observe or perform
any covenant or agreement contained in Section 7.1(i), 7.11, 7.12, or 7.14 or in
Article 8; or

          (d) The failure of the Parent or any Borrower to observe or perform
any other covenant or agreement contained in this Agreement, and such failure
shall have continued unremedied for a period of 30 days after any Responsible
Officer shall have become aware of such failure; or

76



--------------------------------------------------------------------------------



 



          (e) Any representation or warranty of any Loan Party (or of any of its
officers on its behalf) made in any Loan Document or in any certificate, report,
opinion (other than an opinion of counsel) or other document delivered on or
after the date hereof pursuant to any Loan Document, shall in any such case
prove to have been incorrect or misleading (whether because of misstatement or
omission) in any material respect when made; or

          (f) (i) Liabilities and/or other obligations in an aggregate amount in
excess of $25,000,000 of the Parent or any of its Subsidiaries on a Consolidated
basis (other than the obligations hereunder and Intercompany Debt), whether as
principal, guarantor, surety or other obligor, for the payment or purchase of
any Indebtedness, (A) shall become or shall be declared to be due and payable
prior to the expressed maturity thereof (unless such acceleration shall have
thereafter been unconditionally rescinded or annulled prior to the time that the
Aggregate Core Currency Commitments and the Individual Currency Commitments have
been terminated or the Loans have become or been declared due and payable), or
(B) shall not be paid when due or within any grace period for the payment or
purchase thereof, or (ii) any holder of any such obligations shall have the
right to declare the Indebtedness evidenced thereby due and payable or to
require the purchase of the Indebtedness evidenced thereby prior to its stated
maturity (unless such right shall thereafter have been unconditionally waived
prior to the time such holder shall have declared such Indebtedness due and
payable or required the purchase of such Indebtedness); or

          (g) an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Parent or any of its Subsidiaries or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Parent or any of its Subsidiaries or for a substantial
part of its assets, and, in any such case, such proceeding or petition shall
continue undismissed for 45 days or an order or decree approving or ordering any
of the foregoing shall be entered; or

          (h) the Parent or any of its Subsidiaries shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in subsection (g) of this Article, (iii) apply
for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Parent or any of its
Subsidiaries or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors,
(vi) take any action for the purpose of effecting any of the foregoing,
(vii) suspend or discontinue its business (except as may otherwise be expressly
permitted herein), or (viii) become unable, admit in writing its inability or
fail generally to pay its debts as they become due; or

          (i) Judgments or decrees in an aggregate amount in excess of
$25,000,000 on a Consolidated basis against the Parent and/or any of its
Subsidiaries (except to the extent covered by insurance, provided that each
applicable insurance company has expressly assumed

77



--------------------------------------------------------------------------------



 



responsibility with respect to the applicable underlying claim) shall remain
unpaid, unstayed on appeal, undischarged, unbonded or undismissed for a period
of 30 days; or

          (j) A Change of Control shall occur; or

          (k) Any license, franchise, permit, right, approval or agreement of
the Parent or any of its Subsidiaries to own or operate any operating entity
owned or operated by the Parent or such Subsidiary is not renewed, or is
suspended or revoked, and the nonrenewal, suspension or revocation is
irrevocable and not subject to appeal or challenge and would have a Material
Adverse effect; or

          (l) an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in liability of the Parent and
its Subsidiaries in an aggregate amount exceeding (i) $25,000,000 in any year or
(ii) $25,000,000 for all periods;

          (m) (i) Any Loan Document shall cease to be in full force and effect,
or an “Event of Default” shall have occurred under, and as such term is defined
therein, or (ii) the failure of any Loan Party to observe or perform any
obligation on its part to be observed or performed under any Loan Document, and
such failure shall have continued unremedied for a period of 30 days after any
Responsible Officer shall have become aware of such failure, or any Loan Party
shall disavow in writing any of its obligations thereunder.

          Upon the occurrence of an Event of Default or at any time thereafter
during the continuance thereof, (a) if such event is an Event of Default
specified in subsection (g) or (h) above, the Aggregate Core Currency
Commitments, the Swing Line Commitment, the Individual Currency Commitments and
the Letter of Credit Commitment shall immediately and automatically terminate
and the Loans, all accrued and unpaid interest thereon, any reimbursement
obligations owing or contingently owing in respect of all outstanding Letters of
Credit and all other amounts owing under the Loan Documents shall immediately
become due and payable, and the Parent and the applicable Letter of Credit
Applicants shall forthwith deposit an amount equal to the LC Exposure in a cash
collateral account with and under the exclusive control of the Administrative
Agent, and the Administrative Agent may, and, upon the direction of the Required
Lenders shall, exercise any and all remedies and other rights provided in the
Loan Documents, and (b) if such event is any other Event of Default, any or all
of the following actions may be taken: (i) with the consent of the Required
Lenders, the Administrative Agent may, and upon the direction of the Required
Lenders shall, by notice to the Parent (on behalf of all Borrowers), declare the
Aggregate Core Currency Commitments, the Swing Line Commitment, the Individual
Currency Commitments and the Letter of Credit Commitment to be terminated
forthwith, whereupon the Aggregate Core Currency Commitments, the Swing Line
Commitment, the Individual Currency Commitments and the Letter of Credit
Commitment shall immediately terminate, and (ii) with the consent of the
Required Lenders, the Administrative Agent may, and upon the direction of the
Required Lenders shall, by notice of default to the Parent (on behalf of all
Borrowers), declare the Loans, all accrued and unpaid interest thereon, any
reimbursement obligations owing or contingently owing in respect of all
outstanding Letters of Credit and all other amounts owing under the Loan
Documents to be due and payable

78



--------------------------------------------------------------------------------



 



forthwith, whereupon the same shall immediately become due and payable, and the
Parent and the applicable Letter of Credit Applicants shall forthwith deposit an
amount equal to the LC Exposure in a cash collateral account with and under the
exclusive control of the Administrative Agent, and the Administrative Agent may,
and upon the direction of the Required Lenders shall, exercise any and all
remedies and other rights provided pursuant to the Loan Documents. Except as
otherwise provided in this Article, presentment, demand, protest and all other
notices of any kind are hereby expressly waived.

          In the event that the Aggregate Core Currency Commitments, the Swing
Line Commitment, the Individual Currency Commitments and the Letter of Credit
Commitment shall have been terminated or the Loans shall have been declared due
and payable pursuant to the provisions of this Article, any funds received by
the Administrative Agent and the Lenders from or on behalf of any Borrower shall
be applied by the Administrative Agent and the Lenders in liquidation of the
Loans and the obligations of the Loan Parties under the Loan Documents in the
following manner and order: (i) first, to the payment of interest on, and then
the principal portion of, any Loans which the Administrative Agent may have
advanced on behalf of any Lender for which the Administrative Agent has not then
been reimbursed by such Lender or the Loan Parties; (ii) second, to the payment
of any expenses due the Administrative Agent from the Loan Parties, (iii) third,
to reimburse the Administrative Agent, the Issuing Bank and the Lenders for any
expenses (to the extent not paid pursuant to clause (ii) above due from the
Parent and the Borrowers pursuant to the provisions of Section 11.3;
(iv) fourth, to the payment of accrued Facility Fees, Utilization Fees, Letter
of Credit Fees and all other fees, expenses and amounts due under or in respect
of the Loan Documents (other than principal and interest on the Loans and
reimbursement obligations and interest thereon with respect to the Letters of
Credit); (v) fifth, to the payment of interest due on the Loans and due on
reimbursement obligations with respect to the Letters of Credit; (vi) sixth, to
the payment of principal outstanding on the Loans and reimbursement obligations
with respect to the Letters of Credit; and (vii) seventh, to the payment of any
other amounts owing to the Administrative Agent, the Issuing Bank and the
Lenders under the Loan Documents.



ARTICLE 10. THE ADMINISTRATIVE AGENT

          (a) Each Credit Party hereby irrevocably appoints the Administrative
Agent as its agent and authorizes the Administrative Agent to take such actions
on its behalf and to exercise such powers as are delegated to the Administrative
Agent by the terms hereof, together with such actions and powers as are
reasonably incidental thereto.

          (b) The Person serving as the Administrative Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not the Administrative Agent, and
such Person and its Affiliates may accept deposits from, lend money to and
generally engage in any kind of business with the Parent or any of its
Subsidiaries or other Affiliate thereof as if it were not the Administrative
Agent hereunder.

          (c) The Administrative Agent shall not have any duties or obligations
except those expressly set forth herein. Without limiting the generality of the
foregoing, (i) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of

79



--------------------------------------------------------------------------------



 



whether a Default has occurred and is continuing, (ii) the Administrative Agent
shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated by the Loan Documents that the Administrative Agent is required to
exercise in writing by the Required Lenders (or such other number or percentage
of the Credit Parties as shall be necessary under the circumstances as provided
in Section 11.2), and (iii) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Parent, any
of its Subsidiaries or any other Loan Party that is communicated to or obtained
by the Person serving as Administrative Agent or any of its Affiliates in any
capacity. The Administrative Agent shall not be liable for any action taken or
not taken by it with the consent or at the request of the Required Lenders (or
such other number or percentage of the Credit Parties as shall be necessary
under the circumstances as provided in Section 11.2) or in the absence of its
own gross negligence or willful misconduct. The Administrative Agent shall be
deemed not to have knowledge of any Default unless and until written notice
thereof is given to the Administrative Agent by the Parent (on behalf of the
Borrowers) or a Credit Party (and, promptly after its receipt of any such
notice, it shall give each Credit Party and the Parent (on behalf of the
Borrowers) notice thereof), and the Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (A) any statement,
warranty or representation made in or in connection with any Loan Document,
(B) the contents of any certificate, report or other document delivered
thereunder or in connection therewith, (C) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth therein,
(D) the validity, enforceability, effectiveness or genuineness thereof or any
other agreement, instrument or other document or (E) the satisfaction of any
condition set forth in Article 5 or 6 or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.

          (d) The Administrative Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing believed by it to be
genuine and to have been signed or sent by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to be made by the proper Person, and shall not incur any
liability for relying thereon. The Administrative Agent may consult with legal
counsel (who may be counsel for the Loan Parties), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

          (e) The Administrative Agent may perform any and all its duties and
exercise its rights and powers by or through any one or more sub-agents
appointed by the Administrative Agent, provided that each such sub-agent shall
agree to be bound by Section 11.14 and no such delegation shall serve as a
release of the Administrative Agent or waiver by the Parent or any other
Borrower of any rights hereunder. The Administrative Agent and any such
sub-agent may perform any and all its duties and exercise its rights and powers
through their respective Related Parties. The exculpatory provisions of the
preceding subsections shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

80



--------------------------------------------------------------------------------



 



          (f) Subject to the appointment and acceptance of a successor
Administrative Agent as provided in this subsection, the Administrative Agent
may resign at any time by notifying the Credit Parties and the Parent (on behalf
of the Borrowers). Upon any such resignation, the Required Lenders shall have
the right, in consultation with the Parent , to appoint a successor. If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may, on
behalf of the Credit Parties, appoint a successor Administrative Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder. The fees payable by the Parent to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Parent and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 10.3 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.

          (g) Each Credit Party acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Credit Party and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Credit Party
also acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Credit Party and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon any Loan
Document, any related agreement or any document furnished thereunder.

          (h) Anything herein to the contrary notwithstanding, none of the Book
Runner, Sole Lead Arranger or Co-Syndication Agents listed on the cover page
hereof shall have any powers, duties or responsibilities under this Credit
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or the Issuing Bank hereunder.



ARTICLE 11.OTHER PROVISIONS



     Section 11.1 Amendments and Waivers

          (a) No failure or delay by any Credit Party in exercising any right or
power under any Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Credit Parties under the Loan Documents are cumulative and
are not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of any Loan Document or consent to any departure by any
Loan Party therefrom shall in any event be effective unless the same shall be
permitted by Section 11.1(b),

81



--------------------------------------------------------------------------------



 



and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan and/or the issuance, amendment, extension or
renewal of a Letter of Credit shall not be construed as a waiver of any Default,
regardless of whether any Credit Party may have had notice or knowledge of such
Default at the time.

          (b) Neither any Loan Document nor any provision thereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Parent, the other applicable Loan Parties and the Required
Lenders or by the Parent, the other applicable Loan Parties and the
Administrative Agent with the consent of the Required Lenders, provided that no
such agreement shall:

               (i) increase the Core Currency Commitment or Individual Currency
Commitment of any Lender without the written consent of such Lender, except
pursuant to a reallocation of one or more Individual Currency Commitments of
such Lender to its Core Currency Commitment pursuant to Section 2.7(d),

               (ii) reduce the principal amount of any Loan or any reimbursement
obligation with respect to a LC Disbursement, or reduce the rate of any
interest, or reduce any fees, payable under the Loan Documents, without the
written consent of each Credit Party affected thereby,

               (iii) postpone the date of payment at stated maturity of any
Loan, any interest or any fees payable under the Loan Documents, or reduce the
amount of, waive or excuse any such payment, or postpone the stated termination
or expiration of the Aggregate Core Currency Commitments, any Individual
Currency Commitment, the Swing Line Commitment or the Letter of Credit
Commitment without the written consent of each Credit Party affected thereby,

               (iv) change any provision hereof in a manner that would alter the
pro rata sharing of payments required by Section 2.5(g), without the written
consent of each Credit Party affected thereby,

               (v) change any of the provisions of this Section, the definition
of the term “Required Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder, change the
definition of “Core Currencies” so as to add any additional currency as a Core
Currency or increase the Aggregate Commitments to an amount in excess of
$500,000,000, without the written consent of each Lender,

               (vi) release the Parent or any Guarantor from its guaranty under
the Guaranty (except as expressly provided therein), or limit its liability in
respect of such Guaranty, without the written consent of each Lender, and

               (vii) amend, modify or otherwise affect the rights or duties of
the Administrative Agent , the Issuing Bank or the Swing Line Lender hereunder
without the prior

82



--------------------------------------------------------------------------------



 



written consent of the Administrative Agent, the Issuing Bank or the Swing Line
Lender, as applicable.



     Section 11.2 Notices

          All notices and other communications under the Loan Documents shall be
given to the parties hereto at the following addresses:

          (a) if to the Parent or a Borrower, at its Address for Notices set
forth on Exhibit P or as set forth on the applicable Borrower Addendum;

          (b) if to the Administrative Agent, or BNY as Issuing Bank to it at:



      One Wall Street — 18th Floor
New York, New York 10286
Attention of: Ramona Washington
Telephone No. (212) 635-4699
Facsimile No. (212) 635-6365 or 6366 or 6367         with a copy to:         The
Bank of New York
One Wall Street
The Retailing Industry and Apparel Division — 19th Floor
New York, New York 10286
Attention of: Johna Fidanza
Telephone No. (212) 635-7870
Facsimile No. (212) 635-1483; and

          (c) if to any other Credit Party, to it at its address (or facsimile
number) set forth in its Administrative Questionnaire.

Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement will be effective only if and when given in
writing, and shall be deemed to have been given three (3) days after deposit in
the mail, designated as certified mail, return receipt requested, postage
prepaid, at the applicable address specified above, or when delivered at the
applicable address specified above, or when sent by telecopy addressed to the
party to which such notice is directed at its address determined as provided
above and receipt is confirmed, except that any notice, request or demand by the
Parent or any Borrower to or upon the Administrative Agent, the Swing Line
Lender, the Issuing Bank or the Lenders pursuant to Sections 2.3, 2.7, 2.8, 2.9,
2.10 or 3.2 shall not be effective until received. Any party to a Loan Document
may rely on signatures of the parties thereto which are transmitted by fax or
other electronic means as fully as if originally signed.

83



--------------------------------------------------------------------------------



 



     Section 11.3 Expenses; Indemnity; Damage Waiver

          (a) The Parent shall pay (i) all reasonable out-of-pocket costs and
expenses incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent, in connection with the syndication of the credit facilities provided for
herein, the preparation and administration of each Loan Document or any
amendments, modifications or waivers of the provisions thereof (whether or not
the transactions contemplated thereby shall be consummated), (ii) all reasonable
out-of-pocket costs and expenses incurred by the Issuing Bank in connection with
the issuance, amendment, renewal or extension of any Letter of Credit or any
demand for payment thereunder and (iii) all reasonable out-of-pocket costs and
expenses incurred by any Credit Party, including the reasonable fees, charges
and disbursements of any counsel for any Credit Party and any expert witness
fees, in connection with the enforcement or protection of its rights in
connection with the Loan Documents, including its rights under this Section, or
in connection with the Loans made or Letters of Credit issued hereunder,
including all such reasonable out-of-pocket costs and expenses incurred during
any workout, restructuring or negotiations in respect of such Loans or Letters
of Credit.

          (b) Each of the Borrowers to the extent of its Proportionate Share and
the Parent shall indemnify each Credit Party and each Related Party thereof
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the fees, charges and disbursements of any counsel
for any Indemnitee, incurred by or asserted against any Indemnitee arising out
of, in connection with, or as a result of (i) the execution or delivery of any
Loan Document or any agreement or instrument contemplated thereby, the
performance by the parties to the Loan Documents of their respective obligations
thereunder or the consummation of the Transactions or any other transactions
contemplated thereby, (ii) any Loan or Letter of Credit or the use of the
proceeds thereof including any refusal of the Issuing Bank to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit,
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any Property owned or operated by the Parent or any of its Subsidiaries, or
any Environmental Liability related in any way the Parent or any of its
Subsidiaries or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether any Indemnitee is a party thereto,
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and non-appealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.

          (c) To the extent that any Borrower or the Parent fails to pay any
amount required to be paid by it to the Administrative Agent, the Issuing Bank
or the Swing Line Lender under Section 11.3(a) or (b), each Lender severally
agrees to pay to the Administrative Agent or the Issuing Bank, as applicable, an
amount equal to its Core Currency Commitment Percentage thereof (or, if the Core
Currency Commitments have been reduced to $0 or no longer exist, the percentage
thereof obtained by dividing the Credit Exposure of such Lender by the Aggregate
Credit Exposure (in each case determined as of the time that the applicable
unreimbursed

84



--------------------------------------------------------------------------------



 



expense or indemnity payment is sought or, in the event that no Lender shall
have any Credit Exposure at such time, as of the last time at which any Lender
had a Credit Exposure), provided that the unreimbursed expense or indemnified
loss, claim, damage, liability or related expense, as applicable, was incurred
by or asserted against the Administrative Agent or the Issuing Bank, as
applicable in its capacity as such.

          (d) To the extent permitted by applicable law, neither the Parent nor
any other Borrower shall assert, and each of them hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct and actual damages)
arising out of, in connection with, or as a result of, any Loan Document or any
agreement, instrument or other document contemplated thereby, the Transactions
or any Loan or any Letter of Credit or the use of the proceeds thereof.

          (e) All amounts due under this Section shall be payable promptly but
in no event later than ten days after written demand therefor.



     Section 11.4 Survival

          All covenants, agreements, representations and warranties made by any
Loan Party in any Loan Document and in the certificates or other instruments
prepared or delivered in connection with or pursuant to any Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of each Loan Document, the making of any
Loans and the issuance of any Letter of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that any
Credit Party may have had notice or knowledge of any Default or Event or Default
or incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan reimbursement obligation in respect of
any Letter of Credit or any fee or any other amount payable under the Loan
Documents is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Aggregate Core Currency Commitments have not expired or
terminated. The provisions of Sections 3.4, 3.5, 3.6, 11.3, 11.10, 11.11 and
Article 10 shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the reimbursement obligations in respect of Letters of Credit, the
expiration or termination of the Letters of Credit and the termination of the
Aggregate Core Currency Commitments or the termination of this Agreement or any
provision hereof.



     Section 11.5 Determination of Dollar Equivalent

          For purposes of the Loan Documents, the Dollar Equivalent of each
Alternate Currency Loan and each Letter of Credit denominated in an Alternate
Currency shall be recalculated (i) on each Borrowing Date, (ii) on the date that
the Administrative Agent shall have received a Bid Accept/Reject Letter
accepting a Bid, (iii) on each date that the Aggregate Core Currency Commitments
are, or the Swing Line Commitment or any Individual Currency Commitment is,
reduced and (iv) on the last Business Day of each month unless the Dollar
Equivalent was recalculated pursuant to clause (i), (ii) or (iii) during such
month. The Dollar Equivalent for each Alternate Currency Loan and each Letter of
Credit denominated in an

85



--------------------------------------------------------------------------------



 



Alternate Currency shall remain in effect until the same is recalculated by the
Administrative Agent as provided above and notice of such recalculation is
received by the Parent, it being understood that until such notice is received,
the Dollar Equivalent shall be that Dollar Equivalent. The Administrative Agent
shall promptly notify the Parent, the Issuing Bank, the Swing Line Lender and
the Lenders of each such determination of the Dollar Equivalent for each
Alternate Currency Loan and each Letter of Credit denominated in an Alternate
Currency.



     Section 11.6 Successors and Assigns

          (a) The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that neither the Parent nor any other Borrower may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Credit Party (and any attempted assignment or
transfer by the Parent or any other Borrower without such consent shall be null
and void). Nothing in this Agreement, expressed or implied, shall be construed
to confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby and, to the extent expressly
contemplated hereby, the Related Parties of each Credit Party) any legal or
equitable right, remedy or claim under or by reason of any Loan Document.

          (b) Any Lender may assign to one or more assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Core Currency Commitment, Individual Currency Commitments or obligations in
respect of its SL/LC Credit Exposure and the applicable Loans at the time owing
to it), provided that (i) except in the case of an assignment to a Lender or an
Affiliate or an Approved Fund of a Lender, each of the Parent and the
Administrative Agent (and, in the case of an assignment of all or any portion of
its Core Currency Commitment, or obligations in respect of its SL/LC Credit
Exposure, the Issuing Bank and/or the Swing Line Lender, as the case may be)
must give its prior written consent to such assignment (which consent shall not
be unreasonably withheld)), (ii) except in the case of an assignment to a Lender
or an Affiliate or an Approved Fund of a Lender or an assignment of the entire
remaining amount of the assigning Lender’s Core Currency Commitment or
Individual Currency Commitments, the aggregate amount of the Core Currency
Commitment and Individual Currency Commitment(s) of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Acceptance
Agreement with respect to such assignment is delivered to the Administrative
Agent) shall not be less than $5,000,000 unless the Parent and the
Administrative Agent otherwise consent, (iii) the parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Acceptance Agreement together with, unless otherwise agreed by the
Administrative Agent, a processing and recordation fee of $3,500, and (iv) the
assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire, and provided further, that any consent of the
Parent otherwise required under this subsection shall not be required if a
Default or Event of Default has occurred and is continuing. Subject to
acceptance and recording thereof pursuant to Section 11.6(d), from and after the
effective date specified in each Assignment and Acceptance Agreement, the
assignee thereunder shall be a party hereto and, to the extent of the interest
assigned by such Assignment and Acceptance Agreement, have the rights and
obligations of a Lender under the Loan Documents, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance Agreement, be released from its obligations under the Loan

86



--------------------------------------------------------------------------------



 



Documents (and, in the case of an Assignment and Acceptance Agreement covering
all of the assigning Lender’s rights and obligations under the Loan Documents,
such Lender shall cease to be a party hereto but shall continue to be entitled
to the benefits of Sections 3.4, 3.5, 3.6 and 11.3). Any assignment or transfer
by a Lender of rights or obligations under the Loan Documents that does not
comply with this subsection shall be treated for purposes of the Loan Documents
as a sale by such Lender of a participation in such rights and obligations in
accordance with Section 11.6(e).

          (c) The Administrative Agent, acting for this purpose as an agent of
the Parent and the Borrowers, shall maintain at one of its offices in New York
City a copy of each Assignment and Acceptance Agreement delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Core Currency Commitment and Individual Currency Commitments of, and principal
amount of the Loans owing to, each Lender pursuant to the terms hereof from time
to time (the “Register”). The entries in the Register shall be conclusive absent
clearly demonstrable error, and the Parent, each other Borrower and each Credit
Party may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Parent (on behalf of the other Borrowers) and any Credit
Party, at any reasonable time and from time to time upon reasonable prior
notice.

          (d) Upon its receipt of a duly completed Assignment and Acceptance
Agreement executed by an assigning Lender and an assignee, the assignee’s
completed Administrative Questionnaire (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in
Section 11.6(b) and any written consent to such assignment required by
Section 11.6(b), the Administrative Agent shall accept such Assignment and
Acceptance Agreement and record the information contained therein in the
Register. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this subsection.

          (e) Any Lender may, without the consent of the Parent, any other
Borrower or any Credit Party, sell participations to one or more banks or other
entities (each such bank or other entity being called a “Participant”) in all or
a portion of such Lender’s rights and obligations under the Loan Documents
(including all or a portion of its Core Currency Commitment, Individual Currency
Commitments, LC Credit Exposure and outstanding Loans, owing to it), provided
that (i) such Lender’s obligations under the Loan Documents shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Loan Parties and
the Credit Parties shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under the Loan
Documents. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of any Loan Documents, provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 11.1(b) that affects such Participant. Subject to
Section 11.6(f), the Parent and each other Borrower agrees that each Participant
shall be entitled to the benefits of

87



--------------------------------------------------------------------------------



 



Sections 3.4, 3.5 and 3.6 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to this Section 11.6(b). To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 11.9 as though it were a Lender, provided that such Participant
agrees to be subject to Section 2.5(g) as though it were a Lender.

          (f) A Participant shall not be entitled to receive any greater payment
under Section 3.4 or 3.6 than the Lender would have been entitled to receive
with respect to the participation sold to such Participant, unless the sale of
the participation to such Participant is made with the Parent ’s prior written
consent. A Participant that is not a United States Person shall not be entitled
to the benefits of Section 3.6 unless the Parent (on behalf of the Borrowers) is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Parent and the other Borrowers, to comply with
Section 3.6(e) and (f) as though it were a Lender.

          (g) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under the Loan Documents to secure obligations
of such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest, provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations under the
Loan Documents or substitute any such pledgee or assignee for such Lender as a
party hereto.



     Section 11.7 Counterparts; Integration

          This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which, when taken together, shall constitute but one
contract. This Agreement and any separate letter agreements with respect to fees
payable to any Credit Party, the syndication of the credit facilities
established hereunder or concerning the documentation requirements for Non-Core
Currency Loans constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Delivery
of an executed counterpart of this Agreement by facsimile transmission shall be
effective as delivery of a manually executed counterpart of this Agreement.



     Section 11.8 Severability

          In the event any one or more of the provisions contained in this
Agreement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby (it being understood
that the invalidity of a particular provision in a particular jurisdiction shall
not in and of itself affect the validity of such provision in any other
jurisdiction). The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

88



--------------------------------------------------------------------------------



 



     Section 11.9 Right of Setoff

          If an Event of Default shall have occurred and be continuing, each of
the Lenders and their respective Affiliates is hereby authorized at any time and
from time to time, to the fullest extent permitted by applicable law, to setoff
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by it to or
for the credit or the account of a Borrower against any of and all the
obligations of such Borrower now or hereafter existing under this Agreement held
by it, irrespective of whether or not it shall have made any demand under this
Agreement and although such obligations may be unmatured. The rights of each the
Lenders and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that it may have.



     Section 11.10 Governing Law; Jurisdiction; Consent to Service of Process

          (a) This Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York.

          (b) The Parent and each other Borrower hereby irrevocably and
unconditionally submit, for itself and its property, to the nonexclusive
jurisdiction of any New York State court or Federal court of the United States
of America sitting in New York City, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement or the
other Loan Documents, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that,
to the extent permitted by applicable law, all claims in respect of any such
action or proceeding may be heard and determined in such New York State court
or, to the extent permitted by applicable law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that the Administrative Agent or any other Credit Party may
otherwise have to bring any action or proceeding relating to this Agreement or
the other Loan Documents against the Borrower, or any of its property, in the
courts of any jurisdiction.

          (c) The Parent and each other Borrower hereby irrevocably and
unconditionally waive, to the fullest extent it may legally and effectively do
so, any objection that it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
the other Loan Documents in any court referred to in Section 11.10(b). Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.

          (d) Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 11.2. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

89



--------------------------------------------------------------------------------



 



     Section 11.11 WAIVER OF JURY TRIAL

          EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.



     Section 11.12 Headings

          Article and Section headings and the Table of Contents used herein are
for convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.



     Section 11.13 Judgment Currency

          (a) Each Loan Party’s obligations under the Loan Documents to make
payments in the applicable Currency (the “Obligation Currency”) shall not be
discharged or satisfied by any tender or recovery pursuant to any judgment
expressed in or converted into any currency other than the Obligation Currency,
except to the extent that, on the Business Day immediately following the date of
such tender or recovery, the Administrative Agent, the Swing Line Lender, the
Issuing Bank or the applicable Lender, as the case may be, may, in accordance
with normal banking procedures, purchase the Obligation Currency with such other
currency. If for the purpose of obtaining or enforcing judgment against any Loan
Party in any court or in any jurisdiction, it becomes necessary to convert into
any currency other than the Obligation Currency (such other currency being
hereinafter referred to as the “Judgment Currency”) an amount due in the
Obligation Currency, the conversion shall be made at the rate of exchange at
which, in accordance with normal banking procedures in the relevant
jurisdiction, the Obligation Currency could be purchased with the Judgment
Currency as of the day immediately preceding the day on which the judgment is
given (such Business Day being hereinafter referred to as the “Judgment Currency
Conversion Date”).

          (b) If the amount of Obligation Currency purchased pursuant to the
last sentence of subsection (a) above is less than the sum originally due in the
Obligation Currency, the applicable Loan Party covenants and agrees to indemnify
the applicable recipient against such loss, and if the Obligation Currency so
purchased exceeds the sum originally due to such recipient, such recipient
agrees to remit to the applicable Loan Party such excess.

90



--------------------------------------------------------------------------------



 



     Section 11.14 Confidentiality

          Any information disclosed by any Loan Party to the Administrative
Agent or any of the Lenders shall be used solely for purposes of the Loan
Documents and not in any other manner detrimental to the Parent and, if such
information is not otherwise in the public domain, shall not be disclosed by the
Administrative Agent or such Lender to any other Person except (i) to its
independent accountants, legal counsel, advisors and affiliates (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such information and instructed to keep such
information confidential), (ii) pursuant to statutory or regulatory requirements
or the request of bank examiners or other Governmental Authorities having
jurisdiction over such Lender (or its independent accountants, legal counsel or
affiliates), (iii) pursuant to any mandatory court order, subpoena or other
legal process, (iv) to the Administrative Agent, the Issuing Bank, the Swing
Line Lender or any other Lender, (v) pursuant to any agreement heretofore or
hereafter made between such Lender and the Parent which permits such disclosure,
(vi) in connection with the exercise of any remedy under the Loan Documents or
(vii) subject to an agreement containing provisions substantially the same as
those of this Section, to any participant in or assignee of, or prospective
participant in or assignee of, any Loan, Letter of Credit Commitment, Individual
Currency Commitment or Core Currency Commitment (it being understood that prior
to any such disclosures contemplated by clauses (ii) and (iii) above, the
Administrative Agent or such Lender shall, if practicable, give the Parent prior
written notice of such disclosure).



     Section 11.15 Patriot Act

          Each Lender and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies each Borrower that pursuant to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”), it is required to obtain, verify and record
information that identifies such Borrower, which information includes the name
and address of such Borrower and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify such Borrower in
accordance with the Patriot Act.

91



--------------------------------------------------------------------------------



 



TIFFANY CREDIT AGREEMENT

     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.

              TIFFANY & CO.,     a Delaware corporation
 
       
 
  By:   /s/ Patrick B. Dorsey
 
       
 
  Name:   Patrick B. Dorsey
 
       
 
  Title:   Senior Vice President, Secretary and General Counsel
 
       
 
            TIFFANY AND COMPANY,     a New York corporation
 
       
 
  By:   /s/ Patrick B. Dorsey
 
       
 
  Name:   Patrick B. Dorsey
 
       
 
  Title:   Senior Vice President, Secretary and General Counsel
 
       
 
            TIFFANY & CO. INTERNATIONAL,     a Delaware corporation
 
       
 
  By:   /s/ Patrick B. Dorsey
 
       
 
  Name:   Patrick B. Dorsey
 
       
 
  Title:   Vice President
 
       





--------------------------------------------------------------------------------



 



TIFFANY CREDIT AGREEMENT

                  TIFFANY & CO.,         a French corporation    
 
           
 
  By:   /s/ Michael W. Connolly    
 
           
 
  Name:   Michael W. Connolly    
 
  Title:   Authorized Signatory    
 
                TIFFANY & CO. ITALIA S.P.A.,         an Italian corporation    
 
           
 
  By:   /s/ Michael W. Connolly    
 
           
 
  Name:   Michael W. Connolly    
 
  Title:   Attorney In Fact    
 
                TIFFANY & CO. JAPAN INC.,         a Delaware corporation    
 
           
 
  By:   /s/ Michael W. Connolly    
 
           
 
  Name:   Michael W. Connolly    
 
  Title:   Treasurer    
 
                TIFFANY & CO. PTE. LTD.,         a Singapore corporation    
 
           
 
  By:   /s/ Michael W. Connolly    
 
           
 
  Name:   Michael W. Connolly    
 
  Title:   Authorized Signatory    
 
                TIFFANY & CO.,         a United Kingdom corporation    
 
           
 
  By:   /s/ Michael W. Connolly    
 
           
 
  Name:   Michael W. Connolly    
 
  Title:   Special Representative    

ii

 



--------------------------------------------------------------------------------



 



TIFFANY CREDIT AGREEMENT

                  TIFFANY & CO. WATCH CENTER AG,         a Swiss corporation    
 
           
 
  By:   /s/ Michael W. Connolly    
 
           
 
  Name:   Michael W. Connolly    
 
  Title:   Authorized Signatory    
 
                TIFFANY KOREA LTD.,         a Republic of Korea corporation    
 
           
 
  By:   /s/ Michael W. Connolly    
 
           
 
  Name:   Michael W. Connolly    
 
  Title:   Authorized Signatory    
 
                TIFFANY & CO. MEXICO, S.A. de C.V.,         a Mexican
corporation    
 
           
 
  By:   /s/ Michael W. Connolly    
 
           
 
  Name:   Michael W. Connolly    
 
  Title:   Attorney In Fact    
 
                TIFFANY & CO. OF NEW YORK LIMITED,         a Hong Kong
corporation    
 
           
 
  By:   /s/ Michael W. Connolly    
 
           
 
  Name:   Michael W. Connolly    
 
  Title:   Attorney by Power of Attorney    

iii



--------------------------------------------------------------------------------



 



TIFFANY CREDIT AGREEMENT

                  THE BANK OF NEW YORK,         as the Swing Line Lender, as the
Issuing Bank,         as a Lender, and as Administrative Agent    
 
           
 
  By:   /s/ Johna M. Fidanza    
 
           
 
  Name:   Johna M. Fidanza    
 
  Title:   Vice President    

 



--------------------------------------------------------------------------------



 



TIFFANY CREDIT AGREEMENT

                  ABN AMRO BANK N.V.    
 
           
 
  By:   /s/ Ronald C. Spurga    
 
           
 
  Name:   Ronald C. Spurga    
 
  Title:   Vice President    
 
           
 
  By:   /s/ Frederick Jennigs    
 
           
 
  Name:   Frederick Jennigs    
 
  Title:   Vice President    

 



--------------------------------------------------------------------------------



 



TIFFANY CREDIT AGREEMENT

                  BANK OF AMERICA, N.A.,         as Co-Syndication Agent    
 
           
 
  By:   /s/ John Pocalyko    
 
           
 
  Name:   John Pocalyko    
 
  Title:   Senior Vice President    

vi

 



--------------------------------------------------------------------------------



 



TIFFANY CREDIT AGREEMENT

                  BANK OF AMERICA, N.A.,         CANADA BRANCH    
 
           
 
  By:   /s/ Nelson Lam    
 
           
 
  Name:   NELSON LAM    
 
  Title:   VICE PRESIDENT    

 



--------------------------------------------------------------------------------



 



TIFFANY CREDIT AGREEMENT

                  HSBC BANK USA, NATIONAL ASSOCIATION    
 
           
 
  By:   /s/ Kyu Hwang    
 
           
 
  Name:   Kyu Hwang    
 
  Title:   Vice president    

KYU HWANG
#14198

 



--------------------------------------------------------------------------------



 



TIFFANY CREDIT AGREEMENT

                  JPMORGAN CHASE BANK, N.A.,         as Co-Syndication Agent    
 
           
 
  By:   /s/ Susan H. Atha    
 
           
 
  Name:   Susan H. Atha    
 
  Title:   Vice President    

 



--------------------------------------------------------------------------------



 



TIFFANY CREDIT AGREEMENT

                  MIZUHO CORPORATE BANK, LTD.,         as Co-Syndication Agent  
 
 
           
 
  By:   /s/ Bertram H. Tang    
 
           
 
  Name:   Bertram Tang    
 
  Title:   Senior Vice President & Team Leader    

 



--------------------------------------------------------------------------------



 



TIFFANY CREDIT AGREEMENT

                  U.S. BANK, NATIONAL ASSOCIATION    
 
           
 
  By:   /s/ Robert A. Flosbach    
 
           
 
  Name:   ROBERT A. FLOSBACH    
 
  Title:   SENIOR VICE PRESIDENT    

 



--------------------------------------------------------------------------------



 



TIFFANY CREDIT AGREEMENT

                  WACHOVIA BANK, NATIONAL ASSOCIATION    
 
           
 
  By:   /s/ John J. Langan    
 
           
 
  Name:   John J. Langan    
 
  Title:   Vice President    

 



--------------------------------------------------------------------------------



 



Tiffany & Co.
Subsidiaries ** Schedule 4.1



() [y11076y1107600.gif]

** Equity Interest
100% except where indicated
See page 3

 



--------------------------------------------------------------------------------



 



     
TIFFANY & CO.
  Schedule 4.1 (continued)
Page 2 of 2

(FLOW CHART) [y11076y1107601.gif]



(1)   LSI — Little Switzerland, Inc. (Delaware)   (2)   World Gift Imports
(Barbados) Ltd. (“World Gift”)

To the best of the Parent’s knowledge and belief, the shares of
World Gift are held as follows:

52,916 Class A Common Shares: LSH

23,774 Class B Common Shares: Diamond International Ltd.
(“DI”) (not affiliated with Parent, LSI and/or its subsidiaries.)

31,302 Preferred Shares: DI

In December 2005, if certain conditions have not been met
under a certain Share Purchase Agreement between LSH and
World Gift and DI, the Preferred Shares held by DI are
convertible to Class A Common.

 



--------------------------------------------------------------------------------



 



Tiffany & Co.
Subsidiaries   Schedule 4.1
Continued (3 of 3)

     
Company
  Share Ownership
 
   
(1) Tiffany-Brasil Ltda.
  47,983,186 Quotas par value R$47,983,186: Tiffany & Co.
 
  International
 
  1Quotas: Tiffany and Company (NY)
 
   
(2) Tiffany & Co. of New York Limited
  1 Share: B&McK Custodians Limited
 
  1 Share: B&McK Nominees Limited
 
  Shares are held by B&McK Custodians Limited and
 
  B&McK Nominees Limited on a Non-Fiduciary basis on
 
  behalf of Tiffany & Co. International
 
   
(3) Sindat Limited
  1 Share: B&McK Custodians Limited
 
  1 Share: B&McK Nominees Limited
 
  Shares are held by B&McK Custodians Limited and B&McK
 
  Nominees Limited on a Non-Fiduciary basis on behalf of
 
  Tiffany & Co. International
 
   
(4) Tiffany & Co. Mexico, S.A. de C.V.
  495 Shares: Tiffany & Co. International
 
  5 Shares: Shares are held by Patrick B. Dorsey for the benefit
 
  of the Beneficial Owner, Tiffany & Co. International
 
   
(5) Tiffany & Co. Watch Center AG
  1,747 Shares: Tiffany & Co. International
 
  Shares are held by the following Directors on a Fiduciary
 
  basis for and on behalf of Tiffany & Co. International.
 
  1 Share: Michael J. Kowalski; 1 Share: Daniel Peregrina
 
  1 Share: Denis Berdoz
 
   
(6) Temple St. Clair L.L.C.
  All Class A Voting Units and 70% equity interest are held by East Pond
Holdings Inc.; 30% equity interest held by Temple St. Clair Carr

Agreements binding upon the Parent or any of its Subsidiaries with respect to
the voting securities of the Parent and/or its Subsidiaries.

Options granted under the Tiffany & Co. 1986 Stock Option Plan
Options granted under the Tiffany & Co. 1988 Director Stock Option Plan
Options granted under the Tiffany & Co. 1998 Directors Option Plan
Options granted under the Tiffany & Co. 1998 Employee Incentive Plan
Options and restricted stock units granted under the Tiffany & Co. 2005 Employee
Incentive Plan
Rights granted under the Stockholders Rights Plan
Rights granted under the Tiffany & Co. Employee Profit Sharing and Retirement
Savings Plan

 



--------------------------------------------------------------------------------



 



Schedule 4.16
List of Existing Labor Relations

No collective bargaining agreements; a letter agreement expiring 8/2005 between
Little Switzerland, Inc. (“LSI”) and Barbados Workers Union covers the
commission rates/pay scales for 20 union workers employed in LSI’s Barbados
store location.

In certain European countries labor terms for retail employees are influenced by
industrywide collective bargaining agreements.

 



--------------------------------------------------------------------------------



 



Schedule 5.1
List of Jurisdictions

          Company   Place of Incorporation   Branch Location
Tiffany & Co.
  Delaware      
Tiffany and Company
  New York   Australia
Canada
Germany (as Tiffany & Co.    Niederlassung Frankfurt)
Switzerland  
Tiffany & Co. International
  Delaware   Taiwan  
Tiffany & Co. Japan Inc.
  Delaware   Japan  
Tiffany & Co.
  France      
Tiffany & Co.
  United Kingdom      
Tiffany & Co. of New York Limited
  Hong Kong      
Tiffany & Co. Italia S.p.A.
  Italy      
Tiffany Korea Ltd.
  Korea      
Tiffany & Co. Mexico, S.A. de C.V.
  Mexico      
Tiffany & Co. Pte. Ltd.
  Singapore      
Tiffany & Co. Watch Center A.G.
  Switzerland      
Laurelton Diamonds Inc.
  Northwest Territories, Canada      
DPFH Co. Ltd.
  British Virgin Islands      

 



--------------------------------------------------------------------------------



 



Schedule 8.1
Existing Indebtedness



1.   $60,000,000 6.90% Series A Senior Notes due 2008 issued by the Company to
certain purchasers thereof (unsecured; $60,000,000 outstanding).   2.  
Guarantees provided by each of the Guarantors of the indebtedness described in
Item 1 above (unsecured).   3.   $40,000,000 7.05% Series B Senior Notes due
2010 issued by the Company to certain purchasers thereof (unsecured; $40,000,000
outstanding).   4.   Guarantees provided by each of the Guarantors of the
indebtedness described in Item 3 above (unsecured).   5.   $40,000,000 6.15%
Series C Senior Notes due 2009 issued by the Company to certain purchasers
thereof (unsecured; $40,000,000 outstanding).   6.   Guarantees provided by each
of the Guarantors of the indebtedness described in Item 5 above (unsecured).  
7.   $60,000,000 6.56% Series D Senior Notes due 2012 issued by the Company to
certain purchasers thereof (unsecured; $60,000,000 outstanding).   8.  
Guarantees provided by each of the Guarantors of the indebtedness described in
Item 7 above (unsecured).   9.   ¥5,000,000,000 4.50% Loan due 2011 from
American Family Life Assurance Company of Columbus, Japan Branch (unsecured;
¥5,000,000,000 outstanding).   10.   Guaranty provided by the Company of the
indebtedness described in Item 9 above (unsecured).   11.   ¥15,000,000,000
2.02% First Series Yen Bonds 2010 issued by Tiffany & Co. Japan Inc. to certain
purchasers thereof (unsecured; ¥15,000,000,000 outstanding).   12.   Guaranty
provided by the Company of the indebtedness described in Item 11 above
(unsecured).   13.   Brazilian Reais 6,900,000 uncommitted line of credit
provided to Tiffany-Brasil Ltda. By Bank Boston N.A. (unsecured; BRL 6,900,000
outstanding).

 



--------------------------------------------------------------------------------



 



14.   Guaranty provided by the Company of the indebtedness described in Item 13
above (unsecured).   15.   Forward exchange yen contracts, including those
arising under that certain Foreign Exchange and Options Master Agreement dated
as of March 28, 1997, by and between The Bank of New York and Tiffany and
Company (“FEOMA-1”) and that certain Foreign Exchange and Option Master
Agreement dated as of March 28, 1997, by and between The Bank of New York and
Tiffany & Co. International (“FEOMA-2”) (unsecured)   16.   Guaranty provided by
Tiffany & Co. International of the indebtedness arising under FEOMA-1
(unsecured).   17.   Guaranty provided by Tiffany and Company of the
indebtedness arising under FEOMA-2 (unsecured).   18.   Consignment Agreement
made as of July 24, 1998 between Fleet Precious Metals, Inc. and Tiffany and
Company. (Consignment Limit: $10,000,000)   19.   Indebtedness under the
$10,000,000 Credit Agreement Dated as of May 14, 2003, which may be incurred by
the Company and Little Switzerland, Inc.(unsecured; $0 outstanding).   20.  
Guarantee provided by Tiffany & Co. International of the indebtedness described
in Item 19 above (unsecured).   21.   Guarantee provided by Tiffany & Co. and
Sindat Limited for the RMB 25,500,000 Uncommitted Revolving Facility Agreement
between Shanghai Ongoing Department Store Limited and Mizuho Corporate Bank
Limited, Shanghai Branch.   22.   Master Swap Agreement dated as of July 18,
2002 and the Schedule to the Master Agreement dated as of July 18, 2002 between
Tiffany & Co. and Lehman Brothers Special Financing Inc.   23.   Guarantee
provided by Tiffany & Co. International of the indebtedness arising from Item 22
above.   24.   Guarantee provided by Tiffany & Co. Japan Inc. of the
indebtedness arising from item 22 above.   25.   Guarantee provided by Tiffany
and Company of the indebtedness arising from item 22 above.   26.   $40,000,000
Interest Rate Swap between Lehman Brothers Special Financing Inc. and Tiffany &
Co. beginning July 18, 2002 and terminating July 18, 2009.

 



--------------------------------------------------------------------------------



 



27.   $60,000,000 Interest Rate Swap between Lehman Brothers Special Financing
Inc. and Tiffany & Co. beginning July 18, 2002 and terminating July 18, 2012.

 



--------------------------------------------------------------------------------



 



Schedule 8.3
List of Existing Liens



•   Liens under existing or future capital leases.   •   Liens securing
Indebtedness on Schedule 8.1.   •   Liens covering consigned gemstones.

Schedule 8.7
List of Existing Investments

As of June 30, 2005

          TYPE OF INVESTMENT   AMOUNT  
Short-Term Bank Time Deposits
  $ 31,358,978  
 
       
Money Market Funds
    108,939,884  
 
       
Lehman Brothers European Mezzanine Partners 2003-B
    4,651,455  
 
       
Loan to Atlas Gems NV
    1,500,000  
 
       
Loan to Swiza
  CHF 2,150,000  

 



--------------------------------------------------------------------------------



 



Schedule 8.9
Restrictive Agreements

Restrictions and conditions existing with respect to Indebtedness listed on
Schedule 8.1.

 



--------------------------------------------------------------------------------



 



TIFFANY EXHIBIT A-1

LIST OF CORE CURRENCY COMMITMENTS

                                      Core Currency     Aggregate       Core
Currency     Commitment     Commitment   Lender   Commitment     Percentage    
Percentage  
The Bank of New York
  $ 47,000,000       21.02908277 %     20.00000001 %
 
                       
ABN AMRO Bank N.V.
  $ 15,000,000       6.71140940 %     8.66666667 %
 
                       
Bank of America, N.A.,
  $ 37,000,000       16.55480984 %     15.33333333 %
 
                       
HSBC Bank USA, National Association
  $ 15,000,000       6.71140940 %     8.33333333 %
 
                       
JPMorgan Chase Bank, N.A.
  $ 33,000,000       14.76510067 %     15.33333333 %
 
                       
Mizuho Corporate Bank, Ltd.
  $ 39,000,000       17.44966443 %     15.33333333 %
 
                       
U.S. Bank, National Association
  $ 17,500,000       7.82997763 %     8.66666667 %
 
                       
Wachovia Bank, National Association
  $ 20,000,000       8.94854586 %     8.33333333 %
TOTAL
  $ 223,500,000       100.00000000 %     100.00000000 %
 
                 





--------------------------------------------------------------------------------



 



TIFFANY EXHIBIT A-2

LIST OF INDIVIDUAL CURRENCY COMMITMENTS

Australian Dollars

      Lender   Individual Currency Commitment
 
  $0

Canadian Dollars

      Lender   Individual Currency Commitment
 
   
ABN AMRO Bank N.V, Canada Branch
  $6,000,000
 
   
Bank of America, N.A., Canada Branch
  $6,000,000
 
   
HSBC Bank USA, National Association, Canada Branch
  $6,000,000
 
   
U.S. Bank, National Association, Canada Branch
  $6,000,000

Euros (France)

      Lender   Individual Currency Commitment
ABN AMRO Bank N.V.
  $5,000,000
 
   
JPMorgan Chase Bank, N.A.
  $5,000,000

Euros (Italy)

      Lender   Individual Currency Commitment
HSBC Bank USA, National Association
  $4,000,000
 
   
JPMorgan Chase Bank, N.A.
  $8,000,000

Hong Kong Dollars

      Lender   Individual Currency Commitment
Mizuho Corporate Bank, Ltd
  $7,000,000

 



--------------------------------------------------------------------------------



 



Korean Won

      Lender   Individual Currency Commitment
The Bank of New York
  $10,000,000

Mexican Pesos

      Lender   Individual Currency Commitment
Bank of America, N.A. (for Loans to Tiffany and Tiffany International only)
  $3,000,000
 
   
Bank of America, N.A.,
acting through
Bank of America México, S.A.,
Institución de Banca Múltiple,
Grupo Financiero Bank of America
(for Loans to Tiffany & Co. Mexico,
S.A. de C.V. only)
   

New Taiwan Dollars

      Lender   Individual Currency Commitment
The Bank of New York
  $2,000,000

Singapore Dollars

      Lender   Individual Currency Commitment
The Bank of New York
  $1,000,000

Swiss Francs

      Lender   Individual Currency Commitment
U.S. Bank, National Association
  $2,500,000
 
   
Wachovia Bank, National Association
  $5,000,000

 



--------------------------------------------------------------------------------



 



TIFFANY EXHIBIT B

FORM OF BORROWER ADDENDUM

     BORROWER ADDENDUM, dated as of                                         ,
made by                                                             , a
corporation organized under the laws of                      (the “New
Borrower”) and TIFFANY & CO., a Delaware corporation (the “Parent”), to THE BANK
OF NEW YORK, as administrative agent (the “Administrative Agent”) under the
Credit Agreement, dated as of July 20, 2005, among the Parent, Tiffany and
Company, Tiffany & Co. International, the other Borrowers party thereto, the
Lenders party thereto, and The Bank of New York, as Administrative Agent (as the
same may from time to time be amended, supplemented or otherwise modified, the
“Credit Agreement”).

     A. Capitalized terms used herein which are not otherwise defined herein
shall have the meanings assigned to such terms in the Credit Agreement.

     B. The Parent desires to designate the New Borrower as a Borrower pursuant
to Section 2.11 of the Credit Agreement and the New Borrower desires to become a
Borrower pursuant thereto.

     Accordingly, the Parent and the New Borrower agree as follows:

     1. The Parent represents that no Default or Event of Default has occurred
and is continuing.

     2. Pursuant to Section 2.11 of the Credit Agreement the Parent hereby
designates the New Borrower as a Borrower under the Credit Agreement and as a
Permitted Borrower for the following Currencies:                     .

     3. The New Borrower agrees that upon the acceptance hereof by the
Administrative Agent, the New Borrower (i) shall be, and shall be deemed to be,
a “Borrower” under, and as such term is defined in, the Credit Agreement with
the same force and effect as if originally named therein as a Borrower,
(ii) shall be a “Permitted Borrower” under, and as such term is defined in, the
Credit Agreement with the same force and effect as if originally named therein
as a Permitted Borrower, and (iii) shall have made, and shall be deemed to have
made, the representations and warranties as to itself contained in Section 4 of
the Credit Agreement.

     4. There is submitted herewith by the New Borrower the certificate required
by Section 2.11 of the Credit Agreement together with the required attachments
thereto and, if applicable, a supplement to the Guaranty.

 



--------------------------------------------------------------------------------



 



     5. The New Borrower hereby designates the following address as its address
for notices:

     
 
                                                              
 
                                                              
 
  Attention:                                         
 
  Telephone: (      )       -      
 
  Fax: (      )       -      

     6. The New Borrower hereby designates the following payment accounts with
respect to each Currency listed in paragraph 2 above:

              Currency       Payment Account    
                                                              
                                                            
 
                                                                          
                                                            

     7. This Borrower Addendum shall be governed by and construed in accordance
with the laws of the State of New York without regard to conflicts of laws
rules.

     IN WITNESS WHEREOF, this Borrower Addendum has been executed and delivered
as of the day and year first above written.

     
 
  [NAME OF NEW BORROWER]
 
   
 
  By:
                                                                                     
 
  Name:
                                                                                
 
  Title:
                                                                                  
 
   
 
  TIFFANY & CO.
 
   
 
  By:
                                                                                     
 
  Name:
                                                                                
 
  Title:
                                                                                  
 
   
ACCEPTED:
   
 
   
THE BANK OF NEW YORK, as
   
Administrative Agent
   
 
   

By:
                                                                                     
Name:
                                                                                
Title:
                                                                                  

2



--------------------------------------------------------------------------------



 



TIFFANY EXHIBIT C

FORM OF NOTICE OF BORROWING

         
 
      [Date] The Bank of New York, as Administrative Agent     One Wall Street -
18th Floor     New York, New York 10286    
Attention:
   Ramona Washington
Agency Function Administration    

The Bank of New York, as Administrative Agent
One Wall Street — 19th Floor
The Retailing Industry and Apparel Division
New York, New York 10286
Attention: Johna Fidanza

[LENDERS]

         
 
  Re:   Credit Agreement, dated as of July 20, 2005, by and among TIFFANY & CO.
(the “Parent”), Tiffany and Company, Tiffany & Co. International, the other
Borrowers party thereto, the Lenders party thereto, and The Bank of New York, as
Administrative Agent (as the same may from time to time be amended, supplemented
or otherwise modified, the “Agreement”)

     1. Capitalized terms used herein which are not otherwise defined herein
shall have the meanings assigned to such terms in the Agreement.

     2. Pursuant to Section 2.3 of the Agreement, the Parent and [Name of
Borrower] (the “Borrower”) hereby give you irrevocable notice of the borrowing
of the Loans (the “Requested Borrowing”) as set forth on Schedule 1 annexed
hereto.

     3. The Borrower is a Permitted Borrower for the Requested Borrowing.

     4. The undersigned each hereby certifies that on the date hereof and on the
Borrowing Date set forth above, and after giving effect to the Loans requested
hereby:

          (a) the Parent and the Borrowers are and shall be in compliance with
all of the terms, covenants and conditions of the Loan Documents;

          (b) there exists and there shall exist no Default or Event of Default
under the Agreement;

 



--------------------------------------------------------------------------------



 



          (c) each of the representations and warranties contained in the
Agreement is and shall be true and correct, except to the extent that any
representation or warranty under Section 4.1 expressly relates to an earlier
date; and

          (d) after giving effect to the Loans requested to be made hereby
(i) the Aggregate Credit Exposure shall not exceed the Aggregate Commitments,
(ii) the Aggregate Individual Currency Credit Exposure shall not exceed the
Aggregate Individual Currency Commitments, (iii) with respect to any Lender, the
aggregate principal amount of the Individual Currency Loans of such Lender
denominated in an applicable Currency shall not exceed such Lender’s Individual
Currency Commitment in such applicable Currency.

     IN WITNESS WHEREOF, the undersigned each has caused this Notice of
Borrowing to be duly executed on its behalf.

              TIFFANY & CO.
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
            [NAME OF BORROWER]
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

2



--------------------------------------------------------------------------------



 



Schedule 1 to Notice of Borrowing
dated __________________

(Attach additional sheets if necessary)

     
Amount of Requested Borrowing
                                          1
 
   
Requested Borrowing Date
                                          
 
   
Type of Loan (check one):
   

             
 
  o Revolving Loan   o Swing Line Loan   o Individual Currency Loan

     
Currency of Requested Borrowing
                                          
 
   
Type of Advance with respect to Revolving Loan or Swing Line Loan (check one):
   

     
 
  o ABR Advance2
 
   
 
  o Swing Line Negotiated Rate Advances
 
   
 
  o Core Currency Advances

     
Requested Maturity Date if Swing Line Loan
                                          
 
   
Initial Interest Period
                                          

 

1   Specify amount in applicable Currency.   2   Available for Dollar Loans
only.





--------------------------------------------------------------------------------



 



TIFFANY EXHIBIT D

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

     This Assignment and Acceptance Agreement is made and entered into as of
                    , by and between                      (the “Assignor”) and
                     (the “Assignee”).

R E C I T A L S

     I. The Assignor, certain other lenders (together with any prior assignees,
the “Lenders”) and The Bank of New York, as administrative agent (the
“Administrative Agent”) are parties to that certain Credit Agreement, dated as
of July 20, 2005 (as the same may from time to time be amended, supplemented or
otherwise modified, the “Credit Agreement”), among Tiffany & Co., a Delaware
corporation (the “Parent”), Tiffany and Company, Tiffany & Co. International,
the other Borrowers party thereto (together, the “Borrowers”), the Lenders party
thereto, and The Bank of New York, as Administrative Agent. Pursuant to the
Credit Agreement, the Lenders agreed to make Loans under the Aggregate
Commitments and to participate in Letters of Credit issued by the Issuing Bank
under the Letter of Credit Commitment. The amount of the Assignor’s Core
Currency Commitment (including its Letter of Credit Commitment) and Individual
Currency Commitment(s) (without giving effect to the assignment effected hereby
or to other assignments thereof which have not yet become effective) is
specified in Items 1 and 2 of Schedule 1 hereto. The outstanding principal
amount of the Assignor’s Loans (other than Swing Line Loans), including its
Individual Currency Loans (without giving effect to the assignment effected
hereby or to other assignments thereof which have not yet become effective) is
specified in Item 3 of Schedule 1 hereto. All capitalized terms not otherwise
defined herein are used herein as defined in the Credit Agreement.

     II. The Assignor wishes to sell and assign to the Assignee, and the
Assignee wishes to purchase and assume from the Assignor, (i) the portion of the
Assignor’s Core Currency Commitment (including its Letter of Credit Commitment)
and Individual Currency Commitment(s) specified in Item 4 of Schedule 1 hereto
(the “Assigned Commitments”) and (ii) the portion of the Assignor’s Loans,
including its Individual Currency Loans, specified in Item 7 of Schedule 1
hereto (the “Assigned Loans”).

     The parties agree as follows:

          1. Assignment. Subject to the terms and conditions set forth herein
and in the Credit Agreement, the Assignor hereby sells and assigns to the
Assignee, and the Assignee hereby purchases and assumes from the Assignor,
without recourse, on the date set forth above (the “Assignment Date”) (a) all
right, title and interest of the Assignor to the Assigned Loans and (b) all
obligations of the Assignor under the Credit Agreement with respect to the
Assigned Commitments. As full consideration for the sale of the Assigned Loans
and the Assigned Commitments, the Assignee shall pay to the Assignor on the
Assignment Date the principal

 



--------------------------------------------------------------------------------



 



amount of the Assigned Loans (the “Purchase Price”) [and the Assignor shall pay
to the Assignee on the Assignment Date the fee specified in Item 8 of Schedule 1
hereto]1.

          2. Representation and Warranties. Each of the Assignor and the
Assignee represents and warrants to the other that (a) it has full power and
legal right to execute and deliver this Agreement and to perform the provisions
of this Agreement; (b) the execution, delivery and performance of this Agreement
have been authorized by all action, corporate or otherwise, and do not violate
any provisions of its charter or by-laws or any contractual obligations or
requirement of law binding on it; and (c) this Agreement constitutes its legal,
valid and binding obligation, enforceable against it in accordance with its
terms. The Assignor further represents that it is the legal and beneficial owner
of the interest being assigned by it hereunder and that such interest is free
and clear of any adverse claim created by the Assignor.

          3. Condition Precedent. The obligations of the Assignor and the
Assignee hereunder shall be subject to the fulfillment of the condition that the
Assignor shall have (a) received payment in full of the Purchase Price, and
(b) complied with the other applicable provisions of Section 11.6 of the Credit
Agreement.

          4. Notice of Assignment. The Assignor agrees to give notice of the
assignment and assumption of the Assigned Loans and the Assigned Commitments to
the Administrative Agent and the Parent on behalf of the Borrowers and hereby
instructs the Administrative Agent and the Borrowers, as the case may be, to
make all payments with respect to the Assigned Loans and the Assigned
Commitments directly to the Assignee at the Applicable Payment Offices specified
on Schedule 2 hereto; provided, however, that the Borrowers and the
Administrative Agent shall be entitled to continue to deal solely and directly
with the Assignor in connection with the interests so assigned until the
Administrative Agent, the Parent, the Issuing Bank and the Swing Line Lender to
the extent required by Section 11.6 of the Credit Agreement, shall have received
notice of the assignment, the Parent shall have consented in writing thereto,
and the Administrative Agent shall have recorded and accepted this Agreement and
received the Assignment Fee required to be paid pursuant to Section 11.6 of the
Credit Agreement. From and after the date (the “Effective Date”) on which the
Administrative Agent shall notify the Parent and the Assignor that the
requirements set forth in the foregoing sentence shall have occurred and all
consents (if any) required shall have been given, (i) the Assignee shall be
deemed to be a party to the Credit Agreement and, to the extent that rights and
obligations thereunder shall have been assigned to Assignee as provided in such
notice of assignment to the Administrative Agent, shall have the rights and
obligations of a Lender under the Loan Documents, (ii) the Assignee shall be
deemed to have appointed the Administrative Agent to take such action as agent
on its behalf and to exercise such powers under the Credit Agreement and the
Loan Documents as are delegated to the Administrative Agent by the terms
thereof, together with such powers as are reasonably incidental thereto and
(iii) the Assignor shall, to the extent of the Assigned Commitment, relinquish
its rights and be released from its obligations under the Loan Documents.. After
the Effective Date, the Administrative Agent shall make all payments in respect
of the interest assigned hereby (including payments of principal, interest, fees
and other amounts) to the

 

1   Omit bracketed language if no fee is being paid.

2



--------------------------------------------------------------------------------



 



Assignee. The Assignor and Assignee shall make all appropriate adjustment in
payments under the Assigned Loans and the Assigned Commitments for periods prior
to the Effective Date hereof directly between themselves. The Assignee shall
deliver herewith the tax forms described in and to the extent and by the time
required by Section 3.6 of the Credit Agreement.

          5. Independent Investigation. The Assignee acknowledges that it is
purchasing the Assigned Loans and the Assigned Commitments from the Assignor
without recourse and, except as provided in Section 2 hereof, without
representation or warranty. The Assignee further acknowledges that it has made
its own independent investigation and credit evaluation of the Borrowers in
connection with its purchase of the Assigned Loans and the Assigned Commitments.
Except for the representations or warranties set forth in Section 2, the
Assignee acknowledges that it is not relying on any representation or warranty
of the Assignor, expressed or implied, including without limitation, any
representation or warranty relating to the legality, validity, genuineness,
enforceability, collectibility, interest rate, repayment schedule or accrual
status of the Assigned Loans or the Assigned Commitments, the legality,
validity, genuineness or enforceability of the Loan Documents, or financial
condition or creditworthiness of the Borrowers or any other Person. The Assignor
has not and will not be acting as either the representative, agent or trustee of
the Assignee with respect to matters arising out of or relating to the Loan
Documents or this Agreement. From and after the Effective Date, except as set
forth in Section 4 above, the Assignor shall have no rights or obligations with
respect to the Assigned Loans or the Assigned Commitments.

          6. Consent. Pursuant to the provisions of Section 11.6 of the Credit
Agreement, and to the extent required thereby, the Parent, the Issuing Bank and
the Swing Line Lender, by signing below, each consents to this Agreement and to
the assignment contemplated herein.

          7. Method of Payment. All payments to be made by either party
hereunder shall be in funds available at the place of payment on the same day
and shall be made by wire transfer to the account designated by the party to
receive payment.

          8. Address for Notices; Applicable Lending Offices: Applicable Payment
Offices. The Assignee designates the offices set forth on Schedule 2 as its
Address for Notices and its Applicable Lending Offices and Applicable Payment
Offices.

          9. Integration. This Agreement shall supersede any prior agreement or
understanding between the parties (other than the Credit Agreement) as to the
subject matter hereof.

          10. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon both parties, their successors and assigns.

          11. Headings. Section headings have been inserted herein for
convenience only and shall not be construed to be a part hereof.

3



--------------------------------------------------------------------------------



 



          12. Amendments: Waivers. This Agreement may not be amended, changed,
waived or modified except by a writing executed by the parties hereto, and may
not be amended, changed, waived or modified in any manner inconsistent with
Section 11.6 of the Credit Agreement without the prior written consent of the
Administrative Agent.

          13. Governing Law. This Agreement shall be governed by, and construed
in accordance with the laws of, the State of New York.

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance Agreement to be duly executed and delivered by their proper and duly
authorized officers as of the day and year first above written.

         
 
    , as Assignor
 
       

         
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

         
 
    , as Assignee
 
       

         
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

Consented to:

TIFFANY & CO.

         
By:
       
 
       
Name:
       
 
       
Title:
       
 
       

      Accepted:
 
    THE BANK OF NEW YORK,
 
  as Administrative Agent,
 
  Issuing Bank and Swing
 
  Line Lender

         
By:
       
 
       
Name:
       
 
       
Title:
       
 
       

 



--------------------------------------------------------------------------------



 



SCHEDULE 1

TO

ASSIGNMENT AND ACCEPTANCE AGREEMENT

between

                                        , as Assignor

and

                                        , as Assignee

relating to

Credit Agreement
among
TIFFANY & CO.,
TIFFANY AND COMPANY,
TIFFANY & CO. INTERNATIONAL,
the other Borrowers party thereto,
the Lenders party thereto,
and
The Bank of New York, as Administrative Agent,
dated as of July 20, 2005

         
Item 1.
  Assignor’s Core Currency Commitment1    
 
  (including Letter of Credit Commitment)  
$                                        
 
       
Item 2.
  Assignor’s Individual   $                                        2
 
  Currency Commitments   $                                        2
 
       
Item 3.
  Assignor’s Loans1    
 
  consisting of:    
 
       
 
            Revolving Loans   $                                        3
 
            Bid Loans                                             3
 
            Individual Currency Loans  
                                          3
 
       
Item 4.
  Assigned Commitments    
 
  (a) Assigned Core Currency Commitment    
 
  (including Letter of Credit Commitment)  
$                                        

 

1   Without giving effect to the assignment effected hereby or to other
assignments thereof which have not yet become effective.   2   Express in
Dollars and specify applicable Currency.   3   Specify in applicable Currency.

 



--------------------------------------------------------------------------------



 



         
 
  (b)      Assigned Individual Currency
Commitments   $                                        2
$                                        2
 
       
Item 5.
  Percentage of Core Currency Commitment(including Letter of Credit Commitment)
assigned as a percentage of the Aggregate Core Currency Commitments of all
Lenders:  
                    %
 
       
Item 6.
  Assignee’s Aggregate Commitment Percentage (Assignee’s Core Currency
Commitment and Individual Currency Commitments as a percentage of Aggregate Core
Currency Commitments and Aggregate Individual Currency Commitments)  
                    %
 
       
Item 7.
  Amount of Assigned Loans consisting of    
 
       
 
            Revolving Loans
          Bid Loans
          Individual Currency Loans   $                                        3
                                          3
                                          3
 
       
Item 8.
  Amount of Fee payable to Assignee4   $                                        

 

4   Omit if no fee is to be paid.

2



--------------------------------------------------------------------------------



 



SCHEDULE 2

TO

ASSIGNMENT AND ACCEPTANCE AGREEMENT

between

                                        , as Assignor

and

                                        , as Assignee

relating to

Credit Agreement
among
TIFFANY & CO.,
Tiffany and Company,
Tiffany & Co. International,
the other Borrowers party thereto,
the Lenders party thereto,
and
The Bank of New York, as Administrative Agent,
dated as of July 20, 2005

Address for Notices

                       
 
                     
 
                     
 
           
Attn:
             
Tel.:
  (              )               -                      
Fax:
  (              )               -                      
 
            with a copy to:        
 
                     
 
                     
 
                     
 
           
Attn:
               
Tel.:
  (              )               -                      
Fax:
  (              )               -                      

 



--------------------------------------------------------------------------------



 



Applicable Lending Offices and Applicable
Payment Offices for Revolving Loans

                          APPLICABLE LENDING OFFICES       APPLICABLE PAYMENT
OFFICES
 
                       
1.
                        ABR Advances       ABR Advances
 
                                 
 
                                 
 
          ABA No.:                          
Attn:
          Acct. No.:                               Tel.: (                    )
                    -                           Reference No.:        
 
                      Fax: (                    )
                    -                           Attn:                          
                Tel.: (                    )
                    -                                 Fax:
(                    )                     -                    

                         
2.
                        Core Currency Advances — Dollars       Core Currency
Advances — Dollars
 
                                 
 
                                 
 
                                 
Attn:
          Attn:                               Tel.: (                    )
                    -                           Tel.: (                    )
                    -                     Fax: (                    )
                    -                           Fax: (                    )
                    -                    

                         
3.
                        Core Currency Advances — Euros       Core Currency
Advances — Euros
 
                                 
 
                                 
 
                                 
Attn:
          Acct. No.                               Tel.: (                    )
                    -                           Attn:                          
    Fax: (                    )                     -                          
Tel.: (                    )                     -                              
  Fax: (                    )                     -                    

                         
4.
                        Core Currency Advances — Japanese Yen       Core
Currency Advances — Japanese Yen
 
                                 
 
                                 
 
                                 
Attn:
          Acct. No.                               Tel.: (                    )
                    -                           Attn:                          
    Fax: (                    )                     -                          
Tel.: (                    )                     -                              
  Fax: (                    )                     -                    

2



--------------------------------------------------------------------------------



 



                         
5.
                        Core Currency Advances — Pounds Sterling       Core
Currency Advances — Pounds Sterling
 
                                 
 
                                 
 
                                 
Attn:
          Acct. No.                               Tel.: (                    )
                    -                           Attn:                          
    Fax: (                    )                     -                          
Tel.: (                    )                     -                              
  Fax: (                    )                     -                    

Applicable Lending Offices and Applicable
Payment Offices for Individual Currency Loans

                          [Currency]       [Currency]
 
                                 
 
                                 
 
                                 
Attn:
          Acct. No.                               Tel.: (                    )
                    -                           Attn:                          
    Fax: (                    )                     -                          
Tel.: (                    )                     -                              
  Fax: (                    )                     -                    

                          [Currency]       [Currency]
 
                                 
 
                                 
 
                                 
Attn:
          Acct. No.                               Tel.: (                    )
                    -                           Attn:                          
    Fax: (                    )                     -                          
Tel.: (                    )                     -                              
  Fax: (                    )                     -                    

3



--------------------------------------------------------------------------------



 



TIFFANY EXHIBIT E

FORM OF NOTICE OF CONVERSION

                            [Date]

The Bank of New York, as Administrative Agent
One Wall Street — 18th Floor
New York, New York 10286
Attention:     Ramona Washington
                     Agency Function Administration

The Bank of New York, as Administrative Agent
One Wall Street — 19th Floor
The Retailing Industry and Apparel Division
New York, New York 10286
Attention: Johna Fidanza

         
 
  Re:   Credit Agreement, dated as of July 20, 2005, by and among TIFFANY & CO.
(the “Parent”), Tiffany and Company, Tiffany & Co. International, the other
Borrowers party thereto, the Lenders party thereto, and THE BANK OF NEW YORK, as
Administrative Agent (as the same may from time to time be amended, supplemented
or otherwise modified, the “Agreement”)

          Capitalized terms used herein which are not otherwise defined herein
shall have the meanings assigned to such terms in the Agreement.

          1. Pursuant to Section 3.2 of the Agreement, [Name of Borrower] (the
“Borrower”) requests to convert ABR Advances or Core Currency Advances as set
forth below:1

               (a) Core Currency to Core Currency. On ___, to convert ___2 in
principal amount of presently outstanding Core Currency Advances having an
Interest Period that expires on ___to new Core Currency Advances denominated in
the same Currency that have an Interest Period of ___months;

               (b) Core Currency to ABR. On ___, to convert ___in principal
amount of presently outstanding Core Currency Advances in Dollars having an
Interest Period that expires on ___to ABR Advances.

               (c) ABR to Core Currency. On ___, to convert $___in principal
amount of presently outstanding ABR Advances to Core Currency Advances in
Dollars that have an Interest Period of ___months.

 

1   Delete inapplicable selections.   2   Specify amount in the applicable
Currency.

 



--------------------------------------------------------------------------------



 



          2. The undersigned hereby certifies that on the date hereof and on the
requested Conversion Date set forth above, there exists and there shall exist no
Default or Event of Default under the Agreement.

          IN WITNESS WHEREOF, the undersigned has each caused this Notice of
Conversion to be duly executed on its behalf.

                  TIFFANY & CO.    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                [NAME OF BORROWER]    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

2



--------------------------------------------------------------------------------



 



TIFFANY EXHIBIT F

FORM OF BID REQUEST

                                             [Date]

The Bank of New York, as Administrative Agent
One Wall Street — 18th Floor
New York, New York 10286
Attention:     Ramona Washington
                     Agency Function Administration

The Bank of New York, as Administrative Agent
One Wall Street — 19th Floor
The Retailing Industry and Apparel Division
New York, New York 10286
Attention: Johna Fidanza

         
 
  Re:   Credit Agreement, dated as of July 20, 2005, by and among TIFFANY & CO.
(the “Parent”), Tiffany and Company, Tiffany & Co. International, the other
Borrowers party thereto, the Lenders party thereto, and THE BANK OF NEW YORK, as
Administrative Agent (as the same may from time to time be amended, supplemented
or otherwise modified, the “Agreement”)

          1. Capitalized terms used herein which are not otherwise defined
herein shall have the respective meanings ascribed thereto in the Agreement.

          2. Pursuant to Section 2.9 of the Agreement, the Parent and [Name of
Borrower] (the “Borrower”) hereby gives notice of such Borrower’s request to
borrow Bid Loans on ___, which borrowing shall consist of the following
Currencies, amounts and Interest Periods corresponding thereto:

          Currency   Amount1   Interest Period          

 

1   Specify amount in the applicable Currency.





--------------------------------------------------------------------------------



 



          3. The Borrower is a Permitted Borrower for the requested Bid Loans.

          4. The undersigned each hereby certifies that on the date hereof and
on the Borrowing Date set forth above, and after giving effect to the Loans
requested hereby:

               (a) the Parent and the Borrowers are and shall be in compliance
with all of the terms, covenants and conditions of the Loan Documents;

               (b) there exists and there shall exist no Default or Event of
Default under the Agreement;

               (c) each of the representations and warranties contained in the
Agreement is and shall be true and correct, except to the extent that any
representation or warranty under Section 4.1 expressly relates to an earlier
date; and

               (d) after giving effect to the Bid Loans requested hereby:
(i) the Aggregate Credit Exposure shall not exceed the Aggregate Commitments,
(ii) the Aggregate Core Currency Credit Exposure shall not exceed the Aggregate
Core Currency Commitments and (iii) the Aggregate Individual Currency Credit
Exposure shall not exceed the Aggregate Individual Currency Commitments.

          IN WITNESS WHEREOF, the undersigned has each caused this Bid Request
to be duly executed on its behalf.

                  TIFFANY & CO.    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                [NAME OF BORROWER]    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

2



--------------------------------------------------------------------------------



 



TIFFANY EXHIBIT G

FORM OF INVITATION TO BID

         
 
      [Date]

To the Lenders under the
Credit Agreement
referred to below

     
Re:
  Credit Agreement, dated as of July 20, 2005, by and among TIFFANY & CO. (the
“Parent”), Tiffany and Company, Tiffany & Co. International, the other Borrowers
party thereto, the Lenders party thereto, and THE BANK OF NEW YORK, as
Administrative Agent (as the same may from time to time be amended, supplemented
or otherwise modified, the “Agreement”)

          1. Capitalized terms used herein which are not otherwise defined
herein shall have the meanings assigned to such terms in the Agreement.

          2. Pursuant to a Bid Request in accordance with Section 2.9 of the
Agreement, [Name of Borrower] (the “Borrower”) has given notice of its request
to borrow Bid Loans on ___, which borrowing shall consist of the following
Currencies, amounts and Interest Periods corresponding thereto:

         
Currency
  Amount1   Interest Period

          3. The Lenders are hereby invited to bid by 9:30 A.M. (New York City
time) one Business Day prior to the proposed Borrowing Date, pursuant to the
terms and conditions of the Agreement, on the making of such Bid Loans.

 

1   Specify amount in the applicable Currency.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned has caused this Invitation to Bid
to be duly executed on its behalf.

              THE BANK OF NEW YORK,     as Administrative Agent
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

2



--------------------------------------------------------------------------------



 



TIFFANY EXHIBIT H

FORM OF BID

         
 
      [Date]

The Bank of New York, as Administrative Agent
One Wall Street - 18th Floor
New York, New York 10286

     
Attention:
  Ramona Washington
 
  Agency Function Administration

The Bank of New York, as Administrative Agent
One Wall Street - 19th Floor
The Retailing Industry and Apparel Division
New York, New York 10286
Attention: Johna Fidanza

     
Re:
  Credit Agreement, dated as of July 20, 2005, by and among TIFFANY & CO. (the
“Parent”), Tiffany and Company, Tiffany & Co. International, the other Borrowers
party thereto, the Lenders party thereto, and THE BANK OF NEW YORK, as
Administrative Agent (as the same may from time to time be amended, supplemented
or otherwise modified, the “Agreement”)

          1. Capitalized terms used herein which are not otherwise defined
herein shall have the meanings assigned to such terms in the Agreement.

          2. In response to a Bid Request, the undersigned Lender hereby offers
to lend:

          Bid Loans on ___, consisting of the following Currencies, amounts, Bid
Rates and Interest Periods corresponding thereto:

             
Currency
  Amounts1   Bid Rate   Interest Period

 

1   Specify amount in the applicable Currency.

 



--------------------------------------------------------------------------------



 



          3. The Applicable Lending Office and Applicable Payment Office for
each Currency for which a Bid is made hereby is as follows:

             
 
  [Name of Currency]       [Name of Currency]
 
           
 
  Applicable Lending Office       Applicable Payment Office
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           

          IN WITNESS WHEREOF, the undersigned has caused this Bid to be duly
executed on its behalf.

              [NAME OF LENDER]
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

2



--------------------------------------------------------------------------------



 



TIFFANY EXHIBIT I

FORM OF BID ACCEPT/REJECT LETTER

         
 
      [Date]

The Bank of New York, as Administrative Agent
One Wall Street - 18th Floor
New York, New York 10286

     
Attention:
  Ramona Washington
 
  Agency Function Administration

The Bank of New York, as Administrative Agent
One Wall Street - 19th Floor
The Retailing Industry and Apparel Division
New York, New York 10286
Attention: Johna Fidanza

     
Re:
  Credit Agreement, dated as of July 20, 2005, by and among TIFFANY & CO. (the
“Parent”), Tiffany and Company, Tiffany & Co. International, the other Borrowers
party thereto, the Lenders party thereto, and THE BANK OF NEW YORK, as
Administrative Agent (as the same may from time to time be amended, supplemented
or otherwise modified, the “Agreement”)

          1. Capitalized terms used herein which are not otherwise defined
herein shall have the meanings assigned to such terms in the Agreement.

          2. Pursuant to Section 2.9(c) of the Agreement, [Name of Borrower]
(the “Borrower”) hereby gives notice of its acceptance of the following Bids
dated ___, from the following Lenders in the Currencies, amounts, Bid Rates and
Interest Periods set forth below:

                 
Lender
  Currency   Amount   Bid Rate   Interest Period

          All other Bids, dated ___, are rejected.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned has each caused this Bid Accept/
Reject Letter to be duly executed on its behalf.

              TIFFANY & CO.
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
            [NAME OF BORROWER]
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

2



--------------------------------------------------------------------------------



 



TIFFANY EXHIBIT J

FORM OF BID LOAN CONFIRMATION

         
 
      [Date]

          [Name of Lender]    
 
             
 
             
Attention:
       
 
       

     
Re:
  Credit Agreement, dated as of July 20, 2005, by and among TIFFANY & CO. (the
“Parent”), Tiffany and Company, Tiffany & Co. International, the other Borrowers
party thereto, the Lenders party thereto, and THE BANK OF NEW YORK, as
Administrative Agent (as the same may from time to time be amended, supplemented
or otherwise modified, the “Agreement”)

          1. Capitalized terms used herein which are not otherwise defined
herein shall have the meanings assigned to such terms in the Agreement.

          2. In accordance with Section 2.9 of the Agreement we hereby notify
you that pursuant to a Bid Accept Letter, [Name of Borrower] (the “Borrower”)
gave notice of its acceptance of your Bid, dated ___. The Borrower accepted your
Bid for a borrowing as follows:

             
Currency
  Amount   Bid Rate   Interest Period

          3. Pursuant to Section 2.4 (b) of the Credit Agreement, you are
required to make available to [the applicable Borrower] [the Administrative
Agent at its Applicable Payment Office if the borrowing is in Dollars)]1 in
immediately available funds in the applicable Currency, the proceeds of your Bid
Loan(s) not later than 12:00 Noon (local time in the city in which the proceeds
of such Loans are to be made available) on the applicable Borrowing Date.

 

1   Delete inapplicable selections.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned has caused this Bid Loan
Confirmation to be duly executed on its behalf.

              THE BANK OF NEW YORK,     as Administrative Agent
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

2



--------------------------------------------------------------------------------



 



TIFFANY EXHIBIT K

FORM OF LETTER OF CREDIT REQUEST

         
 
      [Date]

The Bank of New York, as Administrative Agent
One Wall Street - 18th Floor
New York, New York 10286

     
Attention:
  Ramona Washington
 
  Agency Function Administration

The Bank of New York, as Administrative Agent
One Wall Street - 19th Floor
The Retailing Industry and Apparel Division
New York, New York 10286
Attention: Johna Fidanza

     
Re:
  Credit Agreement, dated as of July 20, 2005, by and among TIFFANY & CO. (the
“Parent”), Tiffany and Company, Tiffany & Co. International, the other Borrowers
party thereto, the Lenders party thereto, and THE BANK OF NEW YORK, as
Administrative Agent (as the same may from time to time be amended, supplemented
or otherwise modified, the “Agreement”)

          1. Capitalized terms used herein which are not otherwise defined
herein shall have the meanings assigned to such terms in the Agreement.

          2. Pursuant to Sections 2.10 and 6.3 of the Agreement, the Parent and
[Name of Letter of Credit Applicant] (the “Letter of Credit Applicant”) each
hereby requests that the Issuing Bank issue (or amend, renew or extend)
Letter(s) of Credit in accordance with the information annexed hereto (attach
additional sheets if necessary).

          3. The Letter of Credit Applicant is a Permitted Borrower with respect
to the Currency in which such Letter(s) of Credit is/are requested to be issued
(or amended, renewed or extended).

          4. The Parent and the Letter of Credit Applicant each hereby certifies
that on the date hereof and on the Borrowing Date set forth above, and after
giving effect to the Letter(s) of Credit requested hereby:

               (a) the Parent and the Borrowers are and shall be in compliance
with all of the terms, covenants and conditions of the Loan Documents;

               (b) there exists and there shall exist no Default or Event of
Default under the Agreement;

 



--------------------------------------------------------------------------------



 



               (c) each of the representations and warranties contained in the
Agreement is and shall be true and correct, except to the extent that any
representation or warranty under Section 4.1 expressly relates to an earlier
date; and

               (d) After giving effect to the Letters of Credit requested to be
made hereby, (i) the LC Exposure shall not exceed the Letter of Credit
Commitment, (ii) the Aggregate Credit Exposure shall not exceed the Aggregate
Commitments and (iii) the Aggregate Core Currency Credit Exposure shall not
exceed the Aggregate Core Currency Commitments.

          IN WITNESS WHEREOF, the undersigned has each caused this Letter of
Credit Request to be duly executed on its behalf.

              TIFFANY & CO.
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
            [NAME OF LETTER OF CREDIT APPLICANT]      
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

2



--------------------------------------------------------------------------------



 



LETTER OF CREDIT INFORMATION

          1. Name of Beneficiary:
______________________________________________________.

          2. Address of Beneficiary to which Letter of Credit will be sent:
_________________________________

          
 
          
 
          
 

          3. Conditions under which a drawing may be made (specify any required
documentation): _______________________

          
 
          
 

          4. Maximum amount to be available under such Letter of Credit:
$_________.1

          5. Requested date of issuance:
__________________________________________.

          6. Requested date of expiration:
_________________________________________.

 

1   Specify amount in the applicable Currency.

 



--------------------------------------------------------------------------------



 



TIFFANY EXHIBIT L

FORM OF COMPLIANCE CERTIFICATE

         
 
      [Date]

TO THE PARTIES LISTED
ON SCHEDULE A ANNEXED HERETO

     
Re:
  Credit Agreement, dated as of July 20, 2005, by and among TIFFANY & CO.,
Tiffany and Company, Tiffany & Co. International, the other Borrowers party
thereto, the Lenders party thereto, and THE BANK OF NEW YORK, as Administrative
Agent (as the same may from time to time be amended, supplemented or otherwise
modified, the “Agreement”)

          Capitalized terms used herein which are not otherwise defined herein
shall have the respective meanings ascribed thereto in the Agreement.

          With respect to the financial statements delivered herewith, I hereby
certify, on behalf of the Parent and the Borrowers, to the best of my knowledge,
as follows:

               (A) all such financial statements are true, complete and correct,
and

               (B) all such financial statements have been prepared in
accordance with GAAP (but without footnotes and subject to year-end
adjustments).

          In addition, I hereby certify, on behalf of the Parent and the
Borrowers that, to the best of my knowledge, there exists no violation of any
term, covenant or condition of any Loan Document and that no condition or event
has occurred which would constitute a Default or an Event of Default.

          Attached are sheets setting forth the following:

               (A) calculations required to establish that the Parent and the
Borrowers are in compliance with Sections 7.11 and 7.12 of the Agreement,

               (B) with respect to each Loan, (i) the outstanding principal
balance of such Loan in the applicable Currency, (ii) if such Loan is an
Alternate Currency Loan, the Dollar Equivalent of such outstanding principal
balance, and (iii) if such Loan is an Individual Currency Loan or a Bid Loan,
the applicable Lender, and

 



--------------------------------------------------------------------------------



 



               (C) with respect to each Letter of Credit, (i) the undrawn face
amount of such Letter of Credit in the applicable Currency, (ii) the amount of
unpaid reimbursement obligations in respect of such Letter of Credit, and
(iii) if such Letter of Credit is denominated in an Alternate Currency, the
Dollar Equivalent of such undrawn face amount and the Dollar Equivalent of such
amount of unpaid reimbursement obligations.

              TIFFANY & CO.
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

2



--------------------------------------------------------------------------------



 



SCHEDULE A

The Bank of New York, as Administrative Agent

The Lenders (as defined in the Agreement)

 



--------------------------------------------------------------------------------



 



TIFFANY EXHIBIT M

FORM OF GUARANTY AGREEMENT

by and among

TIFFANY & CO.,

TIFFANY AND COMPANY,

TIFFANY & CO. INTERNATIONAL,

TIFFANY & CO. JAPAN INC.,

EACH OF THE OTHER GUARANTORS PARTY HERETO

and

THE BANK OF NEW YORK, AS ADMINISTRATIVE AGENT



 

Dated as of                                         , 2005

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE 1. GUARANTY; FRAUDULENT TRANSFER, ETC.; CONTRIBUTION
    1  
Section 1.1 Guaranty
    1  
Section 1.2 Guaranty of Payment
    2  
Section 1.3 Fraudulent Transfer
    2  
Section 1.4 Contributions
    3  
 
       
ARTICLE 2. OBLIGATIONS NOT WAIVED
    3  
 
       
ARTICLE 3. SECURITY
    3  
 
       
ARTICLE 4. NO DISCHARGE OR DIMINISHMENT OF GUARANTY
    4  
 
       
ARTICLE 5. DEFENSES OF BORROWERS WAIVED
    4  
 
       
ARTICLE 6. AGREEMENT TO PAY; SUBORDINATION
    4  
 
       
ARTICLE 7. INFORMATION
    5  
 
       
ARTICLE 8. REPRESENTATIONS AND WARRANTIES
    5  
 
       
ARTICLE 9. TERMINATION
    5  
 
       
ARTICLE 10. BINDING EFFECT; SEVERAL AGREEMENT; ASSIGNMENTS
    5  
 
       
ARTICLE 11. WAIVERS; AMENDMENT
    6  
Section 11.1 No Waiver
    6  
Section 11.2 Amendments, etc.
    6  
 
       
ARTICLE 12. NOTICES
    6  
 
       
ARTICLE 13. SURVIVAL OF AGREEMENT; SEVERABILITY
    7  
Section 13.1 Survival of Agreement
    7  
Section 13.2 Severability
    7  

i



--------------------------------------------------------------------------------



 



                 
ARTICLE 14. ADDITIONAL GUARANTORS
    7  
 
       
ARTICLE 15. RIGHT OF SETOFF
    7  
 
       
ARTICLE 16. GOVERNING LAW; JURISDICTION; VENUE; WAIVER OF JURY TRIAL
    8  
Section 16.1 GOVERNING LAW
    8  
Section 16.2 Consent to Jurisdiction
    8  
Section 16.3 Waiver of Objection to Venue
    8  
Section 16.4 Consent to Service of Process
    8  
Section 16.5 WAIVER OF JURY TRIAL
    8  
 
       
ARTICLE 17. MISCELLANEOUS
    9  
Section 17.1 Headings
    9  
Section 17.2 Counterparts
    9  
Section 17.3 Rules of Interpretation
    9  
Section 17.4 Judgment Currency
    9  

Annex 1 Form of Supplement

ii



--------------------------------------------------------------------------------



 



     GUARANTY AGREEMENT, dated as of                    , 2005 among the Persons
party hereto set forth Schedule I (the “Current Guarantors”), such other Persons
which from time to time may become party hereto (the “New Guarantors”, and
together with the Current Guarantors, the “Guarantors” and each a “Guarantor”)
and THE BANK OF NEW YORK, as administrative agent under the Credit Agreement
referred to in the next paragraph acting on behalf of the Credit Parties.

     Reference is made to the Credit Agreement, dated as of
                    , 2005, by and among TIFFANY & CO., a Delaware corporation
(the “Parent”), TIFFANY AND COMPANY, a New York corporation (the “Tiffany”),
TIFFANY & CO. INTERNATIONAL, a Delaware corporation (“Tiffany International”),
the other Borrowers party thereto, the Lenders from time to time party thereto
and The Bank of New York, as Administrative Agent (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”). Capitalized terms
used herein and not defined herein shall have the meanings assigned to such
terms in the Credit Agreement.

     The Lenders have agreed to make Loans to, and the Issuing Bank has agreed
to issue Letters of Credit for the account of, the Borrowers pursuant to, and
upon the terms and subject to the conditions specified in, the Credit Agreement.
Each Guarantor acknowledges that (i) it will derive substantial benefit from the
making of the Loans and the issuance of the Letters of Credit and (ii) the
execution and delivery by the Guarantors of this Guaranty Agreement is a
condition precedent to the effectiveness of the Credit Agreement, and the Credit
Parties would not have entered into the Credit Agreement if the Guarantors had
not executed and delivered this Guaranty Agreement.

     Accordingly, the parties hereto agree as follows:



ARTICLE 1.GUARANTY; FRAUDULENT TRANSFER, ETC.; CONTRIBUTION



     Section 1.1 Guaranty

          Each Guarantor unconditionally guarantees, jointly with the other
Guarantors and severally, as a primary obligor and not merely as a surety, the
Obligations. Each Guarantor further agrees that the Obligations may be extended
or renewed, in whole or in part, without notice to or further assent from it and
that it will remain bound upon its guaranty notwithstanding any extension or
renewal of any Obligations. For purposes hereof, “Obligations” shall mean all of
the obligations and liabilities of the Parent and the Borrowers under the Credit
Agreement (as the same may be amended, increased, modified, renewed or extended
from time to time), in each case whether fixed, contingent, now existing or
hereafter arising, created, assumed, incurred or acquired, and whether before or
after the occurrence of any Event of Default under Sections 9.1(g) or 9.1(h) of
the Credit Agreement (each an “Insolvency Event”), and including (a) any
obligation or liability in respect of any breach of any representation or
warranty, and (b) all post-petition interest, funding losses and make-whole
premiums, whether or not allowed as a claim in any proceeding arising in
connection with an Insolvency Event.

1



--------------------------------------------------------------------------------



 



     Section 1.2 Guaranty of Payment

          Each Guarantor further agrees that its guaranty hereunder constitutes
a guaranty of payment when due and not of collection, and waives any right to
require that any resort be had by the Administrative Agent or any other Credit
Party to any of the security held for payment of the Obligations or to any
balance of any deposit account or credit on the books of the Administrative
Agent or any other Credit Party in favor of the Borrowers or any other person.



     Section 1.3 Fraudulent Transfer

          Anything in this Guaranty Agreement to the contrary notwithstanding,
(i) the obligations of each Guarantor hereunder (other than the Parent; each
such Guarantor, a “Subsidiary Guarantor”) shall be limited to a maximum
aggregate amount equal to the greatest amount that would not render such
Subsidiary Guarantor’s obligations hereunder subject to avoidance as a
fraudulent transfer, obligation or conveyance under Section 548 of Title 11 of
the United States Code or any provisions of applicable state law (collectively,
the “Fraudulent Transfer Laws”), in each case after giving effect to all other
liabilities of such Subsidiary Guarantor, contingent or otherwise, that are
relevant under the Fraudulent Transfer Laws (specifically excluding, however,
any liabilities of such Subsidiary Guarantor (A) in respect of intercompany debt
owed or owing to the Parent or Affiliates of the Parent to the extent that such
debt would be discharged in an amount equal to the amount paid by such
Subsidiary Guarantor hereunder and (B) under any Guarantee of senior unsecured
debt or Indebtedness subordinated in right of payment to the Obligations, which
Guarantee contains a limitation as to maximum amount similar to that set forth
in this clause (i), pursuant to which the liability of such Subsidiary Guarantor
hereunder is included in the liabilities taken into account in determining such
maximum amount) and after giving effect as assets to the value (as determined
under the applicable provisions of the Fraudulent Transfer Laws) of any rights
to subrogation, contribution, reimbursement, indemnity or similar rights of such
Subsidiary Guarantor pursuant to (I) applicable law or (II) any agreement
providing for an equitable allocation among such Subsidiary Guarantor and other
Affiliates of the Borrower of obligations arising under guarantees by such
parties (including the agreements described in Section 1.4) and (ii) the Parent
expressly waives any and all rights of subrogation, reimbursement, indemnity,
exoneration, contribution or any other claim that it may now or hereafter have
against any other Loan Party, any other guarantor or any other Person directly
or contingently liable for the Obligations, or against or with respect to the
property of such other Loan Party, such other guarantor or such other Person,
arising from the existence or performance hereof, and, in furtherance, and not
in limitation, of the preceding waiver, the Parent agrees that, in the event
that any money or property shall be transferred to any Credit Party by the
Parent pursuant to this Guaranty Agreement in reduction of the Obligations, such
transfer shall be deemed to be a contribution to the capital of the applicable
Loan Party, other guarantor or other Person (in the case of the transfer of
property, in an amount equal to the fair market value of the property so
transferred) as of the date of such transfer, and any such transfer shall not
cause the Parent to be a creditor of such Loan Party.

2



--------------------------------------------------------------------------------



 



     Section 1.4 Contributions

          Each Subsidiary Guarantor (a “Contributing Subsidiary Guarantor”)
agrees (subject to this subsection) that, in the event a payment shall be made
by any other Subsidiary Guarantor hereunder (the “Claiming Subsidiary
Guarantor”) or assets of such Claiming Subsidiary Guarantor shall be sold
pursuant to any Loan Document to satisfy a claim of any Credit Party hereunder,
the Contributing Subsidiary Guarantor shall indemnify the Claiming Subsidiary
Guarantor in an amount equal to the amount of such payment or the greater of the
book value or the fair market value of such assets, as applicable, in each case
multiplied by a fraction of which the numerator shall be the net worth of the
Contributing Subsidiary Guarantor on the date hereof and the denominator shall
be the aggregate net worth of all the Subsidiary Guarantors on the date hereof
(or, in the case of any Subsidiary Guarantor becoming a party hereto pursuant to
Article 14, the date of the Supplement hereto executed and delivered by such
Subsidiary Guarantor). Any Contributing Subsidiary Guarantor making any payment
to a Claiming Subsidiary Guarantor pursuant to this subsection shall be
subrogated to the rights of such Claiming Subsidiary Guarantor under this
subsection to the extent of such payment. Notwithstanding any provision of this
subsection to the contrary, all rights of the Subsidiary Guarantors under this
subsection and all other rights of indemnity, contribution or subrogation under
applicable law or otherwise shall be fully subordinated to the final and
indefeasible payment in full in cash of the Obligations. No failure on the part
of any Subsidiary Guarantor to make the payments required by this subsection (or
any other payments required under applicable law or otherwise) shall in any
respect limit the obligations and liabilities of any Subsidiary Guarantor with
respect to its obligations under this subsection, and each Subsidiary Guarantor
shall remain liable for the full amount of the obligations of such Subsidiary
Guarantor under this subsection.



ARTICLE 2. OBLIGATIONS NOT WAIVED

     To the fullest extent permitted by applicable law, each Guarantor waives
presentment to, demand of payment from, and protest to any Loan Party of any of
the Obligations, and also waives notice of acceptance of its guaranty and notice
of protest for nonpayment. To the fullest extent permitted by applicable law,
the obligations of each Guarantor hereunder shall not be affected by (i) the
failure of the Administrative Agent or any other Credit Party to assert any
claim or demand or to enforce or exercise any right or remedy against the
Borrowers or any other Guarantor under the provisions of the Credit Agreement or
any other Loan Document, or otherwise, (ii) any rescission, waiver, amendment or
modification of, or any release from, any of the terms or provisions of this
Guaranty Agreement, any other Loan Document, any guaranty or any other
agreement, including with respect to any other Guarantor under this Guaranty
Agreement or (iii) the failure to perfect any security interest in, or the
release of, any of the security held by or on behalf of the Administrative Agent
or any other Credit Party.



ARTICLE 3. SECURITY

     Each Guarantor authorizes the Administrative Agent and each other Credit
Party to (i) take and hold security for the payment of the obligations under
this Guaranty Agreement and the Obligations and exchange, enforce, waive and
release any such security, (ii) apply such security

3



--------------------------------------------------------------------------------



 



and direct the order or manner of sale thereof in accordance with the Loan
Documents and (iii) release or substitute any one or more endorsees, other
Guarantors or other obligors.



ARTICLE 4. NO DISCHARGE OR DIMINISHMENT OF GUARANTY

     The obligations of each Guarantor hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason (other than the
final and indefeasible payment in full in cash of the Obligations), including
any claim of waiver, release, surrender, alteration or compromise of any of the
Obligations, and shall not be subject to any defense or setoff, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Obligations or otherwise. Without limiting the
generality of the foregoing, the obligations of each Guarantor hereunder shall
not be discharged or impaired or otherwise affected by the failure of the
Administrative Agent or any other Credit Party to assert any claim or demand or
to enforce any remedy under the Credit Agreement, any other Loan Document or any
other agreement, by any waiver or modification of any provision of any thereof,
by any default, failure or delay, willful or otherwise, in the performance of
the Obligations, or by any other act or omission that may or might in any manner
or to any extent vary the risk of any Guarantor or that would otherwise operate
as a discharge of any Guarantor as a matter of law or equity (other than the
final and indefeasible payment in full in cash of all the Obligations).



ARTICLE 5. DEFENSES OF BORROWERS WAIVED

     To the fullest extent permitted by applicable law, each of the Guarantors
waives any defense based on or arising out of any defense of any Borrower or any
other Loan Party or the unenforceability of the Obligations or any part thereof
from any cause, or the cessation from any cause of the liability of any Borrower
or any other Loan Party, other than the final and indefeasible payment in full
in cash of the Obligations. The Administrative Agent and the other Credit
Parties may, at their election, foreclose on any security held by one or more of
them by one or more judicial or nonjudicial sales, accept an assignment of any
such security in lieu of foreclosure, compromise or adjust any part of the
Obligations, make any other accommodation with any Borrower or any Guarantor or
exercise any other right or remedy available to them against any Borrower or any
Guarantor, without affecting or impairing in any way the liability of any
Guarantor hereunder except to the extent the Obligations have been fully,
finally and indefeasibly paid in cash. Pursuant to applicable law, each
Guarantor waives any defense arising out of any such election even though such
election operates, pursuant to applicable law, to impair or to extinguish any
right of reimbursement or subrogation or other right or remedy of such Guarantor
against any Borrower or any other Guarantor, as applicable, or any security.



ARTICLE 6. AGREEMENT TO PAY; SUBORDINATION

     In furtherance of the foregoing and not in limitation of any other right
that the Administrative Agent or any other Credit Party has at law or in equity
against any Guarantor by virtue hereof, upon the failure of any Loan Party to
pay, in the applicable Currency required by the Credit Agreement, any
Obligations when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, each Guarantor hereby
promises to and will forthwith pay, or cause to be paid, to the Administrative
Agent in cash the

4



--------------------------------------------------------------------------------



 



amount of such unpaid Obligations in the applicable Currency required by the
Credit Agreement. Upon payment by any Guarantor of any sums to the
Administrative Agent, all rights of such Guarantor against the applicable Loan
Party arising as a result thereof by way of right of subrogation, contribution,
reimbursement, indemnity or otherwise shall in all respects be subordinate and
junior in right of payment to the prior final and indefeasible payment in full
in cash of the Obligations. In addition, any debt of any Loan Party now or
hereafter held by any Guarantor is hereby subordinated in right of payment to
the prior final and indefeasible payment in full in cash of the Obligations. If
any amount shall erroneously be paid to any Guarantor on account of (i) such
subrogation, contribution, reimbursement, indemnity or similar right or (ii) any
such debt of such Loan Party, such amount shall be held in trust for the benefit
of the Credit Parties and shall forthwith be paid to the Administrative Agent to
be credited against the payment of the Obligations, whether matured or
unmatured, in accordance with the terms of the Loan Documents.



ARTICLE 7. INFORMATION

     Each Guarantor assumes all responsibility for being and keeping itself
informed of each Loan Party’s financial condition and assets, and of all other
circumstances bearing upon the risk of nonpayment of the Obligations and the
nature, scope and extent of the risks that such Guarantor assumes and incurs
hereunder, and agrees that neither the Administrative Agent nor any other Credit
Party will have any duty to advise any of the Guarantors of information known to
it or any of them regarding such circumstances or risks.



ARTICLE 8. REPRESENTATIONS AND WARRANTIES

     Each of the Guarantors represents and warrants as to itself that all
representations and warranties relating to it contained in the Credit Agreement
are true and correct.



ARTICLE 9. TERMINATION

     The guarantees made hereunder (i) shall terminate when all the Obligations
have been finally and indefeasibly paid in full in cash, the Issuing Bank and
the Lenders have no further commitment to lend or otherwise extend credit under
the Credit Agreement and all outstanding Letters of Credit shall have been
cancelled and returned to the Issuing Bank and (ii) shall continue to be
effective or be reinstated, as applicable, if at any time payment, or any part
thereof, of any Obligations is rescinded or must otherwise be restored by any
Credit Party or any Guarantor upon the bankruptcy or reorganization of any Loan
Party or otherwise.



ARTICLE 10. BINDING EFFECT; SEVERAL AGREEMENT; ASSIGNMENTS

     Whenever in this Guaranty Agreement any of the parties hereto is referred
to, such reference shall be deemed to include the successors and assigns of such
party; and all covenants, promises and agreements by or on behalf of any
Guarantor that are contained in this Guaranty Agreement shall bind and inure to
the benefit of each party hereto and its successors and assigns. This Guaranty
Agreement shall become effective as to any Guarantor when a counterpart hereof
executed on behalf of such Guarantor shall have been delivered to the
Administrative Agent and

5



--------------------------------------------------------------------------------



 



a counterpart hereof shall have been executed on behalf of the Administrative
Agent, and thereafter shall be binding upon such Guarantor and the
Administrative Agent and their respective successors and assigns, and shall
inure to the benefit of such Guarantor, the Administrative Agent and the other
Credit Parties, and their respective successors and assigns, except that no
Guarantor shall have the right to assign its rights or obligations hereunder or
any interest herein (and any such attempted assignment shall be void), except as
expressly contemplated by this Guaranty Agreement or the other Loan Documents.
If any of the equity interests in any Guarantor is sold, transferred or
otherwise disposed of pursuant to a transaction permitted by the Loan Documents
and, immediately after giving effect thereto, such Guarantor shall no longer be
a Subsidiary of the Parent, then the obligations of such Guarantor under this
Guaranty Agreement shall be automatically released. This Guaranty Agreement
shall be construed as a separate agreement with respect to each Guarantor and
may be amended, modified, supplemented, waived or released with respect to any
Guarantor without the approval of any other Guarantor and without affecting the
obligations of any other Guarantor hereunder.



ARTICLE 11. WAIVERS; AMENDMENT



     Section 11.1 No Waiver

          No failure or delay of the Administrative Agent in exercising any
power or right hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent hereunder and of the other Credit
Parties under the other Loan Documents are cumulative and are not exclusive of
any rights or remedies that they would otherwise have. No waiver of any
provision of this Guaranty Agreement or any other Loan Document or consent to
any departure by any Guarantor therefrom shall in any event be effective unless
the same shall be permitted by Section 11.2, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. No notice or demand on any Guarantor in any case shall entitle such
Guarantor to any other or further notice or demand in similar or other
circumstances.



     Section 11.2 Amendments, etc.

          Neither this Guaranty Agreement nor any provision hereof may be
waived, amended or modified except pursuant to a written agreement entered into
by, between or among the Administrative Agent and the Guarantor or Guarantors
with respect to which such waiver, amendment or modification is to apply,
subject to any consent required in accordance with Section 11.1 of the Credit
Agreement.



ARTICLE 12. NOTICES

     All communications and notices hereunder shall be in writing and given as
provided in Section 11.2 of the Credit Agreement. All communications and notices
hereunder to each Guarantor shall be given to it at its address set forth on
Schedule I hereto.

6



--------------------------------------------------------------------------------



 



ARTICLE 13. SURVIVAL OF AGREEMENT; SEVERABILITY



     Section 13.1 Survival of Agreement

          All covenants, agreements, representations and warranties made by the
Guarantors herein and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Guaranty Agreement or any other
Loan Document shall be considered to have been relied upon by the Administrative
Agent and the other Credit Parties and shall survive the execution and delivery
of any Loan Document, the making of any Loan and the issuance of any Letter of
Credit, regardless of any investigation made by the Credit Parties or on their
behalf, and shall continue in full force and effect until this Guaranty
Agreement shall terminate.



     Section 13.2 Severability

          In the event any one or more of the provisions contained in this
Guaranty Agreement or in any other Loan Document should be held invalid, illegal
or unenforceable in any respect, the validity, legality and enforceability of
the remaining provisions contained herein and therein shall not in any way be
affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction). The parties
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.



ARTICLE 14. ADDITIONAL GUARANTORS

     Upon execution and delivery after the date hereof by the Administrative
Agent and a Person of an instrument in the form of Annex 1, such Person shall
become a Guarantor hereunder with the same force and effect as if originally
named as a Guarantor herein. The execution and delivery of any such instrument
shall not require the consent of any other Guarantor hereunder. The rights and
obligations of each Guarantor hereunder shall remain in full force and effect
notwithstanding the addition of any New Guarantor as a party to this Guaranty
Agreement.



ARTICLE 15. RIGHT OF SETOFF

     If an Event of Default shall have occurred and be continuing, each Credit
Party is hereby authorized at any time and from time to time, to the fullest
extent permitted by applicable law, to setoff and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other obligations at any time owing by such Credit Party to or for the credit or
the account of any Guarantor against any or all the obligations of such
Guarantor now or hereafter existing under this Guaranty Agreement and the other
Loan Documents held by such Credit Party, irrespective of whether or not such
Credit Party shall have made any demand under this Guaranty Agreement or any
other Loan Document and although such obligations may be unmatured. The rights
of each Credit Party under this Article are in addition to other rights and
remedies (including other rights of setoff) which such Credit Party may have.

7



--------------------------------------------------------------------------------



 



ARTICLE 16. GOVERNING LAW; JURISDICTION; VENUE; WAIVER OF JURY TRIAL



     Section 16.1 GOVERNING LAW

          THIS GUARANTY AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.



     Section 16.2 Consent to Jurisdiction

          Each Guarantor hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of any New York State
court or Federal court of the United States of America sitting in New York City,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Guaranty Agreement or the other Loan Documents, or
for recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that, to the extent permitted by
applicable law, all claims in respect of any such action or proceeding may be
heard and determined in such New York State court or, to the extent permitted by
applicable law, in such Federal court. Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Guaranty Agreement shall affect any right that
the Administrative Agent or any other Credit Party may otherwise have to bring
any action or proceeding relating to this Guaranty Agreement or the other Loan
Documents against any Guarantor, or any of its property, or in the courts of any
jurisdiction.



     Section 16.3 Waiver of Objection to Venue

          Each Guarantor hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Guaranty Agreement or the other Loan
Documents in any court referred to in Section 16.2. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by applicable law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.



     Section 16.4 Consent to Service of Process

          Each party to this Guaranty Agreement irrevocably consents to service
of process in the manner provided for notices in Article 12. Nothing in this
Guaranty Agreement will affect the right of any party to this Guaranty Agreement
to serve process in any other manner permitted by law.



     Section 16.5 WAIVER OF JURY TRIAL

          EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS GUARANTY AGREEMENT. EACH PARTY

8



--------------------------------------------------------------------------------



 



HERETO (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(II) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO
ENTER INTO THIS GUARANTY AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.



ARTICLE 17.MISCELLANEOUS



     Section 17.1 Headings

     Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Guaranty Agreement and shall
not affect the construction of, or be taken into consideration in interpreting,
this Guaranty Agreement.



     Section 17.2 Counterparts

          This Guaranty Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which, when taken together, shall constitute
but one contract (subject to Article 10), and shall become effective as provided
in Article 10. Delivery of an executed counterpart of this Guaranty Agreement by
facsimile transmission shall be as effective as delivery of a manually executed
counterpart of this Guaranty Agreement.



     Section 17.3 Rules of Interpretation

          The rules of interpretation specified in Section 1.2 of the Credit
Agreement shall be applicable to this Guaranty Agreement.



     Section 17.4 Judgment Currency

          (a) Each Guarantor’s obligations under this Guaranty Agreement to make
payments in the applicable Currency (the “Obligation Currency”) shall not be
discharged or satisfied by any tender or recovery pursuant to any judgment
expressed in or converted into any currency other than the Obligation Currency,
except to the extent that, on the Business Day immediately following the date of
such tender or recovery, the Administrative Agent, the Swing Line Lender, the
Issuing Bank or the applicable Lender, as the case may be, may, in accordance
with normal banking procedures, purchase the Obligation Currency with such other
currency. If for the purpose of obtaining or enforcing judgment against any
Guarantor in any court or in any jurisdiction, it becomes necessary to convert
into any currency other than the Obligation Currency (such other currency being
hereinafter referred to as the “Judgment Currency”) an amount due in the
Obligation Currency, the conversion shall be made at the rate of exchange at
which, in accordance with normal banking procedures in the relevant
jurisdiction, the Obligation Currency could be purchased with the Judgment
Currency as of the day immediately preceding the day on which the judgment is
given (such Business Day being hereinafter referred to as the “Judgment Currency
Conversion Date”).

9



--------------------------------------------------------------------------------



 



          (b) If the amount of Obligation Currency purchased pursuant to the
last sentence of subsection (a) above is less than the sum originally due in the
Obligation Currency, the applicable Guarantor covenants and agrees to indemnify
the applicable recipient against such loss, and if the Obligation Currency so
purchased exceeds the sum originally due to such recipient, such recipient
agrees to remit to the applicable Guarantor such excess.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

10



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have duly executed this
Guaranty Agreement as of the day and year first above written.

              TIFFANY & CO.
 
       
 
  By:    
 
  Name:  
 
 
  Title:  
 
 
     
 
 
            TIFFANY AND COMPANY
 
       
 
  By:    
 
  Name:  
 
 
  Title:  
 
 
     
 
 
            TIFFANY & CO. INTERNATIONAL
 
       
 
  By:    
 
  Name:  
 
 
  Title:  
 
 
     
 
 
            TIFFANY & CO. JAPAN INC.
 
       
 
  By:    
 
  Name:  
 
 
  Title:  
 
 
     
 

 



--------------------------------------------------------------------------------



 



THE BANK OF NEW YORK, as
Administrative Agent

         
By:
       
Name:
 
 
   
Title:
 
 
   
 
 
 
   

 



--------------------------------------------------------------------------------



 



SCHEDULE I

TO GUARANTY AGREEMENT

LIST OF GUARANTORS

      Guarantor   Address for Notices
Tiffany & Co.
  15 Sylvan Way
 
  Parsippany, New Jersey 07054
 
  Attention: Vice President — Treasurer
 
  Telephone: (973) 254-7699
 
  Facsimile: (973) 254-7694
 
   
Tiffany and Company
  c/o Tiffany & Co.
 
  15 Sylvan Way
 
  Parsippany, New Jersey 07054
 
  Attention: Vice President — Treasurer
 
  Telephone: (973) 254-7699
 
  Facsimile: (973) 254-7694
 
   
Tiffany & Co. International
  c/o Tiffany & Co.
 
  15 Sylvan Way
 
  Parsippany, New Jersey 07054
 
  Attention: Vice President — Treasurer
 
  Telephone: (973) 254-7699
 
  Facsimile: (973) 254-7694
 
   
Tiffany & Co. Japan Inc.
  c/o Tiffany & Co.
 
  15 Sylvan Way
 
  Parsippany, New Jersey 07054
 
  Attention: Vice President — Treasurer
 
  Telephone: (973) 254-7699
 
  Facsimile: (973) 254-7694

 



--------------------------------------------------------------------------------



 



ANNEX 1 TO THE GUARANTY AGREEMENT

FORM OF SUPPLEMENT

     SUPPLEMENT NO. ___, dated as of                                         ,
to the GUARANTY AGREEMENT, dated as of                     , 2005, among the
Guarantors party thereto and The Bank of New York, as administrative agent under
the Credit Agreement referred to in the next paragraph (as amended, supplemented
or otherwise modified from time to time, the “Guaranty Agreement”).

     Reference is made to the Credit Agreement, dated as of
                    , 2005, by and among TIFFANY & CO., a Delaware corporation
(the “Parent”), TIFFANY AND COMPANY, a New York corporation (the “Tiffany”),
TIFFANY & CO. INTERNATIONAL, a Delaware corporation (“Tiffany International”),
the other Borrowers party thereto, the Lenders from time to time party thereto
and The Bank of New York, as Administrative Agent (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”). Capitalized terms
used herein and not defined herein shall have the meanings assigned to such
terms in the Credit Agreement and the Guaranty Agreement.

     The Guarantors have entered into the Guaranty Agreement in order to induce
the Lenders to make Loans and the Issuing Bank to issue Letters of Credit.
Article 14 of the Guaranty Agreement provides that additional Persons may become
Guarantors under the Guaranty Agreement by execution and delivery of an
instrument in the form of this Supplement. The undersigned Person (the “New
Guarantor”) is executing this Supplement in accordance with the requirements of
the Credit Agreement to become a Guarantor under the Guaranty Agreement in order
to induce the Lenders to make additional Loans and the Issuing Bank to issue
additional Letters of Credit and as consideration for Loans previously made and
Letters of Credit previously issued.

     Accordingly, the Administrative Agent and the New Guarantor agree as
follows:

     Section 1. In accordance with Article 14 of the Guaranty Agreement, the New
Guarantor by its signature below becomes a Guarantor under the Guaranty
Agreement with the same force and effect as if originally named therein as a
Guarantor, and the New Guarantor hereby (a) agrees to all the terms and
provisions of the Guaranty Agreement applicable to it as a Guarantor thereunder
and (b) represents and warrants that the representations and warranties made by
it as a Guarantor thereunder are true and correct on and as of the date hereof.
Each reference to a “Guarantor” in the Guaranty Agreement shall be deemed to
include the New Guarantor. The Guaranty Agreement is hereby incorporated herein
by reference.

     Section 2. The New Guarantor represents and warrants to the Administrative
Agent and the other Credit Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting creditor’s rights generally.

 



--------------------------------------------------------------------------------



 



     Section 3. This Supplement may be executed in counterparts (and by each
party hereto on a different counterpart), each of which shall constitute an
original, but both of which, when taken together, shall constitute but one
contract. This Supplement shall become effective when the Administrative Agent
shall have received counterparts of this Supplement that, when taken together,
bear the signatures of the New Guarantor and the Administrative Agent. Delivery
of an executed counterpart of this Supplement by facsimile transmission shall be
as effective as delivery of a manually executed counterpart of this Supplement.

     Section 4. Except as expressly supplemented hereby, the Guaranty Agreement
shall remain in full force and effect.

     Section 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

     Section 6. In the event any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guaranty Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision hereof in a particular jurisdiction shall not in and of itself affect
the validity of such provision in any other jurisdiction). The parties hereto
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

     Section 7. All communications and notices hereunder shall be in writing and
given as provided in Article 12 of the Guaranty Agreement. All communications
and notices hereunder to the New Guarantor shall be given to it at the address
set forth under its signature below.

     Section 8. The New Guarantor agrees to reimburse the Administrative Agent
for its out-of-pocket expenses in connection with this Supplement, including the
fees, disbursements and other charges of counsel for the Administrative Agent.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the New Guarantor and the Administrative Agent
have duly executed this Supplement No. ___to the Guaranty Agreement as of the
day and year first above written.

              [NEW GUARANTOR]
 
       
 
  By:    
 
  Name:  
 
 
  Title:  
 
 
     
 

         
 
 
 
   
Address:
       
 
 
 
   
 
             
 
             
 
       
Attention:
       

         
Telephone No.:
  (    )    
Facsimile No.:
 
 
(    )    
 
 
 
   

THE BANK OF NEW YORK, as
Administrative Agent

         
By:
       
Name:
 
 
   
Title:
 
 
   
 
 
 
   

 



--------------------------------------------------------------------------------



 



TIFFANY EXHIBIT N-1
FORM OF OPINION OF COUNSEL TO THE PARENT AND THE BORROWERS

[Date]

To the parties listed
on Schedule A hereto

Ladies and Gentlemen:

     This opinion is furnished to you in connection with the Credit Agreement,
dated as of July 20, 2005, by and among Tiffany & Co., Tiffany and Company,
Tiffany & Co. International, the other Borrowers party thereto, the Lenders
party thereto, and The Bank of New York, as Administrative Agent (the “Credit
Agreement”). Capitalized terms used herein and not otherwise defined shall have
the meanings ascribed to them under the Credit Agreement.

     For purposes of this opinion, I have assumed the genuineness of all
signatures (other than the signatures of the Parent and the Domestic Borrowers)
and the authenticity of all documents submitted to me as originals and the
conformity to authentic originals of all documents submitted to me as certified
or photostatic copies. I have also assumed that, to the extent that the
obligations of each Credit Party may be dependent upon such matters, each of The
Bank of New York, in its various capacities, and the Lenders, has all requisite
power and authority to execute and deliver and perform its obligations under the
Loan Documents to which it is a party; the execution and delivery of such Loan
Documents and performance of such obligations have been duly authorized by any
necessary action on the part of each such party; such Loan Documents have been
duly executed and delivered by each such party; and each such Loan Document is
the legal, valid and binding obligation of such party, enforceable against it in
accordance with its terms.

     Based upon the foregoing, and subject to the qualifications, exceptions,
limitations and assumptions set forth herein, I am of the opinion that:

     1. The Parent has only the Subsidiaries set forth on, and the authorized,
issued and outstanding capital stock of the Parent and each such Subsidiary (or
partnership or other interests, as the case may be) is as set forth on,
Schedule 4.1 to the

 



--------------------------------------------------------------------------------



 



To the parties listed on Schedule A hereto
[Date]
Page 2

Credit Agreement. The shares of, or partnership or other interests in, each
Domestic Borrower are duly authorized, validly issued, fully paid and
nonassessable, except for, in the case of any such Borrower organized under the
laws of the State of New York, any liability that may arise under the provisions
of Section 630 of the Business Corporation Law of the State of New York. Except
as set forth on Schedule 4.1 to the Credit Agreement, (a) neither the Parent nor
any of its Subsidiaries has any issued and outstanding securities convertible
into, or options or warrants for, any common or preferred equity securities
thereof, (b) there are no agreements, voting trusts or understandings binding
upon the Parent or any of its Subsidiaries with respect to the voting securities
of the Parent or any of its Subsidiaries or affecting in any manner the sale,
pledge, assignment or other disposition thereof, including any right of first
refusal, option, redemption, call or other right with respect thereto, whether
similar or dissimilar to any of the foregoing and (c) the Parent owns, directly
or indirectly, all of the outstanding capital stock of each of its Subsidiaries.

     2. Each of the Parent and the Domestic Borrowers is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
formation, has all requisite power and authority to own its Property and to
carry on its business as now conducted, and is in good standing in each
jurisdiction in which the failure so to qualify could reasonably be expected to
have a Material Adverse effect. Each of the Parent and its Subsidiaries is
authorized to do business in each jurisdiction in which the failure so to
qualify could reasonably be expected to have a Material Adverse effect.

     3. Each of the Parent and the Domestic Borrowers has full power and
authority to enter into, execute, deliver and perform the terms of the Loan
Documents to which it is a party, all of which have been duly authorized by all
proper and necessary corporate or partnership action, as the case may be, and is
in full compliance with its certificate of incorporation and by-laws or
partnership agreement, as the case may be, and neither the execution, delivery
nor performance of any of its obligations under the Loan Documents to which it
is a party will violate its certificate of incorporation and by-laws or
partnership agreement, as the case may be. No consent or approval of, or other
action by, shareholders of the Parent, any Borrower, any Governmental Authority
or any other Person, which has not already been obtained, is required in
connection with the execution, delivery and performance by the Parent and each
of the Domestic Borrowers of the Loan Documents to which it is a party or is
required as a condition to the enforceability against the Parent or such
Domestic Borrower of the Loan Documents to which it is a party.

     4. Each Loan Document has been duly executed and delivered by each of the
Parent and each of its Subsidiaries to the extent it is a party thereto, and the
Loan Documents constitute the valid and legally binding obligations of the
Parent and each of the Subsidiaries to the extent the Parent or such Subsidiary,
as the case may be, is a party thereto, enforceable in accordance with their
respective terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by equitable principles and

2



--------------------------------------------------------------------------------



 



To the parties listed on Schedule A hereto
[Date]
Page 3

except to the extent that indemnification obligations may be limited by federal
or state securities laws or public policy relating thereto.

     5. To the best of my knowledge, there are no actions, suits, arbitration
proceedings or claims (whether purportedly on behalf of the Parent, any of its
Subsidiaries or otherwise) pending or threatened against the Parent or any of
its Subsidiaries, or maintained by the Parent or any of its Subsidiaries, or
which may affect the Property of the Parent or any of its Subsidiaries, at law
or in equity, before any Governmental Authority which could reasonably be
expected to have a Material Adverse effect. To the best of my knowledge, there
are no proceedings pending or threatened against the Parent or any of its
Subsidiaries (a) which call into question the validity or enforceability of, or
otherwise seek to invalidate any Loan Document, or (b) which might, individually
or in the aggregate, materially and adversely affect any of the transactions
contemplated by any Loan Document.

     6. To the best of my knowledge, neither the Parent nor any of its
Subsidiaries is in default under any agreement to which it is a party or by
which it or any of its Property is bound the effect of which could reasonably be
expected to have a Material Adverse effect. No notice to, or filing with, any
Governmental Authority is required for the due execution, delivery and
performance by the Parent or any of its Subsidiaries of the Loan Documents to
which it is a party (except those notices or filings which have already been
made).

     7. No provision of any statute, rule, regulation, or, to the best of my
knowledge, any existing material mortgage, indenture, contract, agreement,
judgment, decree or order, in each case binding on the Parent or any of its
Subsidiaries or affecting the Property of the Parent or any of such
Subsidiaries, conflicts with, or requires any consent which has not already been
obtained under, or would in any way prohibit the execution, delivery or
performance by the Parent or any of its Subsidiaries of the terms of, any Loan
Document. To the best of my knowledge, the execution, delivery or performance by
the Parent and each of its Subsidiaries of the terms of each Loan Document to
which it is a party will not constitute a default under, or result in the
creation or imposition of, or obligation to create, any Lien upon the Property
of the Parent or any of its Subsidiaries pursuant to the terms of any such
mortgage, indenture, contract, agreement, judgment, decree or order, which
defaults or Liens, individually or in the aggregate, would have or result in a
Material Adverse effect.

     8. To the best of my knowledge, neither the Parent nor any of its
Subsidiaries is in default with respect to any judgment, order, writ,
injunction, decree or decision of any Governmental Authority which default could
reasonably be expected to have a Material Adverse effect. To the best of my
knowledge, the Parent and each of its Subsidiaries is complying with all
applicable statutes, rules and regulations of all Governmental Authorities, a
violation of which could reasonably be expected to have a Material Adverse
effect. To the best of my knowledge, the Parent and each of its Subsidiaries has
filed or caused to be filed with all Governmental Authorities all reports,
applications, documents,

3



--------------------------------------------------------------------------------



 



To the parties listed on Schedule A hereto
[Date]
Page 4

instruments and information required to be filed pursuant to all applicable
laws, rules, regulations and requests which, if not so filed, could reasonably
be expected to have a Material Adverse effect.

     9. Neither the Parent nor any of its Subsidiaries nor any corporation
controlling the Parent or any of its Subsidiaries or under common control with
the Parent or any of its Subsidiaries is subject to regulation under the Public
Utility Holding Company Act of 1935, the Federal Power Act, the Investment
Company Act of 1940, in each case as amended. Neither the Parent nor any
Domestic Borrower is subject to any statute or regulation which regulates the
incurrence of Indebtedness, including statutes or regulations relative to common
or contract carriers or to the sale of electricity, gas, steam, water,
telephone, telegraph or other public utility services.

     10. Neither the Parent nor any of its Subsidiaries is engaged principally,
or as one of its important activities, in the business of extending credit for
the purpose of purchasing or carrying any Margin Stock. If used in accordance
with Section 7.14 of the Credit Agreement, to the best of my knowledge, no part
of the proceeds of the Loans or any Letter of Credit will be used, directly or
indirectly, for a purpose which violates the provisions of Regulations T, U or X
of the Board of Governors of the Federal Reserve System, as amended.

     I am a member of the bar of the State of New York and I therefore express
no opinion with respect to any matter which may be governed by the laws of any
jurisdiction other than the State of New York and applicable laws of the United
States of America, except as follows. Although I am not admitted to practice in
the State of Delaware, I am generally familiar with the General Corporation Law
of the State of Delaware and have made such inquiries as I consider necessary to
render the opinions expressed in paragraphs 1, 2, 3, 4, 6, 7 and 8 hereof.

     To the extent the opinions expressed in paragraphs 2, 4, 6 and 7 relate to
a Subsidiary that is not a Domestic Borrower, I have relied, with your
permission, exclusively on the opinions of foreign counsel to each such
Subsidiary delivered to you, without any investigation or inquiry with respect
to such matters.

     This opinion is being furnished to the parties listed on Schedule A hereto
and their respective successors and assigns (the “Lenders”) in connection with
the Credit Agreement and transactions contemplated thereby and for no other
purpose and may not be used by, disclosed to or relied upon by any other person
or by the Lenders for any other purpose without my prior written consent, except
that each of the Lenders may furnish copies thereof to its independent auditors
and lawyers, to any State, Federal or national authority having regulatory
jurisdiction over it, pursuant to any order or legal process of any court or
governmental agency and in connection with any legal action to which such Lender
may become a party arising out of the Credit Agreement.

4



--------------------------------------------------------------------------------



 



To the parties listed on Schedule A hereto
[Date]
Page 5

     The opinion rendered herein is as of the date hereof and I assume no
obligation to update or supplement this opinion to reflect any fact which may
hereafter come to my attention or any change in any law which may hereafter
occur.

Sincerely,

5



--------------------------------------------------------------------------------



 



Schedule A

The Bank of New York, as the
          Swing Line Lender, as an
          Issuing Bank, as a Lender
          and as Administrative Agent

ABN AMRO Bank N.V.

Bank of America, N.A.

Bank of America, N.A., Canada Branch

HSBC Bank USA, National Association

JPMorgan Chase Bank, N.A.

Mizuho Corporate Bank, Ltd.

U.S. Bank, National Association

Wachovia Bank, National Association

6



--------------------------------------------------------------------------------



 



TIFFANY EXHIBIT N-2

FORM OF LOCAL FOREIGN COUNSEL OPINION

     The opinion of local foreign counsel for each foreign Tiffany Subsidiary
that is a Borrower (the “Company”) shall be in form and substance satisfactory
to the Administrative Agent and contain substantially the opinions set forth
below. Terms used herein which are defined in the Credit Agreement shall have
the same meanings herein as defined therein.

     1. The Company is duly organized, validly existing and in good standing
under the laws of [Country] and has all requisite power and authority to own its
Property and to carry on its business as now conducted.

     2. The shares of the Company are duly authorized, validly issued and fully
paid in accordance with the laws of [Country].

     3. The Company has full power and authority to enter into, execute, deliver
and perform the terms of the Credit Agreement, all of which have been duly
authorized by all proper and necessary corporate action and are in full
compliance with its organizational documents.

     4. No consent or approval of, or other action by, the Company, any
Governmental Authority of [Country], any shareholder of the Company (in its
capacity as a shareholder) or, to our knowledge, any other Person, which has not
already been obtained, is required to authorize the execution, delivery and
performance by the Company of the Credit Agreement, or is required as a
condition to the enforceability against the Company of the Credit Agreement.

     5. The Credit Agreement constitutes the valid and legally binding
obligations of the Company, enforceable in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ right generally and by general equitable principles. [NOTE: Counsel
may add an appropriate qualification stating that the Credit Agreement is by its
terms governed by New York law, that such counsel is not qualified to render an
opinion on New York law, and that, notwithstanding such qualification, if the
Credit Agreement was instead to be construed as governed by the law of
[Country], the Credit Agreement would constitute the valid and legally binding
obligations of the Company under the law of [Country], enforceable in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ right generally and by general equitable principles.]

     6. The Company is not subject to any law or regulation of [Country] which
regulates the incurrence by the Company of Indebtedness under the Credit
Agreement.

     7. The choice of New York law as the governing law of the Credit Agreement
is a valid choice of law and would be recognized and applied by the courts of
[Country].

 



--------------------------------------------------------------------------------



 



     8. The submission by the Company in the Credit Agreement to the
non-exclusive jurisdiction of the courts of the State of New York or of the
Federal courts sitting in the State of New York is valid and binding, and a
court in [Country] would uphold such submission.

     9. The courts of [Country] would recognize and enforce a New York judgment
obtained against the Company in connection with the Credit Agreement.

     10. It is not necessary under the laws of [Country] that the Administrative
Agent, the Issuing Bank, the Swing Line Lender and the Lenders, or any of them,
be licensed, qualified or entitled to carry on business in [Country] solely
(a) to enable the Administrative Agent, the Issuing Bank, the Swing Line Lender
and the Lenders, or any of them, to enforce their respective rights under Credit
Agreement or (b) by reason of the execution, delivery or performance of the
Credit Agreement.

     11. None of the Administrative Agent, the Issuing Bank, the Swing Line
Lender or any Lender is or will be subject to taxation in [Country] solely by
reason of the execution, delivery, performance or enforcement of the Credit
Agreement.

     12. The Company shall not be required or otherwise obligated to make any
withholding with respect to any payment required to be made by the Company under
the Credit Agreement. [NOTE: the Credit Agreement distinguishes between (i) Core
Currency Commitments, under which each of the Lenders (on a pro rata basis in
accordance with its Core Currency Commitment Percentage) makes Core Currency
Advances to the applicable Permitted Borrowers in the applicable Core Currencies
(US Dollars, Euro, Japanese Yen and Pounds Sterling) and (ii) Individual
Currency Commitments, under which the applicable Lender having an Individual
Currency Commitment in a particular Non-Core Currency (e.g., Korean Won or Swiss
Francs) makes an Individual Currency Advance to the applicable Permitted
Borrower in such Non-Core Currency.]

2



--------------------------------------------------------------------------------



 



TIFFANY EXHIBIT O

LIST OF ADMINISTRATIVE AGENT’S
APPLICABLE PAYMENT OFFICES

     
DOMESTIC PAYMENT OFFICE
  ADDRESS FOR NOTICES
 
   
The Bank of New York
  The Bank of New York
One Wall Street
  One Wall Street
Agency Function Administration
  Agency Function Administration
18th Floor
  18th Floor
New York, New York 10286
  New York, New York 10286
Attention: Ramona Washington
  Attention: Ramona Washington
Telephone: (212) 635-4699
  Telephone: (212) 635-4699
Fax: (212) 635-6365,
  Fax: (212) 635-6365,
                    6366 or 6367
                      6366 or 6367
 
   
with a copy to:
  with a copy to:
 
   
The Bank of New York
  The Bank of New York
One Wall Street — 19th Floor
  One Wall Street — 19th Floor
New York, New York 10286
  New York, New York 10286
Attention: Johna Fidanza
  Attention: Johna Fidanza
                    Vice President
                      Vice President
Telephone: (212) 635-7870
  Telephone: (212) 635-7870
Fax: (212) 635-1483
  Fax: (212) 635-1483
 
   
Applicable Payment Offices
   
 
   
For Revolving Loans
   



1.   ABR Advances and Core Currency Advances in Dollars

 
The Bank of New York
New York
ABA No.: 021000018
Acct No.: 890-0345-748
IFO: Agency Function Admin.
Reference: Tiffany
Attn: Ramona Washington
Telephone: (212) 635-4699
Fax: (212) 635-6366

 



--------------------------------------------------------------------------------



 



2.   Core Currency Advances — Euros

 
The Bank of New York
Frankfurt
SWIFT: Favor Grand Cayman
Account No.: 0820468800400
IFO: The Bank of New York
                    Off Shore Support
 
Reference: Tiffany
Attn: Ramona Washington
Telephone: (212) 635-4699

Facsimile: (212) 635-6365



3.   Core Currency Advances — Japanese Yen

 
The Bank of New York
Tokyo
Acct No.: 0856480003950
IFO: The Bank of New York
          IBF
          Off Shore Support
Reference: Tiffany
Attn:Shoji Sato
Telephone:
Fax: 81-33-595-0737



4.   Core Currency Advances — Pounds Sterling

 
The Bank of New York
London
SWIFT: CHAPS # 700225
IFO: The Bank of New York, NY
          IBF
          Off Shore Support
Reference: Tiffany
Attn:Graham Mason
Telephone: 4471-255-2323
Fax: 4471-322-6034

2



--------------------------------------------------------------------------------



 



TIFFANY EXHIBIT P

LIST OF PARENT’S AND BORROWERS’
ADDRESSES FOR NOTICES

 
PARENT:
 
Tiffany & Co.
15 Sylvan Way
Parsippany, New Jersey 07054
Attention: Vice President — Treasurer
Telephone: (973) 254-7699
Facsimile: (973) 254-7694
 
BORROWERS:
 
c/o Tiffany & Co.
15 Sylvan Way
Parsippany, New Jersey 07054
Attention: Vice President — Treasurer
Telephone: (973) 254-7699
Facsimile: (973) 254-7694

 



--------------------------------------------------------------------------------



 



EXHIBIT Q

LIST OF PAYMENT ACCOUNTS FOR BORROWERS

     
Australia:
  Tiffany and Company
 
  Commonwealth Bank of Australia
 
  120 Pitt Street, Level 5
 
  Sydney NSW 1155, Australia
 
  Account No. 1118 4227
 
  SWIFT: CTBAAU2S
 
   
Canada:
  Tiffany and Company, Toronto Branch
 
  Bank of Montreal
 
  55 Bloor Street West
 
  Toronto, Ontario M4W 1A6
 
  Account No. 0389-1126-259
 
  SWIFT: BOFMCAT2
 
   
England:
  Tiffany & Co.
 
  National Westminster Bank
 
  P.O. Box 2354
 
  65 Piccadilly
 
  London W1A 2PP, England
 
  Account No. 5309484
 
  SWIFT: NWBK GB 2L
 
   
France:
  Tiffany & Co.
 
  Banque Nationale De Paris
 
  7 Place de l’Opera
 
  75002 Paris, France
 
  Account No. 00799-00010109611-60
 
  SWIFT: BNPA FR PPPOP
 
   
Germany:
  Tiffany & Co. Niederlassung Frankfurt
 
  Dresdner Bank AG
 
  Gallusanlage 2
 
  D-60613 Frankfurt, Germany
 
  Account No. 093101900
 
  SWIFT: DRES DE FF
 
   
Hong Kong:
  Tiffany & Co. of New York, Ltd.
 
  Hong Kong & Shanghai Bank
 
  Multinational Division
 
  Corp. & Institutional Banking
 
  Level 10, 1 Queen’s Road Central
 
  Hong Kong
 
  Account No.004-062-243969-001
 
  SWIFT: HSBC HK HKH

 



--------------------------------------------------------------------------------



 



     
Italy:
  Tiffany & Co. Italia S.p.A.
 
  Banca Intesa
 
  Corso di Porta Nuova, 7
 
  20121 Milano, Italy
 
  Account No. 6027437 0120 ITL
 
  SWIFT: BCIT IT MM
 
   
Japan:
  Tiffany & Co. Japan Inc.
 
  Bank of New York
 
  Tokyo Branch
 
  PO Box 5246 Tokyo International
 
  Tokyo 100-31, Japan
 
  Account No. 8152843950
 
  SWIFT: IRVT JP JX
 
   
Mexico:
  Tiffany & Co. Mexico, S.A. de C.V.
 
  Banamex
 
  Av. Presidente Masarik No. 375
 
  Col. Polanco
 
  11560 Mexico, D.F.
 
  Account No. 165-7729902
 
  SWIFT: BNMX MX MM
 
   
Singapore:
  Tiffany & Co. Pte Ltd.
 
  Bank of New York
 
  1 Temesek Avenue #02-01
 
  Millenia Tower
 
  Singapore 039192
 
  Account No. 8546897000
 
  SWIFT: IRVT SG SX
 
   
South Korea:
  Tiffany Korea Ltd.
 
  Korea Exchange Bank
 
  Itaewon Branch
 
  172-2 Itaewon-dong, Yongsan-Ku
 
  Seoul, Korea
 
  Account No. 089-22-00671-8
 
  SWIFT: KOEX KR SE
 
   
Switzerland:
  Tiffany and Company, New York
 
  Credit Suisse
 
  Postfach 590
 
  CH-8021 Zurich, Switzerland
 
  Account No. 0835-46064251
 
  SWIFT: CRES CH ZZ

2



--------------------------------------------------------------------------------



 



     
 
  Tiffany & Co. Watch Center, A.G.
 
  Credit Suisse
 
  Bleicherweg 72
 
  8070 Zurich, Switzerland
 
  Account No. 0835-688161-01
 
  SWIFT: CRES CH ZZ
 
   
Taiwan:
  Tiffany & Co. International
 
  Bank of New York
 
  4/F Tun-Hwa S. Road
 
  Sec. 1 Taipei, Taiwan
 
  Account No. 0882-811408-9000
 
  SWIFT: IRVT TW TX
 
   
United States:
  Tiffany & Co.
 
  Bank of New York
 
  1 Wall Street
 
  New York, NY 10286
 
  Account No. 8900149167
 
  ABA No. 021000018
 
   
 
  Tiffany and Company
 
  Bank of New York
 
  1 Wall Street
 
  New York, NY 10286
 
  Account No. 8900134496
 
  ABA No. 021000018
 
   
 
  Tiffany & Co. International
 
  Bank of New York
 
  1 Wall Street
 
  New York, NY 10286
 
  Account No. 8900149183
 
  ABA No. 021000018

3